Exhibit 10.1

 

 

 

 

LOAN AGREEMENT

 

 

 

Dated as of February 21, 2018

 

 

 

Between

 

 

 

50 MURRAY STREET ACQUISITION LLC,
as Borrower

 

 

 

and

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender

 

Property: 53 Park Place and 50 Murray Street (a/k/a 110-120 Church Street), New
York, New York

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

Section 1.1

Specific Definitions

1

Section 1.2

Index of Other Definitions

23

Section 1.3

Principles of Construction

26      

ARTICLE 2 THE LOAN

27

Section 2.1

The Loan

27 2.1.1

Agreement to Lend and Borrow

27 2.1.2

Single Disbursement to Borrower

27 2.1.3

The Note

27 2.1.4

Use of Proceeds

28

Section 2.2

Interest Rate

28 2.2.1

Interest Rate

28 2.2.2

Default Rate

28 2.2.3

Interest Calculation

28 2.2.4

Usury Savings

28

Section 2.3

Loan Payments

29 2.3.1

Payments

29 2.3.2

Payments Generally

29 2.3.3

Payment on Maturity Date

29 2.3.4

Late Payment Charge

29 2.3.5

Method and Place of Payment

30

Section 2.4

Prepayments

30 2.4.1

Prepayments

30 2.4.2

Defeasance

30 2.4.3

Open Prepayment

32 2.4.4

Mandatory Prepayments

33 2.4.5

Prepayments After Default

33 2.4.6

Prepayments or Defeasance of Mezzanine Loans

34

Section 2.5

Release of Property

34 2.5.1

Release Upon Defeasance

34 2.5.2

Release on Payment in Full

34      

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

35

Section 3.1

Borrower Representations

35 3.1.1

Organization; Special Purpose

35 3.1.2

Proceedings; Enforceability

35 3.1.3

No Conflicts

35 3.1.4

Litigation

35 3.1.5

Agreements

35 3.1.6

Consents

36 3.1.7

Property; Title

36 3.1.8

ERISA; No Plan Assets

37

 

 

--------------------------------------------------------------------------------

 

 

3.1.9

Compliance

38 3.1.10

Financial Information

38 3.1.11

Easements; Utilities and Public Access

38 3.1.12

Assignment of Leases

38 3.1.13

Insurance

39 3.1.14

Flood Zone

39 3.1.15

Physical Condition

39 3.1.16

Boundaries

39 3.1.17

Leases

40 3.1.18

Tax Filings

40 3.1.19

No Fraudulent Transfer

41 3.1.20

Federal Reserve Regulations

41 3.1.21

Organizational Chart

41 3.1.22

Organizational Status

41 3.1.23

Bank Holding Company

41 3.1.24

No Casualty

42 3.1.25

Purchase Options

42 3.1.26

FIRPTA

42 3.1.27

Investment Company Act

42 3.1.28

Fiscal Year

42 3.1.29

Other Debt

42 3.1.30

Contracts

42 3.1.31

Full and Accurate Disclosure

42 3.1.32

Other Obligations and Liabilities

42 3.1.33

Intellectual Property/Websites

43 3.1.34

Operations Agreements

43 3.1.35

Illegal Activity

43 3.1.36

Residential Tax Benefits.

43

Section 3.2

Survival of Representations

43      

ARTICLE 4 BORROWER COVENANTS

43

Section 4.1

Payment and Performance of Obligations

43

Section 4.2

Due on Sale and Encumbrance; Transfers of Interests

44

Section 4.3

Liens

44

Section 4.4

Special Purpose

45

Section 4.5

Existence; Compliance with Legal Requirements

45

Section 4.6

Taxes and Other Charges

45

Section 4.7

Litigation

46

Section 4.8

Title to the Property

46

Section 4.9

Financial Reporting

46 4.9.1

Generally

46 4.9.2

Quarterly Reports

46 4.9.3

Annual Reports

47 4.9.4

Other Reports

48 4.9.5

Annual Budget

48 4.9.6

Extraordinary Operating Expenses

49 4.9.7

Breach

49

 

 

--------------------------------------------------------------------------------

 

 

Section 4.10

Access to Property

49

Section 4.11

Leases

49 4.11.1

Generally

49 4.11.2

Approvals

50 4.11.3

Covenants

52 4.11.4

Security Deposits

52

Section 4.12

Repairs; Maintenance and Compliance; Alterations

53 4.12.1

Repairs; Maintenance and Compliance

53 4.12.2

Alterations

54

Section 4.13

Approval of Major Contracts

54

Section 4.14

Property Management

54 4.14.1

Management Agreement

54 4.14.2

Prohibition Against Termination or Modification

54 4.14.3

Replacement of Manager

54

Section 4.15

Performance by Borrower; Compliance with Agreements

55

Section 4.16

Licenses; Intellectual Property; Website

55 4.16.1

Licenses

55 4.16.2

Intellectual Property

55 4.16.3

Website

55

Section 4.17

Further Assurances

55

Section 4.18

Estoppel Statement.

56

Section 4.19

Notice of Default

56

Section 4.20

Cooperate in Legal Proceedings

57

Section 4.21

Indebtedness

57

Section 4.22

Business and Operations

57

Section 4.23

Dissolution

57

Section 4.24

Debt Cancellation

57

Section 4.25

Affiliate Transactions

57

Section 4.26

No Joint Assessment

57

Section 4.27

Principal Place of Business

58

Section 4.28

Change of Name, Identity or Structure

58

Section 4.29

Costs and Expenses

58

Section 4.30

Indemnity

59

Section 4.31

ERISA

60

Section 4.32

Patriot Act Compliance

61

Section 4.33

Anti-Corruption Obligations

62

Section 4.34

Residential Tax Benefits

62      

ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION

63

Section 5.1

Insurance

63 5.1.1

Insurance Policies

63 5.1.2

Insurance Company

67

Section 5.2

Casualty

68

Section 5.3

Condemnation

69

Section 5.4

Restoration

69

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS

75

Section 6.1

Cash Management Arrangements

75

Section 6.2

Required Repairs

75

Section 6.3

Tax Funds

75 6.3.1

Deposits of Tax Funds

75 6.3.2

Release of Tax Funds

76

Section 6.4

Insurance Funds

76 6.4.1

Deposits of Insurance Funds

76 6.4.2

Release of Insurance Funds

76 6.4.3

Acceptable Blanket Policy

77

Section 6.5

Capital Expenditure Funds

77 6.5.1

Deposits of Capital Expenditure Funds

77 6.5.2

Release of Capital Expenditure Funds

77

Section 6.6

Rollover Funds

78 6.6.1

Deposits of Rollover Funds

78 6.6.2

Release of Rollover Funds

79

Section 6.7

Casualty and Condemnation Account

79

Section 6.8

Cash Collateral Funds

80

Section 6.9

Property Cash Flow Allocation

80 6.9.1

Order of Priority of Funds in Deposit Account

80 6.9.2

Failure to Make Payments

81 6.9.3

Application After Event of Default

81 6.9.4

Distributions

81

Section 6.10

Security Interest in Reserve Funds

82      

ARTICLE 7 PERMITTED TRANSFERS

82

Section 7.1

Permitted Transfer of the Entire Property

82

Section 7.2

Permitted Transfers

85

Section 7.3

Cost and Expenses; Searches; Copies

88      

ARTICLE 8 DEFAULTS

88

Section 8.1

Events of Default

88

Section 8.2

Remedies

92 8.2.1

Acceleration

92 8.2.2

Remedies Cumulative

92 8.2.3

Severance

92 8.2.4

Lender’s Right to Perform

93      

ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE

93

Section 9.1

Sale of Mortgage and Securitization

93

Section 9.2

Securitization Indemnification

97

Section 9.3

Severance

100 9.3.1

Severance Documentation

100 9.3.2

New Mezzanine Loan Option

101 9.3.3

Cooperation; Execution; Delivery

101

Section 9.4

Costs and Expenses

101

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 10 MISCELLANEOUS

102

Section 10.1

Exculpation

102

Section 10.2

Survival; Successors and Assigns

105

Section 10.3

Lender’s Discretion; Rating Agency Review Waiver

106

Section 10.4

Governing Law

106

Section 10.5

Modification, Waiver in Writing

107

Section 10.6

Notices

107

Section 10.7

Waiver of Trial by Jury

108

Section 10.8

Headings, Schedules and Exhibits

108

Section 10.9

Severability

108

Section 10.10

Preferences

109

Section 10.11

Waiver of Notice

109

Section 10.12

Remedies of Borrower

109

Section 10.13

Offsets, Counterclaims and Defenses

109

Section 10.14

No Joint Venture or Partnership; No Third Party Beneficiaries

109

Section 10.15

Publicity

110

Section 10.16

Waiver of Marshalling of Assets

110

Section 10.17

Certain Waivers

110

Section 10.18

Conflict; Construction of Documents; Reliance

111

Section 10.19

Brokers and Financial Advisors

111

Section 10.20

Prior Agreements

111

Section 10.21

Servicer

111

Section 10.22

[Reserved]

112

Section 10.23

Creation of Security Interest

112

Section 10.24

Regulatory Change; Taxes

112 10.24.1

Increased Costs

112 10.24.2

Special Taxes

112 10.24.3

Other Taxes

113

Section 10.25

Assignments and Participations

113

Section 10.26

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

113

Section 10.27

Appraisals

114

Section 10.28

Counterparts

114

Section 10.29

Set-Off

114

Section 10.30

Intercreditor Agreement

115

 

 

--------------------------------------------------------------------------------

 

 

Schedules and Exhibits

 

Schedules:  

Schedule I     

Schedule II     

Schedule III

Schedule IV     

Schedule V     

Schedule VI     

Schedule VII     

Schedule VIII     

Rent Roll

Required Repairs

Organization of Borrower

Exceptions to Representations and Warranties

Definition of Special Purpose Bankruptcy Remote Entity

Intellectual Property/Websites

Location of Individual Properties and Allocated Loan Amounts

Outstanding Approved Leasing Expenses

    Exhibits:  

Exhibit A     

Exhibit B     

Exhibit C

Legal Description

Secondary Market Transaction Information

Form of Clearing Account Agreement

 

 

--------------------------------------------------------------------------------

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of February 21, 2018 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between DEUTSCHE BANK AG, NEW YORK BRANCH, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 (together with its successors
and assigns, collectively, “Lender”), and 50 MURRAY STREET ACQUISITION LLC, a
Delaware limited liability company, having an address at c/o Clipper Realty,
Inc., 46-11 12th Avenue, Suite 1L, Brooklyn, New York 11219 (“Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

Article 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1     Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Acceptable Accounting Method” shall mean either (a) GAAP or (b) Federal income
tax basis of accounting, in each case consistently applied with respect to the
applicable financial statements and reporting required under the Loan Documents.
As of the date hereof, Borrower uses the GAAP basis of accounting, and shall
consistently apply this method during the Term.

 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean four percent (4%) of the aggregate outstanding
principal balances of the Loan and the Mezzanine Loans.

 

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the amount set forth with respect to such Property on Schedule VII.

 

 

--------------------------------------------------------------------------------

 

 

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated operating income, operating
expenses and Capital Expenditures for the applicable Fiscal Year.

 

“Annual Debt Service” shall mean the product of the Debt Service that was due on
the immediately preceding Monthly Payment Date, multiplied by twelve (12).

 

“Anti-Money Laundering Laws” shall mean any laws relating to money laundering or
terrorist financing, including, without limitation, (A) the criminal laws
against terrorism; (B) the criminal laws against money laundering, (C) the Bank
Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as
amended, and (E) the Patriot Act.

 

“Appraised Value” shall mean the fair market value of the Property reflected in
an appraisal obtained by Lender and paid for by Borrower that is (i) signed by a
qualified, independent MAI appraiser selected by Lender, (ii) addressed to
Lender and its successors and assigns, (iii) made in compliance with the
requirements of the Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder and the
Uniform Standards of Professional Appraisal Practice, and (iv) otherwise
reasonably satisfactory to Lender in all material respects.

 

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.

 

“Approved Leasing Expenses” shall mean actual out-of-pocket expenses to
unaffiliated third-parties (except with respect to expenses to Affiliates of
Borrower or Guarantor to the extent such expenses have been expressly approved
by Lender) incurred by Borrower in leasing space at the Property pursuant to
non-residential Leases entered into in accordance with the Loan Documents,
including brokerage commissions and tenant improvements, which expenses (i) are
(A) specifically approved by Lender in connection with approving the applicable
non-residential Lease, (B) incurred in the ordinary course of business and on
market terms and conditions in connection with non-residential Leases which do
not require Lender’s approval under the Loan Documents, and Lender shall have
received a budget for such tenant improvement costs and a schedule of leasing
commission payments payable in connection therewith, or (C) otherwise approved
by Lender, which approval shall not be unreasonably withheld or delayed, and
(ii) are substantiated by executed non-residential Lease documents and brokerage
agreements.

 

“Approved Replacement Guarantor” shall mean a Person (i) that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee”, (ii) is formed in (or, if such Person is an individual, is a
citizen of), maintains its principal place of business in (or, if such Person is
an individual, maintains a primary residence in), and is subject to service in
the United States or Canada, (iii) has all or substantially all of its assets in
the United States or Canada, (iv) whose identity, experience, financial
condition and creditworthiness, including net worth and liquidity, is acceptable
to Lender in Lender’s sole discretion, for which Lender has received a Rating
Agency Confirmation from each applicable Rating Agency and (v) who Controls
Borrower (or Transferee Borrower, as applicable) and owns a direct or indirect
interest in Borrower (or Transferee Borrower, as applicable). If two or more
Approved Replacement Guarantors are delivering replacement guaranties and
replacement environmental indemnities to Lender, then (1) only one such Approved
Replacement Guarantor must Control Borrower (or Transferee Borrower, as
applicable), directly or indirectly (provided that each such Approved
Replacement Guarantor must own a direct or indirect interest in Borrower (or
Transferee Borrower, as applicable)) and (2) the obligations of all Approved
Replacement Guarantors shall be joint and several.

 

2

--------------------------------------------------------------------------------

 

 

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Borrower, Manager and Lender.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Borrower’s Knowledge” shall mean the actual knowledge of (i) David Bistricer,
(ii) Sam Levinson or (iii) such Person or Persons who is primarily responsible
for the ownership, operation or acquisition of the Property or who is reasonably
likely to be familiar with the subject matter qualified by such phrase; and in
each case, after conducting such due diligence in connection with the Property,
the Borrower, the borrowing of the Loan and the representations that are
qualified in this Agreement as being made to “Borrower’s Knowledge” as is
customary for Borrower in connection with the ownership, operation and
acquisition of similar properties to the Property.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager.

 

“Clearing Account Agreement” shall mean a deposit account control agreement with
respect to the Clearing Account, to be entered into pursuant to Section 6.1,
among Borrower, Lender, Manager and Clearing Bank, in substantially the form
attached hereto as Exhibit C, or such other form that has been approved by
Lender.

 

3

--------------------------------------------------------------------------------

 

 

“Clipper Realty” shall mean Clipper Realty, Inc., a Maryland corporation.

 

“Clipper Management Agreement” shall mean that certain Management Agreement,
dated as of November 8, 2016, by and between Borrower and Clipper Manager,
pursuant to which Clipper Manager provides management and other services with
respect to the Property.

 

“Clipper Manager” shall mean Clipper Realty L.P., a Delaware limited
partnership.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Combined Debt Yield” shall mean, on any date of determination, a ratio,
expressed as a percentage, as reasonably determined by Lender, in which:

 

(a)     the numerator is the Underwritten Net Cash Flow as of such determination
date; and

 

(b)     the denominator is the sum of the Outstanding Principal Balance plus the
Mezzanine Principal Balance, each as of such determination date.

 

“Combined Loan to Value Ratio” shall mean the ratio, as of a particular date, in
which the numerator is equal to the sum of the Outstanding Principal Balance
plus the Mezzanine Principal Balance, and the denominator is equal to the
appraised value of the Property, as determined by Lender in its sole discretion.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any applicable
Prepayment Fee and/or Liquidated Damages Amount, if applicable) due to Lender
from time to time in respect of the Loan under the Note, this Agreement, the
Mortgage, the Environmental Indemnity or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period, the scheduled
principal and interest payments due under the Loan.

 

4

--------------------------------------------------------------------------------

 

 

“Debt Yield” shall mean, on any date of determination, a ratio, expressed as a
percentage, as reasonably determined by Lender, in which:

 

(a)     the numerator is the Underwritten Net Cash Flow as of such determination
date; and

 

(b)     the denominator is the Outstanding Principal Balance as of such
determination date.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above the
Interest Rate.

 

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

 

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its sole discretion change the Deposit Bank from
time to time.

 

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the lesser of (i) the Treasury Rate and (ii) the Swap Rate, each
when compounded semi-annually.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “BBB-” or higher by
S&P and “A2” or higher by Moody’s and a short-term unsecured debt rating of
“A-1” or higher by S&P and “P-1” or higher by Moody’s; provided, however, for
purposes of the Deposit Bank, the definition of Eligible Account shall have the
meaning set forth in the Cash Management Agreement. An Eligible Account will not
be evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F1” by Fitch (and the long term unsecured debt obligations
of such depository institution are rated at least “A” by Fitch) in the case of
accounts in which funds are held for thirty (30) days or less or, in the case of
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least (i) “A” by S&P, (ii) “A”
by Fitch (and the short term deposits or short term unsecured debt obligations
or commercial paper of such depository institution are rated no less than “F1”
by Fitch), and (iii) “A2” by Moody’s, or in the case of Letters of Credit, the
long term unsecured debt obligations of which are rated at least (i) “A+” by
S&P, (ii) “A+” by Fitch (and the short term deposits or short term unsecured
debt obligations or commercial paper of such depository institution are rated no
less than “F1” by Fitch) and (iii) “A1” by Moody’s; provided, however, for
purposes of the Deposit Bank, the definition of Eligible Institution shall have
the meaning set forth in the Cash Management Agreement.

 

5

--------------------------------------------------------------------------------

 

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.

 

“Equinox Litigation” shall mean that certain litigation entitled Equinox
Tribeca, Inc. v. 50 Murray Street Acquisition, LLC, as successor in interest to
Lionshead 110 Development, LLC, filed under index no. 650689/2016 in the Supreme
Court of the State of New York, County of New York and any other counterclaim,
claim, action, lawsuit or proceeding based on the facts and circumstances
contained therein.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower or Guarantor, or is
treated as a single employer together with Borrower or Guarantor under Sections
414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA.

 

“ERISA Event” shall mean (i) the failure on the part of Borrower, Guarantor, or
any ERISA Affiliate to make any required contribution to a Multiemployer Plan
when due; (ii) a determination that any Multiemployer Plan (other than the
Multiemployer Plan to which contributions are required under the Union Contract)
is, or is expected to be, in “critical” or “endangered” status under Section 432
of the Code or Section 305 of ERISA; (iii) the imposition of liability on
Borrower or Guarantor, or any ERISA Affiliates pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA or as
a result of contract or indemnification relating to any Plan or Multiemployer
Plan; (iv) the withdrawal of Borrower, Guarantor, or any ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan or the receipt by Borrower, Guarantor, or any
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(v) the occurrence of a non-exempt “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 of ERISA, respectively) with respect
to any Plan which could reasonably be expected to result in liability to
Borrower or Guarantor; (vi) there is any investigation or review by any
governmental agency, or action, suit, proceeding or arbitration concerning any
matter with respect to any Employee Benefit Plan; or (vii) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against Borrower, Guarantor, or any ERISA Affiliates in
connection with any Multiemployer Plan or Plan.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained by Borrower, Guarantor, or any ERISA
Affiliate or to which Borrower, Guarantor, or any ERISA Affiliate makes
contributions or with respect to which any of them has any liability.

 

“Family Member” shall mean with respect to any Person, each sibling, family
trust, parent, spouse, child (or step-child), grandchild or other lineal
descendant of the applicable Person.

 

6

--------------------------------------------------------------------------------

 

 

“First Mezzanine Borrower” shall mean 50 Murray Mezz One LLC, a Delaware limited
liability company.

 

“First Mezzanine Debt Service Payment” shall mean, as to each Monthly Payment
Date, an amount equal to the scheduled payment of interest (excluding default
interest) payable by First Mezzanine Borrower on such Monthly Payment Date
pursuant to the terms of the First Mezzanine Loan Documents.

 

“First Mezzanine Lender” shall mean Deutsche Bank AG, New York Branch, in its
capacity as the holder of the First Mezzanine Loan and any subsequent holder of
the First Mezzanine Loan to whom the First Mezzanine Loan has been assigned or
transferred pursuant to the terms of the Intercreditor Agreement.

 

“First Mezzanine Lender Payment Instruction” shall mean a notice, which notice
may be in the form of the monthly payment invoice sent to First Mezzanine
Borrower, setting forth the Monthly First Mezzanine Debt Service Payment and
with respect to the initial notice or if there is any change from the initial
notice or any prior notice, (i) the First Mezzanine Loan Account and (ii) wire
instructions for such payment.

 

“First Mezzanine Loan” shall mean that certain mezzanine loan in the principal
amount of $53,000,000.00 made on the date hereof by First Mezzanine Lender to
First Mezzanine Borrower, and evidenced and secured by the First Mezzanine Loan
Documents.

 

“First Mezzanine Loan Default” shall mean an “Event of Default” under the First
Mezzanine Loan and as defined in the First Mezzanine Loan Documents.

 

“First Mezzanine Loan Default Notice” shall mean a notice from First Mezzanine
Lender, with respect to the First Mezzanine Loan (upon which Lender may
conclusively rely without any inquiry into the validity thereof) that a First
Mezzanine Loan Default has occurred.

 

“First Mezzanine Loan Default Period” shall commence upon receipt by Lender of a
First Mezzanine Loan Default Notice and shall terminate upon receipt by Lender
of a First Mezzanine Loan Default Revocation Notice with respect to such First
Mezzanine Loan Default Notice (provided that no other First Mezzanine Loan
Default Notice has been received by Lender that has not been revoked by a First
Mezzanine Loan Default Revocation Notice).

 

“First Mezzanine Loan Default Revocation Notice” shall mean a notice from First
Mezzanine Lender, with respect to the First Mezzanine Loan (upon which Lender
may conclusively rely without any inquiry into the validity thereof) that a
First Mezzanine Loan Default of which Lender was previously notified has either
been cured or waived.

 

“First Mezzanine Loan Documents” shall mean any documents, agreements and
instruments now or hereafter evidencing, securing or delivered to First
Mezzanine Lender in connection with the First Mezzanine Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“First Mezzanine Payment Account” shall mean the account established by First
Mezzanine Lender for the purpose of receiving First Mezzanine Debt Service
Payments.

 

7

--------------------------------------------------------------------------------

 

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, department,
committee, commission, central bank, office or authority of any nature
whatsoever (including any political subdivision or instrumentality thereof) for
any governmental or quasi-governmental unit (whether federal, state,
commonwealth, county, district, municipal, city, parish, provincial or
otherwise) (whether of the government of the United States or any other nation)
now or hereafter in existence (including any supra-national bodies such as the
European Union or the European Central Bank and any intergovernmental
organizations such as the United Nations).

 

“GPR” shall mean the sum of (i) annualized actual in place rents under bona fide
residential Leases at the Property and (ii) annualized market rents (as
determined by Lender in its reasonable discretion) for units that are vacant as
of the applicable date of calculation.

 

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) hereof).

 

“Guarantor” shall mean Clipper Realty, or any other Person that now or hereafter
guarantees any of Borrower’s obligations under any Loan Document.

 

“Guarantor Financial Covenants” shall mean those covenants set forth in Section
5.2 of the Guaranty.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss, (vii) all obligations under any PACE Loans and (viii) any other
contractual obligation for the payment of money which are not settled within
thirty (30) days.

 

8

--------------------------------------------------------------------------------

 

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” shall mean a firm of certified public accountants
selected by Borrower, which is Independent and reasonably acceptable to Lender.
Lender confirms that as of the date hereof, Mayer Rispler & Co. and BDO Seidman,
LLP are each approved as an Independent Accountant.

 

“Individual Property” shall mean each of (i) the 110 Church Property and (ii)
the 53 Park Place Property.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Backenroth, Frankel & Krinsky
LLP in connection with the Loan, together with any subsequent or updated
non-consolidation opinion required to be delivered in connection with this
Agreement or the other Loan Documents, in each case from counsel providing the
initial Insolvency Opinion or other counsel acceptable to Lender and the Rating
Agencies, covering such “pairings” and in form and substance acceptable to
Lender and satisfying all Rating Agency requirements.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement
entered into by Lender and each Mezzanine Lender with respect to the Loan and
the Mezzanine Loans, as the same may be modified, amended, restated,
supplemented or replaced from time to time.

 

“Interest Rate” shall mean a rate 4.506% per annum.

 

“Key Principal Estate” shall mean, in the event of the death of David Bistricer,
the estate of David Bistricer (during the pendency of the settlement of the
estate of David Bistricer).

 

“Key Principal(s)” shall mean Clipper Realty and David Bistricer, each a “Key
Principal” and, collectively, the “Key Principals”.

 

“Key Principal Ownership/Control Conditions” shall mean the continued
satisfaction of the following conditions: either (a) both (i) Clipper Realty
owns and continues to own at least forty percent (40%) of all equity interests
(direct or indirect) in Borrower and shall continue to Control Borrower and the
day to day operations of Borrower and (ii) Clipper Realty, together with David
Bistricer (or the Key Principal Estate and/or Family Members of David Bistricer
upon the death of David Bistricer) and The David Bistricer 2014 Trust (u/t/a
dated December 30, 2014), owns and shall continue to own (in the aggregate,
without duplication) at least fifty-one percent (51%) of all equity interests
(direct or indirect) in Borrower (provided, for the avoidance of doubt, that the
foregoing shall not be deemed to restrict David Bistricer from selling any of
his shares in Clipper Realty, provided that the Key Principal Ownership/Control
Conditions shall continue to be satisfied) or (b) both (i) Clipper Realty owns
and continues to own at least twenty-five percent (25%) of all equity interests
(direct or indirect) in Borrower and shall continue to Control Borrower and the
day to day operations of Borrower and (ii) Clipper Realty, together with one or
more Qualified Equity Holders, owns and shall continue to own (in the aggregate,
without duplication) at least fifty-one percent (51%) of all equity interests
(direct or indirect) in Borrower.

 

9

--------------------------------------------------------------------------------

 

 

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement (whether written
or oral and whether now or hereafter in effect) relating to such lease,
sublease, sub-sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, whether before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or the Property
or any part thereof or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Securities Act, the Exchange Act, Regulation AB, the
rules and regulations promulgated pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Stated Maturity Date) in favor of Lender and entitling Lender to draw
thereon in New York, New York, issued by a domestic Eligible Institution or the
U.S. agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds of such draw in accordance with the applicable provisions hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting all
or any portion of the Property or any interest therein, or any direct or
indirect interest in Borrower, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

10

--------------------------------------------------------------------------------

 

 

“Loan” shall mean the loan in the original principal amount of Two Hundred
Fifty-Seven Million and 00/100 Dollars ($257,000,000.00) made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Cash Management Agreement, the Assignment of Management Agreement and the
Guaranty and any other documents, agreements and instruments now or hereafter
evidencing, securing or delivered to Lender in connection with the Loan, as the
same may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property, as determined by Lender in its
sole discretion.

 

“Low Debt Yield Period” shall commence if, as of any Calculation Date, either
(a) the Combined Debt Yield is less than 4.50% or (b) the Debt Yield is less
than 6.89%, and shall end if, as of any subsequent Calculation Date, the
Property has achieved both (i) a Combined Debt Yield of at least 4.5% and (ii) a
Debt Yield of at least 6.89%, in each case, as determined by Lender. For the
avoidance of doubt, by way of example, a Combined Debt Yield of less than 4.50%
equates to an Underwritten Net Cash Flow of less than $16,200,000.00 based upon
an aggregate loan amount (i.e., mortgage and mezzanine) of $360,000,000.00.

 

“Major Contract” shall mean (i) any management agreement, (ii) any brokerage or
leasing agreement; provided, however, that a brokerage or leasing agreement
shall not be considered a Major Contract if it is (A) with a nationally or
regionally recognized brokerage or leasing company and (B) cancellable on thirty
days or less notice without requiring the payment of a termination fee or
payment of any kind (other than the payment of amounts due through the date of
cancellation) and without any so-called “tail” liability for leases entered into
more than six (6) months after such cancellation or termination, (iii) any
cleaning, maintenance, service or other contract or agreement of any kind (other
than Leases) of a material nature (materiality for these purposes shall mean,
contracts which (1) extend beyond one year (unless cancelable on thirty (30)
days or less notice without requiring the payment of termination fees or
payments of any kind (other than paying amounts due through the date of
cancellation) and (2) have annual gross payment obligations of at least
$1,500,000 per contract or agreement, or per the collective group of contracts
or agreements entered into with affiliated counterparties), in either case
relating to the ownership, leasing, management, use, operation, maintenance,
repair or restoration of the Property, whether written or oral, (iv) management,
brokerage, leasing, cleaning, maintenance, service or other contract or
agreement of any kind (other than Leases) that is between Borrower and an
Affiliate of Borrower or (v) any union contract including, without limitation,
the Union Contract.

 

“Major Lease” shall mean (a) any non-residential Lease in excess of 18,000
square feet, or which would convert any residential apartments or units to
commercial use, (b) any residential Leases which, either individually, or when
taken together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such residential Lease, covers more than
fifty (50) apartment units, (c) any Lease that contains an option or other
preferential right to purchase all or any portion of the Property, (d) any Lease
that is with an Affiliate of Borrower or Guarantor or (e) any non-residential
Lease that is entered into during the continuance of a Trigger Period.

 

11

--------------------------------------------------------------------------------

 

 

“Management Agreement” shall mean the Clipper Management Agreement or any
replacement management agreement entered into by and between Borrower and
Manager in accordance with the terms of the Loan Documents, in each case,
pursuant to which the Manager is to provide management and other services with
respect to the Property.

 

“Manager” shall mean (i) Clipper Manager or (ii) any other manager engaged in
accordance with the terms and conditions of the Loan Documents.

 

“Material Adverse Effect” shall mean the occurrence or existence of a condition
or event which would (i) have a material adverse effect on (A) the value of the
Property, (B) the financial condition of Borrower, (C) the ability of Guarantor
to maintain and continue to satisfy the Guarantor Financial Covenants, (D) the
Underwritten Net Cash Flow or (E) the ability of Borrower or Guarantor to pay
any amounts under the Loan Documents as they become due, (ii) prevent Borrower
or Guarantor from performing their respective material obligations under this
Agreement or any of the other Loan Documents, and/or (iii) prevent or materially
impede or limit Lender’s ability to exercise its rights and remedies provided by
the Loan Documents.

 

“Material Alteration” shall mean any alteration(s) affecting structural elements
of the Improvements, utility or HVAC system contained in any Improvements or the
exterior of the Property, the cost of which exceeds, when aggregated with all
other such alterations then ongoing, the Alteration Threshold; provided,
however, that in no event shall (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(iii) alterations performed as part of a Restoration, constitute a Material
Alteration.

 

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Mezzanine Annual Debt Service” shall mean the product of (a) the First
Mezzanine Debt Service Payment, plus the Second Mezzanine Debt Service Payment,
plus (if a New Mezzanine Loan is created) the New Mezzanine Debt Service
Payment, in each case, that was due on the immediately preceding Monthly Payment
Date, multiplied by (b) twelve (12).

 

“Mezzanine Borrowers” shall mean, collectively, First Mezzanine Borrower, Second
Mezzanine Borrower and (if a New Mezzanine Loan is created) New Mezzanine Loan
Borrower, and “Mezzanine Borrower” shall mean any of the foregoing.

 

12

--------------------------------------------------------------------------------

 

 

“Mezzanine Lenders” shall mean, collectively, First Mezzanine Lender, Second
Mezzanine Lender and (if a New Mezzanine Loan is created) New Mezzanine Lender,
and “Mezzanine Lender” shall mean any of the foregoing.

 

“Mezzanine Loans” shall mean, collectively, the First Mezzanine Loan, the Second
Mezzanine Loan and (if created) the New Mezzanine Loan, and “Mezzanine Loan”
shall mean any of the foregoing.

 

“Mezzanine Loan Default Period” shall commence upon the commencement of a First
Mezzanine Loan Default Period, a Second Mezzanine Loan Default Period or (if a
New Mezzanine Loan is created) a New Mezzanine Loan Default Period, and shall
terminate upon the termination of any existing First Mezzanine Loan Default
Period, any existing Second Mezzanine Loan Default Period and (if a New
Mezzanine Loan is created) any existing New Mezzanine Loan Default Period.

 

“Mezzanine Loan Documents” shall mean, collectively, the First Mezzanine Loan
Documents, the Second Mezzanine Loan Documents and (if a New Mezzanine Loan is
created) the New Mezzanine Loan Documents.

 

“Mezzanine Principal Balance” shall mean the outstanding principal balance of
the First Mezzanine Loan, plus the outstanding principal balance of the Second
Mezzanine Loan, plus (if a New Mezzanine Loan is created) the outstanding
principal balance of the New Mezzanine Loan.

 

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for operating expenses for the calendar
month in which such Monthly Payment Date occurs.

 

“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be April 6,
2018.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean that certain first priority Consolidated, Amended and
Restated Mortgage, Assignment of Leases and Rents and Security Agreement, dated
the date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (as defined in Section
3(37) or Section 4001(a)(3) of ERISA) subject to Title IV of ERISA, (i) to which
Borrower, Guarantor, or any of their ERISA Affiliates is making or accruing or
has (or has had) an obligation to make or accrue contributions, or (ii) with
respect to which Borrower, Guarantor, or any of their ERISA Affiliates could be
subjected to any liability whether under Title IV of ERISA or by contract or
agreement or otherwise.

 

“New Mezzanine Debt Service Payment” shall mean, as to each Monthly Payment
Date, an amount equal to the scheduled payment of interest (excluding default
interest) payable by New Mezzanine Loan Borrower on such Monthly Payment Date
pursuant to the terms of the New Mezzanine Loan Documents.

 

13

--------------------------------------------------------------------------------

 

 

“New Mezzanine Lender Payment Instruction” shall mean a notice, which notice may
be in the form of the monthly payment invoice sent to New Mezzanine Loan
Borrower, setting forth the Monthly New Mezzanine Debt Service Payment and with
respect to the initial notice or if there is any change from the initial notice
or any prior notice, (i) the New Mezzanine Loan Account and (ii) wire
instructions for such payment.

 

“New Mezzanine Loan Default” shall mean an “Event of Default” under the New
Mezzanine Loan and as defined in the New Mezzanine Loan Documents.

 

“New Mezzanine Loan Default Notice” shall mean a notice from New Mezzanine
Lender, with respect to the New Mezzanine Loan (upon which Lender may
conclusively rely without any inquiry into the validity thereof) that a New
Mezzanine Loan Default has occurred.

 

“New Mezzanine Loan Default Period” shall commence upon receipt by Lender of a
Mezzanine Loan Default Notice and shall terminate upon receipt by Lender of a
Mezzanine Loan Default Revocation Notice with respect to such New Mezzanine Loan
Default Notice (provided that no other Mezzanine Loan Default Notice has been
received by Lender that has not been revoked by a Mezzanine Loan Default
Revocation Notice).

 

“New Mezzanine Loan Default Revocation Notice” shall mean a notice from New
Mezzanine Lender, with respect to the New Mezzanine Loan (upon which Lender may
conclusively rely without any inquiry into the validity thereof) that a New
Mezzanine Loan Default of which Lender was previously notified has either been
cured or waived.

 

“New Mezzanine Loan Documents” shall mean any documents, agreements and
instruments now or hereafter evidencing, securing or delivered to New Mezzanine
Lender in connection with the New Mezzanine Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“New Mezzanine Payment Account” shall mean the account established by New
Mezzanine Lender for the purpose of receiving New Mezzanine Debt Service
Payments.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

“Open Prepayment Date” shall mean December 6, 2027.

 

14

--------------------------------------------------------------------------------

 

 

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with an Acceptable Accounting Method. Operating
Expenses specifically shall include (i) all expenses incurred in the immediately
preceding twelve (12) month period based on quarterly financial statements
delivered to Lender in accordance with Section 4.9.2 hereof, (ii) all payments
required to be made pursuant to any Operations Agreements, (iii) property
management fees in an amount equal to the management fees actually paid under
the Management Agreement, (iv) administrative, payroll, security and general
expenses for the Property, (v) the cost of utilities, inventories and fixed
asset supplies consumed in the operation of the Property, (vi) a reasonable
reserve for uncollectible accounts, (vii) costs and fees of Independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (viii) cost of attendance by
employees at training and manpower development programs, (ix) association dues,
(x) computer processing charges, (xi) operational equipment and other lease
payments, (xii) Taxes and Other Charges (other than income taxes or Other
Charges in the nature of income taxes) and insurance premiums and (xiii) all
underwritten reserves required by Lender hereunder (without duplication of
actual reserve collected). Notwithstanding the foregoing, Operating Expenses
shall not include (1) depreciation or amortization, (2) income taxes or Other
Charges in the nature of income taxes, (3) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of the Property or in connection
with the recovery of Insurance Proceeds or Awards which are applied to prepay
the Note, (4) Capital Expenditures, (5) Debt Service, and (6) any item of
expense which would otherwise be considered within Operating Expenses pursuant
to the provisions above but is paid directly by any Tenant.

 

“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:

 

(a)     all amounts payable to Borrower by any Person as Rent and other amounts
under Leases or other agreements relating to the Property;

 

(b)     business interruption insurance proceeds allocable to the applicable
reporting period; and

 

(c)     all other amounts which in accordance with an Acceptable Accounting
Method, are included in Borrower’s annual financial statements as operating
income attributable to the Property.

 

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any Rent attributable to a Lease prior to the date in which
the Tenant thereunder has taken occupancy or in which the actual payment of rent
is required to commence thereunder, (d) any item of income otherwise included in
Operating Income but paid directly by any Tenant to a Person other than Borrower
as an offset or deduction against Rent payable by such Tenant, provided such
item of income is for payment of an item of expense (such as payments for
utilities paid directly to a utility company) and such expense is otherwise
excluded from the definition of Operating Expenses pursuant to clause “(6)” of
the definition thereof, (e) security deposits received from Tenants until
forfeited or applied, (f) any Lease Termination Payments and (g) any Rents paid
by or on behalf of any non-residential Tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to federal bankruptcy law or any similar federal or state
law or which has been adjudicated a bankrupt or insolvent unless such Lease has
been assumed by the trustee in such proceeding or action. Operating Income shall
be calculated on the accrual basis of accounting and, except to the extent
otherwise provided in this definition, in accordance with an Acceptable
Accounting Method.

 

15

--------------------------------------------------------------------------------

 

 

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same was restored and amended by Uniting and Strengthening
America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring
Act (USA FREEDOM Act) of 2015 and as the same may be further amended, extended,
replaced or otherwise modified from time to time, and any corresponding
provisions of future laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents and the Mezzanine Loan Documents, (ii)
all encumbrances and other matters disclosed in the Title Insurance Policy,
(iii) Liens, if any, for Taxes or Other Charges imposed by any Governmental
Authority not yet due or delinquent or which are being contested in good faith
in accordance with the requirements of Section 4.3, (iv) any workers’,
mechanics’ or other similar Liens on the Property provided that any such Lien is
bonded or discharged within thirty (30) days after Borrower first receives
written notice of such Lien or insured over pursuant to an endorsement to the
Title Insurance Policy; and (v) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s reasonable discretion.

 

16

--------------------------------------------------------------------------------

 

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean those certain Property Condition
Reports, prepared by CBRE Assessment & Consulting Services as Project Nos.
PC80141163-101 and PC80141163-102.

 

“Plan” shall mean a plan as defined in Section 3(3) of ERISA subject to Title IV
of ERISA other than a Multiemployer Plan, (i) maintained or sponsored by
Borrower, Guarantor, or any of their ERISA Affiliates or (ii) with respect to
which Borrower, Guarantor, or any of their ERISA Affiliates could be subjected
to any liability whether under Title IV of ERISA or by contract or agreement or
otherwise.

 

“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) five percent (5%) of the unpaid principal balance of
the Note as of the Repayment Date.

 

“Prepayment Notice” shall mean a prior revocable written notice to Lender
specifying the proposed Business Day on which a prepayment of the Debt is
intended to be made pursuant to Section 2.4 hereof, which date shall be no
earlier than ten (10) days after the date of such Prepayment Notice and no later
than sixty (60) days after the date of such Prepayment Notice, provided that,
upon giving of at least three (3) Business Days’ prior notice to Lender,
Borrower may revoke such Prepayment Notice or change the intended date of such
prepayment to any Business Day specified in such notice to Lender; provided,
further, that if Borrower delivers a Prepayment Notice and revokes such notice,
Borrower shall reimburse Lender for all out-of-pocket costs and expenses
incurred by Lender with respect to the actions taken as a result of such revoked
Prepayment Notice (including reasonable attorneys’ fees).

 

“Property” shall mean the parcels of real property described on Exhibit A
attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, all as more particularly described in the Granting Clauses of
the Mortgage. The Property is located at 50 Murray Street (aka 110-120 Church
Street), New York, New York (the “110 Church Property”) and 53 Park Place, New
York, New York (the “53 Park Place Property”)

 

“Qualified Equity Holder” shall mean a Qualified Transferee that is a bank,
savings and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan, real estate company, real estate
investment trust, investment fund or an institution substantially similar to any
of the foregoing, provided in each case, that such institution has total real
estate assets in the United States or Canada (in name or under management) in
excess of $750,000,000 and a capital/statutory surplus or shareholder equity in
excess of $350,000,000, in each case, exclusive of the Property.

 

“Qualified Manager” shall mean (i) Clipper Manager or an entity wholly-owned and
Controlled by Clipper Manager, (ii) Clipper Equity LLC or (iii) a Manager
approved by Lender in Lender’s reasonable discretion, which approval at Lender’s
option may be conditioned upon Lender’s receipt of a Rating Agency Confirmation.

 

17

--------------------------------------------------------------------------------

 

 

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee, and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of 10% or more in Borrower as
a result of such proposed transfer, Satisfactory Search Results with respect to
such proposed transferee.

 

“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Regulatory Change” shall mean, at any time hereafter, (i) any change in any
Legal Requirement (including by repeal, amendment or otherwise) or in the
interpretation or application thereof by any central bank or other Governmental
Authority or (ii) any new or revised request, guidance or directive issued by
any central bank or other Governmental Authority and applicable to Lender.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds any Note or any portion thereof
or any portion of the Loan.

 

18

--------------------------------------------------------------------------------

 

 

“Rent Regulation Laws” shall mean the Emergency Tenant Protection Act of 1974
(Unconsolidated Laws, Section 8621 et. seq.), the New York City Rent
Stabilization Law (Chapter 4, Title 26 of the New York City Administrative
Code), the New York City Rent Stabilization Code (Chapter VIII, Subtitle S,
Title 9 of the New York City Rules and Regulations), and the rent regulation
provisions of Section 11-243 of the New York City Administrative Code, and any
Legal Requirement applicable to residential rent overcharges or rent rollbacks,
harassment or evasion or denial of residential tenant rights, including any
other statute, rule or regulation or relevant case determination that imposes
limitations on, or otherwise regulates, rent that may be charged to residential
tenants or obligations on the part of landlords to renew residential leases and
provide services to tenants, and any regulations promulgated thereunder, as each
of the foregoing may have been or may hereafter be amended or replaced from time
to time.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a bankruptcy
proceeding) or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower, Manager (excluding management fees
paid to Manager) or any of their respective agents or employees from any and all
sources arising from or attributable to the Property and the Improvements,
including all receivables, signage income, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower, Manager or any of their respective agents or employees, and Insurance
Proceeds, if any, from business interruption or other loss of income insurance,
but only to the extent such Insurance Proceeds are treated as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(f) hereof.

 

“Repayment Date” shall mean the date of a defeasance or prepayment (as
applicable) of the Loan pursuant to the provisions of Section 2.4 hereof.

 

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Insurance Funds, the Tax Funds, the Capital Expenditure
Funds, the Rollover Funds, and the Casualty and Condemnation Funds and the Cash
Collateral Funds.

 

“Restoration” shall mean the repair, restoration and re-tenanting of the
Property after a Casualty or Condemnation as nearly as possible to the condition
the Property was in immediately prior to such Casualty or Condemnation, with
such alterations as may be reasonably approved by Lender.

 

“Restoration Combined DSCR” shall mean, as of any date of determination, the
ratio of (a) the Underwritten Net Cash Flow of the Property, based on Rents in
place (annualized and including rental loss insurance proceeds) and expenses on
a pro forma basis (and therefore exclusive of expenses relating to such
Restoration), to (b) an amount equal to the sum of the Annual Debt Service plus
the Mezzanine Annual Debt Service.

 

“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow of the Property, based on Rents in place
(annualized and including rental loss insurance proceeds) and expenses on a pro
forma basis (and therefore exclusive of expenses relating to such Restoration),
to (b) an amount equal to the Annual Debt Service.

 

19

--------------------------------------------------------------------------------

 

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Satisfactory Search Results” shall mean, with respect to any Person, review and
approval of Lender’s customary anti-financial crime and “Know Your Customer”
searches and procedures and satisfactory credit history check, litigation,
judgment, and other related searches that indicate that there are no pending
litigation, pending proceedings, outstanding judgments or violation of any
Anti-Money Laundering Laws against such Person and provide confirmation that
such Person is not on any Government List.

 

“Second Mezzanine Borrower” shall mean 50 Murray Mezz Two LLC, a Delaware
limited liability company.

 

“Second Mezzanine Debt Service Payment” shall mean, as to each Monthly Payment
Date, an amount equal to the scheduled payment of interest (excluding default
interest) payable by Second Mezzanine Borrower on such Monthly Payment Date
pursuant to the terms of the Second Mezzanine Loan Documents.

 

“Second Mezzanine Lender” shall mean Deutsche Bank AG, New York Branch, in its
capacity as the holder of the Second Mezzanine Loan and any subsequent holder of
the Second Mezzanine Loan to whom the Second Mezzanine Loan has been assigned or
transferred pursuant to the terms of the Intercreditor Agreement.

 

“Second Mezzanine Lender Payment Instruction” shall mean a notice, which notice
may be in the form of the monthly payment invoice sent to Second Mezzanine
Borrower, setting forth the Monthly Second Mezzanine Debt Service Payment and
with respect to the initial notice or if there is any change from the initial
notice or any prior notice, (i) the Second Mezzanine Loan Account and (ii) wire
instructions for such payment.

 

“Second Mezzanine Loan” shall mean that certain mezzanine loan in the principal
amount of $50,000,000.00 made on the date hereof by Second Mezzanine Lender to
Second Mezzanine Borrower, and evidenced and secured by the Second Mezzanine
Loan Documents.

 

“Second Mezzanine Loan Default” shall mean an “Event of Default” under the
Second Mezzanine Loan and as defined in the Second Mezzanine Loan Documents.

 

“Second Mezzanine Loan Default Notice” shall mean a notice from Second Mezzanine
Lender, with respect to the Second Mezzanine Loan (upon which Lender may
conclusively rely without any inquiry into the validity thereof) that a Second
Mezzanine Loan Default has occurred.

 

“Second Mezzanine Loan Default Period” shall commence upon receipt by Lender of
a Second Mezzanine Loan Default Notice and shall terminate upon receipt by
Lender of a Second Mezzanine Loan Default Revocation Notice with respect to such
Second Mezzanine Loan Default Notice (provided that no other Second Mezzanine
Loan Default Notice has been received by Lender that has not been revoked by a
Second Mezzanine Loan Default Revocation Notice).

 

20

--------------------------------------------------------------------------------

 

 

“Second Mezzanine Loan Default Revocation Notice” shall mean a notice from
Second Mezzanine Lender, with respect to the Second Mezzanine Loan (upon which
Lender may conclusively rely without any inquiry into the validity thereof) that
a Second Mezzanine Loan Default of which Lender was previously notified has
either been cured or waived.

 

“Second Mezzanine Loan Documents” shall mean any documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Second
Mezzanine Lender in connection with the Second Mezzanine Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Second Mezzanine Payment Account” shall mean the account established by Second
Mezzanine Lender for the purpose of receiving Second Mezzanine Debt Service
Payments.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the Closing Date as a result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.

 

“State” shall mean New York.

 

“Stated Maturity Date” shall mean March 6, 2028.

 

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Swap Rate” shall mean the yield calculated by the linear interpolation of
mid-market swap yields, as reported on Reuters Capital Markets screen 19901
(SEMI-BOND column), with maturities (one longer and one shorter) most nearly
approximating the Stated Maturity Date (in the event Reuters Capital Markets
screen 19901 is no longer available, Lender shall select a comparable
publication to determine such yield).

 

“Taxes” shall mean (i) all real estate taxes, assessments, water rates or sewer
rents (collectively, “Real Estate Taxes”) and (ii) personal property taxes, in
each case now or hereafter levied or assessed or imposed against the Property or
part thereof, together with all interest and penalties thereon. In no event
shall any PACE Loan be considered a Tax for purposes of this Agreement.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

21

--------------------------------------------------------------------------------

 

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

 

“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Stated Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2015 or any replacement, reauthorization or extension thereof.

 

“Trigger Period” shall commence upon (i) the occurrence of an Event of Default,
(ii) the commencement of a Low Debt Yield Period or (iii) the commencement of a
Mezzanine Loan Default Period, and shall end if, (A) with respect to a Trigger
Period continuing pursuant to clause (i), the Event of Default commencing the
Trigger Period has been cured and such cure has been accepted by Lender (and no
other Event of Default is then continuing) or (B) with respect to a Trigger
Period continuing due to clause (ii), the Low Debt Yield Period has ended
pursuant to the terms hereof or (C) with respect to a Trigger Period continuing
due to clause (iii), the Mezzanine Loan Default Period has ended pursuant to the
terms hereof.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

 

“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
for which Underwritten Net Cash Flow is determined (or ending at such other date
for which Underwritten Net Cash Flow is determined), the excess of:

 

(a) the sum of: (1) annualized actual in place base rents and monthly recoveries
received by Borrower under bona fide non-residential Leases at the Property with
Tenants in occupancy, open for business and paying full, unabated rent as of the
date of such calculation, and actual percentage rents received by Borrower under
such non-residential Leases for the twelve (12) months preceding such
calculation; plus (2) the GPR; plus (3) actual net cash flow receipts received
by Borrower from sources other than rents at the Property (and except as
described in foregoing clauses (1) and (2)) to the extent such receipts are
recurring in nature and properly included as Operating Income for the twelve
(12) month period preceding the month in which such Underwritten Net Cash Flow
is calculated, over

 

22

--------------------------------------------------------------------------------

 

 

(b) for the twelve (12) month period preceding the month in which such
Underwritten Net Cash Flow is calculated, the sum of Operating Expenses over
such twelve (12) period, in each case adjusted to reflect Lender’s reasonable
determination of: (i) with respect to the non-residential portion of the
Property, a vacancy factor equal to the actual vacancy rate at the Property
(excluding the area consisting of residential space); (ii) with respect to the
residential portion of the Property, a vacancy factor equal to the actual
vacancy rate at the Property (excluding the non-residential commercial space at
the Property); (iii) subtraction of (A) an imputed capital improvement
requirement amount equal to $0.20 per rentable square foot of commercial space
at the Property per annum (regardless of whether a reserve therefor is required
hereunder or the amount of such reserve) and (B) $300 per residential apartment
at the Property per annum; (iv) an adjustment so that property management fees
are equal to 2% of Rents; (v) exclusion of amounts representing non-recurring
items; (vi) amounts received from (A) commercial Tenants not currently in
occupancy and paying full, unabated rent, (B) Tenants affiliated with Borrower
or Guarantor, (C) commercial Tenants in default or in bankruptcy and (D)
commercial Tenants under month-to-month Leases or commercial Leases where the
term is about to expire; (vii) Taxes and Insurance Premiums payable for the
twelve (12) month period succeeding such calculation (or imputed Insurance
Premiums to the extent an Acceptable Blanket Policy is in effect with respect to
the Policies required hereunder); and (viii) amounts received from (A)
commercial Tenants not currently in occupancy and not paying full, unabated
rent, (B) commercial Tenants in default or in bankruptcy and (C) commercial
Tenants under month-to-month Leases or Leases expiring within the forthcoming
ninety (90) days. Lender’s calculation of Underwritten Net Cash Flow shall be
reasonable in all respects.

 

“Union Contract” shall mean that certain 2014 Apartment Building Agreement
between Realty Advisory Board on Labor Relations Incorporated and Service
Employees International Union, Local 32BJ, effective April 21, 2014 to April 20,
2018.

 

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.

 

“Violations” shall mean the “Violations” as defined and referred to in the
Violations Undertaking.

 

“Violations Undertaking” shall mean that certain Violations Undertaking dated as
of the date hereof, executed and delivered by Borrower in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Stated Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.

 

Section 1.2     Index of Other Definitions. The following terms are defined in
the sections or Loan Documents as indicated below:

 

“110 Church Property” – Definition of “Property”

“421-g Tax Benefits” – 3.1.36

“53 Park Place Property” – Definition of “Property”

“A Notes” – 2.1.3

“Acceptable Blanket Policy” - 5.1.1(c)

 

23

--------------------------------------------------------------------------------

 

 

“Accounts” - 6.1

“Act” - Schedule V

“Agreement” - Introductory Paragraph

“Anti-Corruption Obligation” - 4.33
“Approved Annual Budget” - 4.9.5
“Approved Extraordinary Operating Expense” - 4.9.6

“Approved Monthly BI Expenses” - 5.4(f)

“Available Cash” - 6.9.1

“B Note” – 2.1.3

“Bail-In Action” – 10.26

“Bail-In Legislation” – 10.26

“Borrower” - Introductory Paragraph

“Borrower’s Recourse Liabilities” - 10.1

“Broker” - 10.19

“Capital Expenditure Account” - 6.5.1

“Capital Expenditure Funds” - 6.5.1

“Cash Collateral Account” - 6.8

“Cash Collateral Funds” – 6.8

“Cash Management Accounts” - 6.10

“Casualty” - 5.2

“Casualty and Condemnation Account” - 6.7

“Casualty and Condemnation Funds” - 6.7

“Casualty Consultant” - 5.4(b)(iii)

“Casualty Retainage” - 5.4(b)(iv)

“Cause” - Schedule V

“Clearing Account” - 6.1

“Clearing Bank” - 6.1

“Committee” - Schedule V

“Condemnation Proceeds” - 5.4(b)

“Defeasance Collateral” - 2.4.2(a)(iii)

“Defeasance Lockout Expiration Date” - 2.4.2(a)

“Defeasance Security Agreement” - 2.4.2(a)(iii)

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“EEA Financial Institution” – 10.26

“EEA Member Country” – 10.26

“EEA Resolution Authority” – 10.26

“Embargoed Person” - 4.32(c)

“Equipment” - Mortgage

“ERISA” - 4.31

“EU Bail-In Legislation Schedule” – 10.26

“Event of Default” - 8.1

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Extraordinary Operating Expense” - 4.9.6

“Final Order” – 4.34(a)

“Government Lists” - 4.32(b)

“HCR” – 4.34(a)

 

24

--------------------------------------------------------------------------------

 

 

“Improvements” - Mortgage

“Increased Costs” – 10.24.1

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” - Schedule V

“Initial Interest Period” - 2.3.1

“Insurance Account” - 6.4.1

“Insurance Funds” - 6.4.1

“Insurance Premiums” - 5.1.1(b)

“Insurance Proceeds” - 5.4(b)

“Intellectual Property” - 3.1.33

“Interest Period” - 2.3.2

“Lease Termination Payments” - 6.6.1(b)(i)

“Lender” - Introductory Paragraph

“Lender Group” - 9.2(b)

“Liabilities” - 9.2(b)

“Licenses” - 3.1.9

“Liquidated Damages Amount” - 2.4.5(b)

“Monthly Debt Service Payment Amount” - 2.3.1

“Nationally Recognized Service Company” - Schedule V

“Net Proceeds” - 5.4(b)

“Net Proceeds Deficiency” - 5.4(b)(vi)

“New Mezzanine Lender” - 9.3.2

“New Mezzanine Loan” - 9.3.2

“New Mezzanine Loan Borrower” - 9.3.2

“Note” - 2.1.3

“Note A-1” - 2.1.3

“Note A-2” - 2.1.3

“Note A-3” - 2.1.3

“Note A-4” - 2.1.3

“Note A-5” - 2.1.3

“Note A-6” - 2.1.3

“Note A-7” - 2.1.3

“Notice” - 10.6

“OFAC” - 4.32(b)

“Other Taxes” – 10.24.3

“Patriot Act Offense” - 4.32(b)

“Permitted Equipment Financing” - 4.21

“Permitted Indebtedness” - 4.21

“Permitted Investments” - Cash Management Agreement

“Permitted Transfer” - 7.2

“PML” - 5.1.1(a)

“Policies” - 5.1.1(b)

“Qualified Carrier” - 5.1.1(i)

“Radius” – 5.1.1(c)

“Real Estate Taxes” – 1.1 (Definition of “Taxes”)

“Release Date” - 2.4.2(a)(i)

 

25

--------------------------------------------------------------------------------

 

 

“Required Records” - 4.9.7

“Required Repairs” - 6.2

“Review Waiver” - 10.3(b)

“Rollover Account” – 6.6.1

“Rollover Funds” – 6.6.1

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“SEL” - 5.1.1(a)(i)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“SFHA” – 5.1.1(a)(i)

“Sole Member” - Schedule V

“Special Member” - Schedule V

“Special Purpose Bankruptcy Remote Entity” - Schedule V

“Springing Recourse Event” - 10.1

“Successor Borrower” - 2.4.2(b)

“Tax Account” - 6.3.1

“Tax Funds” - 6.3.1

“Transfer” - 4.2

“Transfer and Assumption” - 7.1

“Transferee Borrowers” - 7.1

“Transferee First Mezzanine Borrower” - 7.1

“Transferee Mortgage Borrower” - 7.1

“Transferee New Mezzanine Borrower” - 7.1

“Transferee Second Mezzanine Borrower” - 7.1

“Underwriter Group” - 9.2(b)

“Updated Information” - 9.1(b)(i)

“Write-Down and Conversion Powers” – 10.26

 

 

Section 1.3     Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined. All references to the Borrower’s use of proceeds
of any Mezzanine Loan shall be deemed to constitute a capital contribution from
the applicable Mezzanine Borrower to Borrower and shall be recorded accordingly
in the books and records of Borrower and the applicable Mezzanine Borrower.
Notwithstanding anything to the contrary herein, nothing in this Agreement
creates an obligation of Borrower with respect to any of the Mezzanine Loan
Documents, and Borrower has no obligation to comply with and shall not otherwise
be liable under any of the Mezzanine Loan Documents.

 

26

--------------------------------------------------------------------------------

 

 

Article 2

THE LOAN

 

Section 2.1     The Loan.

 

2.1.1     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

2.1.2     Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3     The Note. The Loan shall be evidenced by:

 

(a)     that certain Promissory Note A-1, of even date herewith, in the stated
principal amount of $50,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-1”);

 

(b)     that certain Promissory Note A-2, of even date herewith, in the stated
principal amount of $30,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-2”);

 

(c)     that certain Promissory Note A-3, of even date herewith, in the stated
principal amount of $30,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-3”);

 

(d)     that certain Promissory Note A-4, of even date herewith, in the stated
principal amount of $30,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-4”);

 

(e)     that certain Promissory Note A-5, of even date herewith, in the stated
principal amount of $20,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-5”);

 

(f)     that certain Promissory Note A-6, of even date herewith, in the stated
principal amount of $20,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-6”);

 

(g)     that certain Promissory Note A-7, of even date herewith, in the stated
principal amount of $10,000,000.00 executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-7”; and together with Note A-1, Note
A-2, Note A-3, Note A-4, Note A-5, Note A-6 and Note A-7, collectively, the “A
Notes” and individually, an “A Note”); and

 

27

--------------------------------------------------------------------------------

 

 

(h)     that certain Promissory Note B, of even date herewith, in the stated
principal amount of $67,000,000.00, executed by Borrower to Lender (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “B Note”).

 

The A Notes and the B Note may be referred to, either individually or
collectively, as the context may require, as the “Note.” The Note shall be
repaid in accordance with the terms of this Agreement, the Note and the other
Loan Documents.

 

2.1.4     Use of Proceeds. Borrower shall use proceeds of the Loan, the First
Mezzanine Loan and the Second Mezzanine Loan to (i)  pay and discharge any
existing loans relating to the Property, (ii) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (iii) make
initial deposits of the Reserve Funds, and (iv) pay costs and expenses incurred
in connection with the closing of the Loan, the First Mezzanine Loan and the
Second Mezzanine Loan.

 

Section 2.2     Interest Rate.

 

2.2.1     Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.

 

2.2.2     Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein. Interest at the Default Rate shall be paid
immediately upon demand, which demand may be made as frequently as Lender shall
elect, to the extent not prohibited by applicable law.

 

2.2.3     Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Period immediately prior to such Monthly Payment Date.

 

2.2.4     Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

28

--------------------------------------------------------------------------------

 

 

Section 2.3     Loan Payments.

 

2.3.1     Payments. On the date hereof, Borrower shall pay interest on the
unpaid Outstanding Principal Balance from the Closing Date through and including
March 5, 2018 (the “Initial Interest Period”). On April 6, 2018 and each Monthly
Payment Date thereafter through and including the Monthly Payment Date
immediately preceding the Maturity Date, Borrower shall make a payment of
interest on the Outstanding Principal Balance accrued at the Interest Rate
during the Interest Period immediately preceding such Monthly Payment Date (the
“Monthly Debt Service Payment Amount”). Unless otherwise elected by Lender,
provided no Event of Default then exists, the interest paid on each Monthly
Payment Date shall be applied (A) first, to the payment of interest then due and
payable on the A Notes, applied on a pari passu basis among the A Notes and (B)
second, to the payment of interest then due and payable on the B Note. Borrower
shall also pay to Lender all amounts required in respect of Reserve Funds as set
forth in Article 6 hereof.

 

2.3.2     Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
sixth (6th) day of each calendar month during the Term and shall end on and
include the fifth (5th) day of the next occurring calendar month. For purposes
of making payments hereunder, but not for purposes of calculating interest
accrual periods, if the day on which such payment is due is not a Business Day,
then amounts due on such date shall be due on the immediately preceding Business
Day. Lender shall have the right from time to time, in its sole discretion, upon
not less than ten (10) days prior written notice to Borrower, to change the
Monthly Payment Date to a different calendar day and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
change; provided, however, that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly. With respect to payments
of principal due on the Maturity Date, interest shall be payable at the Interest
Rate, through and including the day immediately preceding such Maturity Date.
All amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.

 

2.3.3     Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

 

2.3.4     Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
four percent (4%) of such unpaid sum or the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Mortgage
and the other Loan Documents to the extent permitted by law.

 

29

--------------------------------------------------------------------------------

 

 

2.3.5     Method and Place of Payment.

 

(a)     Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 3:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(b)     Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 

(c)     All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

Section 2.4     Prepayments.

 

2.4.1     Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.

 

2.4.2     Defeasance.

 

(a)     Conditions to Defeasance. Provided no Event of Default has occurred and
is continuing, at any time after the date which is the earlier of: (A) two
(2) years after the “startup day,” within the meaning of Section 860G(a)(9) of
the Code, of the final “real estate mortgage investment conduit,” established
within the meaning of Section 860D of the Code, that holds any note that
evidences all or any portion of the Loan or (B) three (3) years after the date
hereof (the “Defeasance Lockout Expiration Date”), Borrower may cause the
release of the Property (in whole but not in part) from the Lien of the Mortgage
and the other Loan Documents upon the satisfaction of the following conditions:

 

(i)     not less than thirty (30) days prior written notice shall be given to
Lender specifying a date (the “Release Date”) on which the Defeasance Collateral
is to be delivered, such Release Date to occur only on a Monthly Payment Date;

 

(ii)     all accrued and unpaid interest and all other sums due under the Note
and under the other Loan Documents up to the Release Date, including, without
limitation, all costs and expenses incurred by Lender or its agents in
connection with such release (including, without limitation, the fees and
expenses incurred by attorneys and accountants in connection with the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation), shall be paid in full on or prior
to the Release Date; and

 

30

--------------------------------------------------------------------------------

 

 

(iii)     Borrower shall deliver to Lender on or prior to the Release Date:

 

(A)     an amount equal to that which is sufficient to purchase U.S. Obligations
that provide for payments (1) on or prior to, but as close as possible to and
including, all successive scheduled Monthly Payment Dates after the Release Date
through the Stated Maturity Date, and (2) in amounts equal to or greater than
each Monthly Debt Service Payment Amount through and including the Stated
Maturity Date together with payment in full of the Outstanding Principal Balance
as of the Stated Maturity Date (the “Defeasance Collateral”), each of which
shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance wholly
satisfactory to Lender (including, without limitation, such instruments as may
be required by the depository institution holding such securities to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to create a first priority security interest therein in
favor of the Lender in conformity with all applicable state and federal laws
governing granting of such security interests;

 

(B)     a pledge and security agreement, in form and substance satisfactory to
Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Collateral (the “Defeasance Security
Agreement”), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Note shall be refunded to
Borrower promptly after each Monthly Payment Date;

 

(C)     a certificate of Borrower certifying that all of the requirements set
forth in this Section 2.4.2 have been satisfied;

 

(D)     an opinion of counsel for Borrower in form and substance acceptable to
Lender in all respects and delivered by counsel satisfactory to Lender in its
sole discretion stating, among other things, that (1) Lender has a perfected
first priority security interest in the Defeasance Collateral and that the
Defeasance Security Agreement is enforceable against Borrower in accordance with
its terms; and (2) that any REMIC Trust formed pursuant to a Securitization will
not fail to maintain its status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code as a result of such defeasance;

 

(E)     at Lender’s request, a Rating Agency Confirmation from each applicable
Rating Agency or each such Rating Agency as is required by Lender;

 

(F)     a certificate from a firm of independent public accountants acceptable
to Lender certifying that the Defeasance Collateral is sufficient to satisfy the
provisions of Section 2.4.2(a)(iii)(A) above;

 

(G)     such other certificates, documents or instruments as Lender may
reasonably require; and

 

(H)     in connection with the conditions set forth above in this Section
2.4.2(a)(iii), Borrower hereby appoints Lender as its agent and attorney in fact
for the purpose of using the amounts delivered pursuant to Section
2.4.2(a)(iii)(A) above to purchase the Defeasance Collateral.

 

31

--------------------------------------------------------------------------------

 

 

(b)     Successor Borrower. Upon the defeasance of the Loan under this Section
2.4.2, Borrower may, or at the option of Lender shall, assign all of its
Obligations, together with the pledged Defeasance Collateral, to a successor
entity designated by Borrower and approved by Lender (in each case, the
“Successor Borrower”). Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion
pursuant to which it shall assume Borrower’s Obligations and the Defeasance
Security Agreement. As conditions to such assignment and assumption, Borrower
shall (i) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, that such assumption agreement is enforceable against
Borrower and such successor entity in accordance with its terms and that the
Note, the Defeasance Security Agreement and the other Loan Documents, as so
assumed, are enforceable against such successor entity in accordance with their
respective terms, and (ii) pay all costs and expenses incurred by Lender or its
agents in connection with such assignment and assumption (including, without
limitation, the review of the proposed transferee and the preparation of the
assumption agreement and related documentation). Additionally, Borrower shall
pay all costs and expenses incurred by Successor Borrower, including attorneys’
fees and expenses, incurred in connection therewith. In connection with a
transfer of the Defeasance Collateral to the Successor Borrower, Borrower shall,
as a condition to such defeasance, deliver or cause to be delivered a
non-consolidation opinion in form and substance satisfactory to Lender and the
Rating Agencies. Upon such assumption, Borrower shall be relieved of its
Obligations hereunder, under the other Loan Documents and under the Defeasance
Security Agreement other than those Obligations which are specifically intended
to survive the termination, satisfaction or assignment of this Agreement or the
exercise of Lender’s rights and remedies hereunder.

 

(c)     Appointment as Attorney in Fact. Upon the defeasance of the Loan in
accordance with clauses (a) and (b) of this Section 2.4.2, Borrower shall have
no further right to prepay the Note pursuant to the other provisions of this
Section 2.4.2 or otherwise. In connection with the conditions set forth in this
Section 2.4.2, Borrower hereby appoints Lender as its agent and attorney-in-fact
for the purpose of purchasing the Defeasance Collateral with funds provided by
Borrower. Borrower shall pay any and all expenses incurred in the purchase of
the Defeasance Collateral and any revenue, documentary stamp or intangible taxes
or any other tax or charge due in connection with the transfer of the Note or
otherwise required to accomplish the agreements of this Section 2.4.2.

 

2.4.3     Open Prepayment. Notwithstanding anything to the contrary contained
herein, and provided that Borrower shall deliver to Lender a Prepayment Notice,
Borrower may prepay the entire principal balance of the Note and any other
amounts outstanding under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Note
to, but not including, the next Monthly Payment Date.

 

32

--------------------------------------------------------------------------------

 

 

2.4.4     Mandatory Prepayments.

 

(a)     If Lender is not obligated to make Net Proceeds available to Borrower
for Restoration and determines not to make any such Net Proceeds available to
Borrower for Restoration, on the next occurring Monthly Payment Date following
the date on which (a) Lender actually receives any Net Proceeds, and (b) Lender
has determined that such Net Proceeds shall be applied against the Debt,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Debt in an amount equal to one hundred percent (100%) of such Net
Proceeds. Except during an Event of Default, such Net Proceeds shall be applied
by Lender as follows in the following order of priority: First, to all amounts
(other than principal and interest) then due and payable under the Loan
Documents, including any costs and expenses of Lender in connection with such
prepayment); Second; accrued and unpaid interest at the Interest Rate; Third, to
the Outstanding Principal Balance; Fourth, to all amounts then due and payable
under any New Mezzanine Loan Documents; Fifth, to all amounts then due and
payable under the First Mezzanine Loan Documents; Sixth, to all amounts then due
and payable under the Second Mezzanine Loan Documents and Seventh, to Borrower.
Notwithstanding anything herein to the contrary, so long as no Event of Default
is continuing, no Prepayment Fee or any other prepayment premium, penalty or fee
shall be due in connection with any prepayment made pursuant to this
Section 2.4.4. Any partial principal prepayment under this Section 2.4.4 shall
be applied to the last payments of principal due under the Loan.

 

(b)     Any prepayment of the principal of the Loan made pursuant to this
Section 2.4.4 hereof shall be applied (i) first, to the A Notes, applied on a
pro rata and pari passu basis in accordance with the outstanding principal
balances of the A Notes immediately prior to such prepayment, until the
outstanding principal balance of all A Notes is reduced to zero and (ii) second,
to the B Note.

 

2.4.5     Prepayments After Default.

 

(a)     If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower in
violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest at the Default Rate and, if such tender and acceptance is not made on a
Monthly Payment Date, interest that would have accrued on the Debt to, but not
including, the next Monthly Payment Date, (ii) an amount equal to the Prepayment
Fee, and (iii) in the event the payment occurs on or prior to the Defeasance
Lockout Expiration Date, the Liquidated Damages Amount.

 

(b)     IF DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR ANY PART OF THE
LOAN IS REPAID ON OR PRIOR TO THE DEFEASANCE LOCKOUT EXPIRATION DATE, THEN
BORROWER SHALL PAY TO LENDER, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND IN
ADDITION TO ANY AND ALL OTHER SUMS AND FEES PAYABLE UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE PRINCIPAL
AMOUNT BEING REPAID (THE “LIQUIDATED DAMAGES AMOUNT”).

 

(c)     Notwithstanding anything contained herein to the contrary, during the
continuance of any Event of Default, any payment of principal or interest from
whatever source may be applied by Lender among the A Notes and the B Note as
Lender shall determine in its sole and absolute discretion.

 

33

--------------------------------------------------------------------------------

 

 

2.4.6     Prepayments or Defeasance of Mezzanine Loans. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents, in no
event shall Borrower permit any Mezzanine Borrower or any other Person to prepay
or defease (which shall include, without limitation, any prepayment or
defeasance in connection with any acceleration of any Mezzanine Loan) any
Mezzanine Loan, in whole or in part, unless (a) the Debt is contemporaneously
prepaid or defeased in full in accordance with the applicable terms and
conditions of this Agreement, or (b) the Debt has been previously prepaid or
defeased in full in accordance with the applicable terms and conditions of this
Agreement.

 

Section 2.5     Release of Property.

 

2.5.1     Release Upon Defeasance. If Borrower has elected to defease the Note
and the requirements of Section 2.4.2 have been satisfied, the Property shall be
released from the Lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral pledged pursuant to the Defeasance Security Agreement
shall constitute the only collateral which shall secure the Note and all other
Obligations. In connection with the release of the Lien, Borrower shall submit
to Lender, not less than thirty (30) days prior to the Release Date (or such
shorter time as is acceptable to Lender in its sole discretion), a release of
Lien (and related Loan Documents) for execution by Lender. Such release shall be
in a form appropriate in the jurisdiction in which the Property is located and
contain standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Borrower, pursuant to the Defeasance
Security Agreement, shall authorize and direct that the payments received from
Defeasance Collateral be made directly to Lender and applied to satisfy the
Obligations, including payment in full of the Outstanding Principal Balance as
of the Stated Maturity Date.

 

2.5.2     Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of the Debt in accordance with
the terms and provisions of the Loan Documents, release the Lien of the
Mortgage. In connection with the release of the Lien, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Repayment Date (or such
shorter time as is acceptable to Lender in its sole discretion), a release of
Lien (and related Loan Documents) for execution by Lender. Such release shall be
in a form appropriate in the jurisdiction in which the Property is located and
contain standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Notwithstanding anything to the contrary in
this Article 2, upon the request of Borrower, and in lieu of releasing the Lien
of the Mortgage, Lender shall take the actions with respect to the Mortgage in
accordance with, and subject to, the terms and conditions set forth in Section
15.01(f) of the Mortgage.

 

34

--------------------------------------------------------------------------------

 

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.1     Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:

 

3.1.1     Organization; Special Purpose. Borrower is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in the
jurisdiction in which the Property is located and in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby. Borrower is a Special Purpose Bankruptcy Remote Entity.

 

3.1.2     Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by Borrower
or Guarantor including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and none of Borrower or Guarantor have
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

3.1.3     No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any Lien on Borrower’s
assets or property (other than pursuant to the Loan Documents).

 

3.1.4     Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s Knowledge, threatened against Borrower,
Guarantor, the Manager or the Property in any court or by or before any other
Governmental Authority which, if adversely determined, could reasonably likely
result in a Material Adverse Effect.

 

3.1.5     Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
financial condition. Borrower is not in default with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default might have consequences that would materially and
adversely affect the financial condition or operations of Borrower or its
properties or might have consequences that would adversely affect its
performance hereunder. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.

 

35

--------------------------------------------------------------------------------

 

 

3.1.6     Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

 

3.1.7     Property; Title.

 

(a)     Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, when properly filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to Permitted Encumbrances, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), to the extent that a
security interest therein may be perfected by the filing of a financing
statement in accordance with the UCC, all in accordance with the terms thereof,
in each case subject only to the Permitted Encumbrances. There are no
mechanics’, materialman’s or other similar Liens or claims which have been filed
for work, labor or materials affecting the Property which are or may be Liens
prior to, or equal or coordinate with, the Lien of the Mortgage. None of the
Permitted Encumbrances, individually or in the aggregate, (a) materially
interfere with the benefits of the security intended to be provided by the
Mortgage and this Agreement, (b) materially and adversely affect the value of
the Property, (c) impair the use or operations of the Property (as currently
used), or (d) impair Borrower’s ability to pay its Obligations in a timely
manner.

 

(b)     All transfer taxes, deed stamps, intangible taxes or other amounts in
the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Property to Borrower have
been paid or are being paid simultaneously herewith. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Mortgage, have been paid or are being paid
simultaneously herewith. All taxes and governmental assessments due and owing in
respect of the Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Insurance Policy.

 

(c)     The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.

 

(d)     No Condemnation or other proceeding has been commenced or, to Borrower’s
Knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.

 

36

--------------------------------------------------------------------------------

 

 

(e)     To Borrower’s Knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.

 

3.1.8     ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) none of Borrower or Guarantor are themselves an “employee benefit plan,” as
defined in Section 3(3) of ERISA or a “plan” within the meaning of Section 4975
of the Code, (ii) none of the assets of Borrower or Guarantor constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101 as modified in operation by Section 3(42) of ERISA,
(iii) Borrower and Guarantor are not and will not be a “governmental plan”
within the meaning of Section 3(32) of ERISA, and (iv) transactions by or with
Borrower or Guarantor are not and will not be subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans. Borrower has not engaged in any transaction in connection
with any Plan that could subject Borrower to either a material civil penalty
assessed pursuant to the provisions of Section 502 of ERISA or a material tax
imposed under the provisions of Section 4975 of the Code. As of the date hereof,
neither Borrower nor Guarantor, nor any ERISA Affiliate maintains, sponsors or
contributes to or has any obligations with respect to a Plan or has maintained
or sponsored or contributed to or had any obligations with respect to any Plan
for the six plan year period prior to the date hereof. Borrower is in compliance
in all material respects with the applicable provisions of ERISA and the
provisions of the Code relating to Employee Benefit Plans and the regulations
and published interpretations thereunder and there are no material claims
pending with respect to any such plan; (ii) no ERISA Event has occurred in the
six-year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur and (iii) all material amounts required
by applicable law with respect to, or by the terms of, any retiree welfare
benefit arrangement maintained by Borrower or to which Borrower has an
obligation to contribute have been accrued in accordance with Statement of
Financial Accounting Standards No. 106. There would be no material liability
(contingent or otherwise) of Borrower and any ERISA Affiliates with respect to
the complete or partial withdrawal from all Multiemployer Plans if such a
withdrawal were to occur as of the date hereof. All employees employed at the
Property are the employees of Borrower, and, except for the Union Contract,
neither Borrower nor any ERISA Affiliates has any obligation or liability with
respect to any collective bargaining agreement or plans thereunder. Borrower
and, with respect to the Property, Manager (1) are not involved in or been
threatened in writing with any work stoppage, labor strike, slowdown or lockout
labor dispute, material grievance or litigation relating to labor matters
involving any employees at the Property, including, without limitation, claims
relating to a violation of any federal, state or local labor, safety or
employment laws (domestic or foreign) and/or charges of unfair labor practices
or discrimination complaints, (2) have not engaged in any unfair labor practices
within the meaning of the National Labor Relations Act or similar law, and (3)
are in compliance with, and not liable for non-compliance of any party with
respect to, applicable labor and employment laws including wage-hour laws, tax
withholding and other relevant laws relating to employees and independent
contractors.

 

37

--------------------------------------------------------------------------------

 

 

3.1.9     Compliance. Except as set forth in the zoning reports delivered to
Lender prior to the Closing Date in connection with the closing of the Loan and
the municipal searches received by Lender prior to the Closing Date, Borrower
and the Property (including, but not limited to the Improvements) and the use
thereof comply in all material respects with all applicable Legal Requirements,
including parking, building and zoning and land use laws, ordinances,
regulations and codes of any Governmental Authority. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority, the violation of which might materially adversely affect
the condition (financial or otherwise) or business of Borrower. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents. The
Property is used exclusively for residential multifamily and retail uses and
other appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property.

 

3.1.10     Financial Information. All financial data, including the statements
of cash flow and income and operating expense, with respect to the Borrower, the
Guarantor and the Property, that have been delivered to Lender in connection
with the Loan (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of the Property as of the date
of such reports, and (iii) have been prepared in accordance with the Acceptable
Accounting Method throughout the periods covered, except as disclosed therein.
Borrower has no contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a materially adverse effect on the Property or the operation thereof, except as
referred to or reflected in said financial statements. Since the date of the
financial statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

 

3.1.11     Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and are in full force and effect
without default thereunder. The Property has rights of access to public ways and
is served by water, sewer, sanitary sewer and storm drain facilities adequate to
service the Property for its intended uses. All public utilities necessary or
convenient to the full use and enjoyment of the Property are located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
irrevocable easement. All roads necessary for the use of the Property for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

3.1.12     Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

 

38

--------------------------------------------------------------------------------

 

 

3.1.13     Insurance. Borrower has obtained and has delivered to Lender original
or certified copies of all of the Policies, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. No claims have been made under any of the Policies,
and no Person, including Borrower, has done, by act or omission, anything which
would impair the coverage of any of the Policies.

 

3.1.14     Flood Zone. None of the Improvements on the Property are located in
an area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.

 

3.1.15     Physical Condition. Except as may be expressly set forth in the
Physical Conditions Report, to Borrower’s knowledge, the Property, including all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond.

 

3.1.16     Boundaries. All of the Improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability of the Property, except those which are set forth on
the Survey and insured against by the Title Insurance Policy.

 

39

--------------------------------------------------------------------------------

 

 

3.1.17     Leases.

 

(a)     With respect to non-residential Leases, except as set forth on the rent
roll attached hereto as Schedule I: (i) the Leases are in full force and effect
and there are no defaults thereunder by either party beyond any applicable
notice or cure period, and there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder,
(ii) the copies of the Leases delivered to Lender are true and complete, and
there are no oral agreements with respect thereto, (iii) no Rent (including
security deposits) has been paid more than one (1) month in advance of its due
date, (iv) all work to be performed by Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, (v) any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any Tenant has
already been received by such Tenant, (vi) the Tenants under the Leases have
accepted possession of and are in occupancy of all of their respective demised
Property and have commenced the payment of full, unabated rent under the Leases,
(vii) Borrower has delivered to Lender a true, correct and complete list of all
security deposits made by Tenants at the Property which have not been applied
(including accrued interest thereon), all of which are held by Borrower in
accordance with the terms of the applicable Lease and applicable Legal
Requirements, (viii) each Tenant under a Major Lease is free from bankruptcy or
reorganization proceedings, (ix) no Tenant under any Lease (or any sublease) is
an Affiliate of Borrower, (x) the Tenants under the Leases are open for business
and paying full, unabated rent and no Tenant has informed Borrower in writing
that it intends to discontinue its business at its premises, (xi) there are no
brokerage fees or commissions due and payable in connection with the leasing of
space at the Property, except as set forth on Schedule I, and no such fees or
commissions will become due and payable in the future in connection with the
Leases, including by reason of any extension of such Lease or expansion of the
space leased thereunder, except as set forth on Schedule I, (xii) no Tenant
under any Lease has any right or option for additional space in the Improvements
and (xiii) to Borrower’s Knowledge, no Tenant has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such Tenant holds its
leased premises under assignment or sublease, nor does anyone except such Tenant
and its employees occupy such leased premises. No Tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part.
There has been no prior sale, transfer or assignment, hypothecation or pledge of
any Lease or of the Rents received therein which is still in effect.

 

(b)     With respect to residential Leases, except as set forth on the rent
rolls attached hereto as Schedule I: (i) the Leases are in full force and effect
and there are no material defaults thereunder by either party beyond any
applicable notice or cure period, and, to Borrower’s Knowledge, except for
certain rent arrearages as of the date of this Agreement as set forth on
Schedule I, there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder, (ii) the copies of the
Leases delivered to Lender are true and complete, and, there are no oral
agreements with respect thereto, (iii) no Rent (including security deposits but
not including last month’s rent) has been paid more than one (1) month in
advance of its due date, (iv) any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any Tenant has already been received by such Tenant, (v) Schedule
I includes a true, correct and complete list of all security deposits made by
Tenants at the Property which have not been applied (including accrued interest
thereon), all of which are held by Borrower in accordance with the terms of the
applicable Lease and applicable Legal Requirements, (vi) to Borrower’s
Knowledge, each Tenant under a Major Lease is free from bankruptcy or
reorganization proceedings, and (vii) there are no brokerage fees or commissions
due and payable in connection with the leasing of space at the Property, except
as set forth on Schedule I, and no such fees or commissions will become due and
payable in the future in connection with the Leases, including by reason of any
extension of such Lease or expansion of the space leased thereunder, except as
set forth on Schedule I.

 

(c)     The rent roll attached hereto as Schedule I is true, complete and
correct in all material respects and the Property is not subject to any Leases
other than the Leases described in Schedule I. Borrower is the owner and lessor
of landlord’s interest in the Leases. No Person has any possessory interest in
the Property or right to occupy the same except under and pursuant to the
provisions of the Leases.

 

3.1.18     Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state, commonwealth,
district and local tax returns required to be filed and has paid or made
adequate provision for the payment of all federal, state, commonwealth, district
and local taxes, charges and assessments payable by Borrower. Borrower’s tax
returns (if any) properly reflect the income and taxes of Borrower for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

40

--------------------------------------------------------------------------------

 

 

3.1.19     No Fraudulent Transfer. Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is, and immediately following the making of
the Loan, will be, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of the obligations of Borrower). No petition in
bankruptcy has been filed against Borrower or any constituent Person of
Borrower, and neither Borrower nor any constituent Person of Borrower has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. Neither Borrower nor any of its
constituent Persons are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of Borrower’s assets or properties, and Borrower does not
have Borrower’s Knowledge of any constituent Person contemplating the filing of
any such petition against it or such constituent Persons.

 

3.1.20     Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.21     Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof. No Person, other than those
Persons shown on Schedule III, has any ownership interest in, or right of
Control, directly or indirectly, in Borrower.

 

3.1.22     Organizational Status. Borrower’s exact legal name is 50 Murray
Street Acquisition LLC. Borrower is a single member limited liability company
and the jurisdiction in which Borrower is organized is Delaware. Borrower’s Tax
I.D. number is 47-2418604 and Borrower’s Delaware Organizational I.D. number is
5647853.

 

3.1.23     Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

41

--------------------------------------------------------------------------------

 

 

3.1.24     No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

3.1.25     Purchase Options. Neither the Property nor any part thereof is
subject to any purchase options, rights of first refusal, rights of first offer
or other similar rights in favor of third parties.

 

3.1.26     FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.

 

3.1.27    Investment Company Act. Borrower is not (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.28     Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.29    Other Debt. There is no indebtedness with respect to the Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.

 

3.1.30     Contracts.

 

(a)     Borrower has not entered into, and is not bound by, any Major Contract
which continues in existence, except those previously disclosed in writing to
Lender.

 

(b)     Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower thereunder and, to Borrower’s
Knowledge, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.

 

(c)     Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.

 

(d)     No Major Contract has as a party an Affiliate of Borrower. All fees and
other compensation for services previously performed under the Management
Agreement have been paid in full.

 

3.1.31    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which adversely affects, nor as far as Borrower
can foresee, might adversely affect, the Property or the business, operations or
condition (financial or otherwise) of Borrower or Guarantor.

 

3.1.32     Other Obligations and Liabilities. Borrower has no liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a Material Adverse Effect. Borrower
has no known contingent liabilities (other than the ongoing litigation relating
to 421-g Tax Benefits at the Property, which, if adversely decided, would not
have a Material Adverse Effect).

 

42

--------------------------------------------------------------------------------

 

 

3.1.33     Intellectual Property/Websites. Other than as set forth on Schedule
VI, neither Borrower nor any Affiliate (i) has or holds any tradenames,
trademarks, servicemarks, logos, copyrights, patents or other intellectual
property (collectively, “Intellectual Property”) with respect to the Property or
the use or operations thereof or (ii) is the registered holder of any website
with respect to the Property (other than Tenant websites).

 

3.1.34     Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s Knowledge, any other party to any
Operations Agreement, is in default thereunder, and to the best of Borrower’s
Knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder.

 

3.1.35     Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal commercial activities or commercial activities
relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of marijuana for
commercial purposes, medical or otherwise for so long as the foregoing is a
violation of a Legal Requirement of any applicable Governmental Authority).

 

3.1.36     Residential Tax Benefits.   The Property received real estate tax
benefits (the “421-g Tax Benefits”) pursuant to Real Property Tax Law (the
“RPTL”) § 421-g (the “RPTL Tax Benefit Law”).  The tax “Exemption” for the 110
Church Property expired as of June 30, 2015 and the 110 Church Property tax
“Abatement” expired as of June 30, 2017.  The tax “Exemption” for 53 Park Place
expired as of June 30, 2013, and the tax “Abatement” for the 53 Park Place
Property expired as of June 30, 2015.  Commencing July 1, 2017, the Property has
not received any Tax Benefits of any kind, including section 421-g  Tax
Benefits.

 

Section 3.2     Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

Article 4

BORROWER COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

Section 4.1     Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

 

43

--------------------------------------------------------------------------------

 

 

Section 4.2     Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Borrower’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment of the Debt and the performance of the Other Obligations. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property. Therefore, without the prior written consent of Lender,
but, in each instance, subject to the provisions of Article 7, neither Borrower
nor any other Person having a direct or indirect ownership or beneficial
interest in Borrower shall sell, convey, mortgage, grant, bargain, encumber,
pledge, assign or transfer the Property or any part thereof, or any interest,
direct or indirect, in Borrower, whether voluntarily or involuntarily or enter
into or subject the Property to a PACE Loan (a “Transfer”). A Transfer within
the meaning of this Section 4.2 shall be deemed to include (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower for the
leasing of all or a substantial part of the Property for any purpose other than
the actual occupancy by a space Tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) with respect to any
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (iv) with respect to any limited or general
partnership, joint venture or limited liability company, the change, removal,
resignation or addition of a general partner, managing member, non-managing
member, limited partner, joint venturer or member or the transfer of the
partnership interest of any general partner or limited partner or the transfer
of the interest of any joint venturer or member, (v) any action or occurrence
which results in the Key Principal Ownership/Control Conditions to no longer be
satisfied and (vi) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower.

 

Section 4.3     Liens. Borrower shall not create, incur, assume or permit to
exist any Lien on any direct or indirect interest in Borrower or any portion of
the Property, except for the Permitted Encumbrances. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Liens, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
to insure the payment of such Liens, Borrower shall deliver to Lender either (A)
cash, or other security as may be reasonably approved by Lender, in an amount
equal to one hundred ten percent (110%) of the contested amount, or (B) a
payment and performance bond in an amount equal to 100% of the contested amount
from a surety acceptable to Lender in its reasonable discretion; (vi) failure to
pay such Liens will not subject Lender to any civil or criminal liability;
(vii) such contest shall not affect the ownership, use or occupancy of the
Property; and (viii) Borrower shall, upon request by Lender, give Lender prompt
notice of the status of such proceedings and/or confirmation of the continuing
satisfaction of the conditions set forth in clauses (i) through (vii) of this
Section 4.3. Lender may pay over any such cash or other security held by Lender
to the claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any imminent danger
of the Lien of the Mortgage being primed by any related Lien.

 

44

--------------------------------------------------------------------------------

 

 

Section 4.4     Special Purpose. Without in any way limiting the provisions of
this Article 4, Borrower shall at all times be a Special Purpose Bankruptcy
Remote Entity. Borrower shall not directly or indirectly make any change,
amendment or modification to its organizational documents, or otherwise take any
action which could result in Borrower not being a Special Purpose Bankruptcy
Remote Entity.

 

Section 4.5     Existence; Compliance with Legal Requirements. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence and all rights, licenses, permits, franchises and
all applicable governmental authorizations necessary for the operation of the
Property and comply with all Legal Requirements applicable to it and the
Property.

 

Section 4.6     Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed as the same become due and
payable, and shall furnish to Lender receipts for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower need not pay Taxes directly nor furnish such receipts for
payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Borrower shall not
permit or suffer, and shall promptly discharge, any Lien or charge against the
Property with respect to Taxes and Other Charges, and shall promptly pay for all
utility services provided to the Property. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Taxes or Other Charges, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) neither
the Property nor any part thereof or interest therein will be in imminent danger
of being sold, forfeited, terminated, canceled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of Taxes or Other Charges from the Property; (vi) Borrower shall
deposit with Lender cash, or other security as may be approved by Lender, in an
amount equal to one hundred ten percent (110%) of the contested amount, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon, provided that no such cash or other security
shall be required in the amount of such Taxes or Other Charges if Lender
reasonably determines that there are sufficient funds in the Tax Account for
payment of such Taxes or Other Charges and any interest and penalties that may
accrue thereon; (vii) failure to pay such Taxes or Other Charges will not
subject Lender to any civil or criminal liability; (viii) such contest shall not
affect the ownership, use or occupancy of the Property; and (ix) Borrower shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (viii) of this Section 4.6. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in imminent danger of being sold, forfeited, terminated cancelled or lost or
there shall be any imminent danger of the Lien of the Mortgage being primed by
any related Lien.

 

45

--------------------------------------------------------------------------------

 

 

Section 4.7     Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, Borrower, Manager, or Guarantor which could reasonably be expected to
have a Material Adverse Effect.

 

Section 4.8     Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

 

Section 4.9     Financial Reporting.

 

4.9.1     Generally. Borrower shall keep and maintain or will cause to be kept
and maintained proper and accurate books and records, in accordance with an
Acceptable Accounting Method, and, to the extent required under Section 9.1
hereof, the requirements of Regulation AB, reflecting the financial affairs of
Borrower and all items of income and expense in connection with the operation of
the Property. Lender shall have the right from time to time during normal
business hours upon three (3) Business Days’ written notice to Borrower to
examine such books and records at the office of Borrower or other Person
maintaining such books and records and to make such copies or extracts thereof
as Lender shall reasonably require. After an Event of Default, Borrower shall
pay any out-of-pocket costs incurred by Lender to examine such books, records
and accounts, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

 

4.9.2     Quarterly Reports. Not later than forty-five (45) days following the
end of each fiscal quarter (and, with respect to the rent rolls under clause
(ii) below, upon Lender’s request each calendar month prior to Securitization of
the Loan), Borrower shall deliver to Lender:

 

(i)     unaudited financial statements, internally prepared in accordance with
an Acceptable Accounting Method, including a balance sheet and profit and loss
statement as of the end of such quarter (or month) and for the corresponding
quarter of the previous year, and a statement of revenues and expenses for such
quarter and the year to date, and a comparison of the year to date results with
the results of the same period of the previous year. Such statements for each
quarter shall be accompanied by an Officer’s Certificate certifying to the best
of the signer’s knowledge, (A) that such statements fairly represent the
financial condition and results of operations of Borrower, (B) that as of the
date of such Officer’s Certificate, no Event of Default exists under this
Agreement, the Note or any other Loan Document or, if so, specifying the nature
and status of each such Event of Default and the action then being taken by
Borrower or proposed to be taken to remedy such Event of Default, and (C) that
as of the date of each Officer’s Certificate, no litigation exists involving
Borrower or the Property in which the amount involved is $500,000 (in the
aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.

 

46

--------------------------------------------------------------------------------

 

 

(ii)     a true, correct and complete rent roll for the Property, dated as of
the last month of such fiscal quarter (or month, if applicable), showing the
percentage of gross leasable area of the Property, if any, leased as of the last
day of the preceding calendar quarter (or month, if applicable), the current
annual rent for the Property, the expiration date of each Lease, whether, with
respect to any non-residential Lease or Major Lease, to Borrower’s Knowledge any
portion of the Property has been sublet, and if it has, the name of the
subtenant, and such rent roll shall be accompanied by an Officer’s Certificate
certifying that such rent roll is true, correct and complete in all material
respects as of its date and stating whether Borrower, within the past three
(3) months, has issued a notice of default with respect to any non-residential
Lease or Major Lease which has not been cured and the nature of such default.

 

Notwithstanding anything to the contrary above, Borrower may deliver such
reports on a consolidated basis, provided that (i) appropriate notation shall be
made on such consolidated reports to indicate the separateness of Borrower and
to indicate that Borrower’s assets and credit are not available to satisfy the
debts and other obligations of any other Person, and (ii) such assets shall be
listed on Borrower’s own separate balance sheet; and (3) Borrower will file its
own tax returns (to the extent Borrower is required to file any tax returns) and
will not file a consolidated federal income tax return with any other Person.

 

4.9.3     Annual Reports. Borrower shall deliver to Lender:

 

(i)     Not later than seventy-five (75) days after the end of each Fiscal Year
of Borrower’s operations, unaudited financial statements, internally prepared in
accordance with the Acceptable Accounting Method, covering the Property,
including a balance sheet as of the end of such year, a statement of revenues
and expenses for such year and the fourth quarter thereof, and stating in
comparative form the figures for the previous Fiscal Year, as well as the
supplemental schedule of net income or loss presenting the net income or loss
for the Property and actual occupancy percentages for the Property. Such annual
financial statements shall be accompanied by an Officer’s Certificate in the
form required pursuant to Section 4.9.2(i) above;

 

(ii)     Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, audited financial statements certified by an Independent
Accountant in accordance with an Acceptable Accounting Method, and, to the
extent required under Section 9.1 hereof, the requirements of Regulation AB,
covering the Property, including a balance sheet as of the end of such year, a
statement of revenues and expenses for such year and the fourth quarter thereof,
and stating in comparative form the figures for the previous Fiscal Year, as
well as the supplemental schedule of net income or loss presenting the net
income or loss for the Property. Such annual financial statements shall be in
the form of an annual combined balance sheet of Borrower (and no other
entities), together with the related combined statements of operations, members’
capital and cash flows, including a combined balance sheet and statement of
income for the Property on a combined basis and shall be accompanied by an
Officer’s Certificate in the form required pursuant to Section 4.9.2(i) above;
and

 

47

--------------------------------------------------------------------------------

 

 

(iii)     Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, an annual summary of any and all Capital Expenditures
made at the Property during the prior twelve (12) month period.

 

4.9.4     Other Reports.

 

(a)     Borrower shall, within ten (10) Business Days after request by Lender,
furnish or cause to be furnished to Lender, in such manner and in such detail as
may be reasonably requested by Lender, such reasonable additional information as
may be reasonably requested with respect to the Property.

 

(b)     Borrower shall submit to Lender the financial data and financial
statements required, and within the time periods required, under clauses (f) and
(g) of Section 9.1, if and when available.

 

4.9.5     Annual Budget.

 

(a)     Borrower shall submit to Lender by November 15 of each year the Annual
Budget for the succeeding Fiscal Year. During the continuance of a Trigger
Period, Lender shall have the right to approve each Annual Budget (which
approval shall not be unreasonably withheld so long as no Event of Default is
continuing). Annual Budgets delivered to Lender (other than during the
continuance of a Trigger Period) or approved by Lender during the continuance of
a Trigger Period) shall hereinafter be referred to as an “Approved Annual
Budget”. During the continuance of a Trigger Period, until such time that any
Annual Budget has been approved by Lender, the prior Approved Annual Budget
shall apply for all purposes hereunder (with such adjustments as reasonably
determined by Lender to reflect actual increases in Taxes, Insurance Premiums
and utilities expenses). To the extent Lender has approval rights over an Annual
Budget pursuant to this Section 4.9.5, neither Borrower nor Manager shall change
or modify the Annual Budget that has been approved by Lender without the prior
written consent of Lender. Except upon the occurrence of and during the
continuance of a Trigger Period, Lender shall not have the right to approve each
Annual Budget.

 

(b)     Notwithstanding anything to the contrary contained in this Section
4.9.5, provided no Event of Default is continuing, whenever Lender’s approval or
consent is required pursuant to the provisions of this Section 4.9.5, Lender’s
approval or consent, as the case may be, shall be deemed given if:

 

(i)     the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY DEUTSCHE BANK AG, NEW YORK BRANCH, AS
LENDER, TO 50 MURRAY STREET ACQUISITION LLC. FAILURE TO RESPOND TO THIS REQUEST
WITHIN FIFTEEN (15) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED
GRANTED”, and is accompanied by the information and documents required above,
and any other information reasonably requested by Lender in writing prior to the
expiration of such fifteen (15) Business Day period in order to adequately
review the same has been delivered; and

 

48

--------------------------------------------------------------------------------

 

 

(ii)     if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such fifteen (15) Business
Day period, a second notice requesting approval is delivered to Lender from
Borrower in an envelope marked “PRIORITY” containing a bold-faced, conspicuous
(in a font size that is not less than fourteen (14)) legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY DEUTSCHE BANK AG, NEW YORK BRANCH, AS LENDER, TO 50
MURRAY STREET ACQUISITION LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
(E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO
THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive
response to such request for approval within such five (5) Business Day period.

 

4.9.6     Extraordinary Operating Expenses: During the continuance of a Trigger
Period, in the event that Borrower incurs an extraordinary operating expense not
set forth in the Approved Annual Budget (each an “Extraordinary Operating
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Operating Expense for Lender’s
approval. Any Extraordinary Operating Expense approved by Lender is referred to
herein as an (“Approved Extraordinary Operating Expense”). Any Funds distributed
to Borrower for the payment of Approved Extraordinary Operating Expenses
pursuant to Section 6.9.1 shall be used by Borrower only to pay for such
Approved Extraordinary Operating Expenses or reimburse Borrower for such
Approved Extraordinary Operating Expenses, as applicable.

 

4.9.7     Breach. If Borrower fails to provide to Lender or its designee any of
the financial statements, certificates, reports or information (the “Required
Records”) required by this Section 4.9 within thirty (30) days after the date
upon which such Required Record is due and Lender has given Borrower written
notice thereof, Lender shall have the option, upon fifteen (15) days’ notice to
Borrower to gain access to Borrower’s books and records and prepare or have
prepared at Borrower’s expense, any Required Records not delivered by Borrower.

 

Section 4.10     Access to Property. Subject to the rights of Tenants under
Leases, Borrower shall permit agents, representatives, consultants and employees
of Lender to perform non-invasive inspections at the Property or any part
thereof during normal business hours upon reasonable advance notice (which may
be given orally).

 

Section 4.11     Leases.

 

4.11.1     Generally. Upon Lender’s request, Borrower shall furnish Lender, from
time to time (but with respect to clause (iii) below, not more than once per
each calendar year, unless an Event of Default exists) with (i) executed copies
of all non-residential Leases then in effect, (ii) executed copies of a sample
of residential Leases as required by Lender (not more than 25% of such
residential Leases), or all such Leases if an Event of Default exists, and (iii)
upon advance written notice, access at Borrower’s offices to copies of all
residential Leases and material related information for review at Borrower’s
offices. Within ten (10) days after the execution of a Major Lease, any
non-residential Lease or any renewals, amendments or modification of a Major
Lease or non-residential Lease, Borrower shall deliver to Lender a copy thereof,
together with Borrower’s certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.

 

49

--------------------------------------------------------------------------------

 

 

4.11.2     Approvals.

 

(a)     Subject to Section 4.11.2(f) below, Borrower shall not enter into a
proposed Major Lease or a proposed renewal, extension or modification of an
existing Major Lease without the prior written consent of Lender, which consent
shall not be unreasonably withheld.

 

(b)     With respect to residential Leases, any Lease and any renewals,
amendments and modifications of existing Leases and proposed leases, shall not
be subject to the prior approval of Lender provided (i) the proposed lease would
not be a Major Lease or the existing Lease as amended or modified or the renewal
Lease would not be a Major Lease and (ii) the Lease as amended or modified or
the renewal Lease or series of leases or proposed lease or series of leases: (A)
shall be written substantially in accordance with the standard form of
residential Lease which shall have been approved by Lender, (B) shall provide
for net effective rental rates reasonably comparable to existing local market
rates or as required pursuant to applicable Legal Requirements, (C) shall not
contain any option to purchase or any right of first refusal to purchase, or any
right to terminate (except in the event of the destruction or condemnation of
substantially all of the space covered by such Lease or the applicable
Property), any requirement for a non-disturbance or recognition agreement, or
any other provision which might adversely affect the rights of Lender under the
Loan Documents in any material respect, and (D) shall have a term (together with
all extensions and renewal options) of not less than six (6) months nor more
than two (2) years; provided however, that residential Leases demising in the
aggregate no more than thirty percent (30%) of the residential units at the
Property may have a term of up to three (3) years.

 

(c)     With respect to non-residential Leases, any Lease and any renewals,
amendments or modification of a Lease (provided such Lease or Lease renewal,
amendment or modification is not a Major Lease or a renewal, amendment or
modification to a Major Lease, unless such renewal, amendment or modification is
made unilaterally in accordance with an express provision of such Lease) that
meets the following requirements may be entered into by Borrower without
Lender’s prior consent: (i) provides for economic terms, including rental rates,
reasonably comparable to existing local market rates for similar properties and
is otherwise on commercially reasonable terms, (ii) has a term (together with
all extension and renewal options) of not less than two (2) years, an initial
term of no more than ten (10) years, and a term (together with all extension and
renewal options) of no more than twenty (20) years, provided however, that any
such extension or renewal option which extends the term of the Lease beyond ten
(10) years shall be at the prevailing market rate as of the expiration of such
initial ten (10) year term, (iii) unless a subordination, non-disturbance and
attornment agreement is delivered pursuant to this Section 4.11.2, provides that
such Lease is subordinate to the Mortgage and Assignment of Leases and that the
Tenant thereunder will attorn to Lender and any purchaser at a foreclosure sale,
provided, with respect to Major Leases, such subordination and attornment may be
conditioned upon receipt of a signed subordination, non-disturbance and
attornment agreement from Lender on Lender’s standard form (with such changes
approved by Lender) or such other form reasonably acceptable to Lender (and such
subordination, non-disturbance and attornment agreement shall be at Borrower’s
sole cost and expense), (iv) is with Tenants that are creditworthy, in the
reasonable business judgment of Borrower, (v) is not with an Affiliate of
Borrower or Guarantor, and (vi) does not contain any option to purchase or any
right of first refusal to purchase, or any right to terminate (except if such
termination right is triggered by the destruction or condemnation of
substantially all of the space covered by such Lease or the applicable Property)
or any other terms which would have a Material Adverse Effect. All other
non-residential Leases (including Major Leases) and all renewals, amendments and
modifications thereof executed after the date hereof shall be subject to
Lender’s prior approval, such approval, so long as there is no Event of Default
continuing, shall not be unreasonably withheld or delayed.

 

50

--------------------------------------------------------------------------------

 

 

(d)     Borrower shall not permit or consent to any assignment or sublease of
any Major Lease without Lender’s prior written approval (other than assignments
or subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower) which
approval shall not be unreasonably withheld. Lender, at Borrower’s sole cost and
expense, shall execute and deliver its standard form of subordination,
non-disturbance and attornment agreement to Tenants under any future Major Lease
approved by Lender upon request, with such commercially reasonable changes as
may be requested by such Tenants and which are acceptable to Lender in Lender’s
reasonable discretion.

 

(e)     Borrower shall have the right, without the consent or approval of
Lender, to terminate or accept a surrender of any Lease that is not a Major
Lease so long as such termination or surrender is (A) (i) by reason of a tenant
default and (ii) in a commercially reasonable manner to preserve and protect the
applicable Property or (B) with respect to residential Leases that are not with
Affiliates of Borrower or Guarantor, provided that no Trigger Period is then
continuing, (i) the aggregate amount of Leases being terminated without the
consent or approval of Lender for the trailing twelve (12) month period shall be
no more than twenty (20) units, (ii) such termination is in the reasonable
business judgment of Borrower and (iii) such termination or surrender would not
result in a Low Debt Yield Period.

 

(f)     Notwithstanding anything to the contrary contained in this Section
4.11.2 or in clauses (ii) and (v) of Section 4.11.3, provided no Event of
Default is continuing, whenever Lender’s approval or consent is required
pursuant to the provisions of this Section 4.11.2, Lender’s approval or consent,
as the case may be, shall be deemed given if:

 

(i)     the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY DEUTSCHE BANK AG, NEW YORK BRANCH, TO 50
MURRAY STREET ACQUISITION LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN FIFTEEN
(15) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by the information and documents required above, and any other
information reasonably requested by Lender in writing prior to the expiration of
such fifteen (15) Business Day period in order to adequately review the same has
been delivered; and

 

(ii)     if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such fifteen (15) Business
Day period, a second notice requesting approval is delivered to Lender from
Borrower in an envelope marked “PRIORITY” containing a bold-faced, conspicuous
(in a font size that is not less than fourteen (14)) legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY DEUTSCHE BANK AG, NEW YORK BRANCH, TO 50 MURRAY STREET
ACQUISITION LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL,
DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR
APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED
GIVEN” and Lender fails to provide a substantive response to such request for
approval within such five (5) Business Day period.

 

51

--------------------------------------------------------------------------------

 

 

4.11.3     Covenants. Borrower (i) shall observe and perform the obligations
imposed upon the lessor under the Leases in all material respects and in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the Tenants thereunder to be
observed or performed in a commercially reasonable manner, provided, however,
Borrower shall not terminate or accept a surrender of a Major Lease without
Lender’s prior approval, which approval shall not be unreasonably withheld;
(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits and the payment of the last month’s rent under
residential Leases); (iv) shall not execute any assignment of lessor’s interest
in the Leases or the Rents (except as contemplated by the Loan Documents); and
(v) unless otherwise permitted in accordance with Section 4.11.2(a), (b), (c) or
(d), other than with respect to residential Leases in the ordinary course of
business, shall not alter, modify or change any Lease so as to change the amount
of or payment date for rent, change the expiration date, grant any option for
additional space or term, materially reduce the obligations of the Tenant or
increase the obligations of the lessor without Lender’s prior approval, which
approval shall not be unreasonably withheld. Borrower shall promptly send copies
to Lender of all written notices of material default which Borrower shall
receive under the Leases.

 

4.11.4     Security Deposits. All security deposits of Tenants, whether held in
cash or any other form, shall be held in compliance with all Legal Requirements,
and shall not be commingled with any other funds of Borrower. During the
continuance of an Event of Default, Borrower shall, within five (5) Business
Days of Lender’s request, if permitted by applicable Legal Requirements, cause
all such security deposits (and any interest theretofore earned thereon) to be
transferred into the Deposit Account (which shall then be held by Deposit Bank
in a separate Account), which shall be held by Deposit Bank subject to the terms
of the Leases. With respect to commercial Leases or residential Major Leases,
any bond or other instrument which Borrower is permitted to hold in lieu of cash
security deposits under any applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as herein above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted
pursuant to any Legal Requirements, name Lender as payee or mortgagee thereunder
(or at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with any applicable Legal Requirements and otherwise be
reasonably acceptable to Lender. Borrower shall, upon request (which, unless an
Event of Default is continuing, shall not be required to be given more than
twice in any twelve (12)-month period), provide Lender with evidence reasonably
acceptable to Lender of Borrower’s compliance with the foregoing.

 

52

--------------------------------------------------------------------------------

 

 

Section 4.12     Repairs; Maintenance and Compliance; Alterations.

 

4.12.1     Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 4.12.2 below and
normal replacement of Equipment with Equipment of equivalent value and
functionality). Borrower shall promptly comply with all Legal Requirements
(including municipal, state and federal laws) and immediately cure properly any
violation of a Legal Requirement. Borrower also hereby covenants and agrees that
it shall not commit, permit or suffer to exist any illegal commercial activities
or commercial activities relating to controlled substances at the Property
(including, without limitation, any growing, distributing and/or dispensing of
marijuana for commercial purposes, medical or otherwise for so long as the
foregoing is a violation of a Legal Requirement of any applicable Governmental
Authority). Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the need to cure any such violation of Legal Requirements, provided
that (i) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (ii) neither the applicable
Property nor any part thereof or interest therein will be in imminent danger of
being sold, forfeited, terminated, canceled or lost; (iii) Borrower shall
promptly upon final determination thereof complete such cure, together with all
costs, interest and penalties which may be payable in connection therewith; (iv)
in the case of violations in excess of $500,000, individually or in the
aggregate (the “Contest Threshold”), Borrower shall deliver to Lender cash, or
other security as may be reasonably acceptable to Lender, in an amount equal to
one hundred ten percent (110%) of the costs necessary to cure such violation in
excess of the Contest Threshold, (v) failure to cure such violation will not
subject Lender to any civil or criminal liability, (vi) such contest shall not
affect the ownership, use or occupancy of the applicable Property, and
(vii) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (vi) of this Section 4.12.1.
Lender may pay over any such cash or other security held by Lender to cure such
violation at any time when, in the reasonable judgment of Lender, the validity
of the violation is established or the applicable Property (or any part thereof
or interest therein) shall be in imminent danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any imminent danger of the Lien
of the Mortgage secured by such Property being primed by due to such violation.
Borrower shall promptly repair, replace or rebuild any part of the Property that
becomes damaged, worn or dilapidated and shall complete and pay for any
Improvements at any time in the process of construction or repair.

 

53

--------------------------------------------------------------------------------

 

 

4.12.2     Alterations. Borrower may, without Lender’s consent, perform
alterations to the Improvements and Equipment which (i) do not constitute a
Material Alteration, (ii) do not adversely affect Borrower’s financial condition
or the value or net operating income of the Property and (iii) are consistent
with Borrower’s business and do not, and would not reasonably be expected to,
result in a Material Adverse Effect. Borrower shall not perform any Material
Alteration without Lender’s prior written consent. Lender may, as a condition to
giving its consent to a Material Alteration, require that Borrower deliver to
Lender security for payment of the cost of such Material Alteration and as
additional security for Borrower’s Obligations under the Loan Documents, which
security may be any of the following: (i) cash, (ii) a Letter of Credit,
(iii) U.S. Obligations, or (iv) other securities acceptable to Lender, provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same. Such security shall be in an amount equal to the excess of the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases) over the Alteration Threshold, and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations. Upon substantial completion of any Material Alteration,
Borrower shall provide evidence satisfactory to Lender that (i) the Material
Alteration was constructed in accordance with applicable Legal Requirements,
(ii) all contractors, subcontractors, materialmen and professionals who provided
work, materials or services in connection with the Material Alteration have been
paid in full and have delivered unconditional releases of liens, and (iii) all
material licenses and permits necessary for the use, operation and occupancy of
the Material Alteration (other than those which depend on the performance of
tenant improvement work) have been issued. If Borrower has provided cash
security, as provided above, such cash shall be released by Lender to fund such
Material Alterations, and if Borrower has provided non-cash security, as
provided above, except to the extent applied by Lender to fund such Material
Alterations, Lender shall release and return such security upon Borrower’s
satisfaction of the requirements of the preceding sentence.

 

Section 4.13     Approval of Major Contracts. Borrower shall be required to
obtain Lender’s prior written approval of any and all Major Contracts affecting
the Property, which approval shall not be unreasonably withheld. Borrower shall
comply and, with respect to the Property, Borrower shall cause Manager to
comply, with the Union Contract and all applicable labor and employment laws
relating to employees and independent contractors.

 

Section 4.14     Property Management.

 

4.14.1     Management Agreement. Borrower shall (i) cause Manager to manage the
Property in accordance with the Management Agreement, (ii) diligently perform
and observe all of the terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed and observed, (iii) promptly
notify Lender of any default under the Management Agreement of which it is
aware, and (iv) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Management
Agreement.

 

4.14.2     Prohibition Against Termination or Modification. Borrower shall not
(i) surrender, terminate, cancel, modify, renew or extend the Management
Agreement (other than renewal of the existing Management Agreement on the same
terms on a year-to-year basis), (ii) enter into any other agreement relating to
the management or operation of the Property with Manager or any other Person,
(iii) consent to the assignment by the Manager of its interest under the
Management Agreement, or (iv) waive or release any of its rights and remedies
under the Management Agreement, in each case without the express consent of
Lender, which consent shall not be unreasonably withheld; provided, however,
with respect to a new property manager such consent may be conditioned upon
Borrower delivering a Rating Agency Confirmation from each applicable Rating
Agency as to such new property manager and management agreement. Notwithstanding
the foregoing, however, provided no Event of Default is continuing, the approval
of Lender and the Rating Agencies shall not be required with respect to the
appointment of a Qualified Manager. If at any time Lender consents to the
appointment of a new property manager or a Qualified Manager is appointed, such
new property manager (including a Qualified Manager) and Borrower shall, as a
condition of Lender’s consent, execute (a) a management agreement in form and
substance reasonably acceptable to Lender, (b) a subordination of management
agreement in a form reasonably acceptable to Lender and (c) deliver an updated
Insolvency Opinion if such Qualified Manager is an Affiliate of Borrower,
Guarantor or Key Principal.

 

4.14.3     Replacement of Manager. Lender shall have the right to require
Borrower to replace the Manager with (x) a Qualified Manager selected by
Borrower or (y) another property manager chosen by Borrower and approved by
Lender (provided, that such approval may be conditioned upon Borrower delivering
a Rating Agency Confirmation from each applicable Rating Agency as to such new
property manager and management agreement) upon the occurrence of any one or
more of the following events: (i) at any time following the occurrence and
during the continuance of a monetary Event of Default, or at any time following
an acceleration of the Loan pursuant to a non-monetary Event of Default, (ii) if
Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding or (iii) if at any time the Manager has engaged in gross negligence,
fraud or misappropriation of funds.

 

54

--------------------------------------------------------------------------------

 

 

Section 4.15     Performance by Borrower; Compliance with Agreements.

 

(a)     Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior consent of Lender.

 

(b)     Borrower shall at all times comply in all material respects with all
Operations Agreements. Borrower agrees that without the prior written consent of
Lender, Borrower will not amend, modify or terminate any of the Operations
Agreements.

 

Section 4.16     Licenses; Intellectual Property; Website.

 

4.16.1     Licenses. Borrower shall keep and maintain all Licenses necessary for
the operation of the Property as a multifamily residential facility and
commercial property. Borrower shall not transfer any Licenses required for the
operation of the Property.

 

4.16.2     Intellectual Property. Borrower shall keep and maintain all
Intellectual Property relating to the use or operation of the Property and all
Intellectual Property shall be held by and (if applicable) registered in the
name of Borrower. Borrower shall not Transfer or let lapse any Intellectual
Property without Lender’s prior consent.

 

4.16.3     Website. Any website with respect to the Property (other than Tenant
websites) shall be maintained by or on behalf of Borrower and any such website
shall be registered in the name of Borrower. Borrower shall not Transfer any
such website without Lender’s prior consent, which consent shall not be
unreasonably withheld.

 

Section 4.17     Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

 

(a)     furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b)     cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and

 

55

--------------------------------------------------------------------------------

 

 

(c)     do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time. Notwithstanding the foregoing, in no
event shall Borrower be required to take any action pursuant to this Section
4.17 that materially increases the obligations or decreases the rights of
Borrower or Guarantor under the Loan Documents unless such action is to cure a
defect or correct any omission, such that the action provides Lender with the
benefit of its bargain under this Agreement or the other Loan Documents; and

 

(d)     do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances (which shall be in form and substance
reasonably acceptable to Lender) as Lender shall, from time to time, reasonably
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the property and rights mortgaged, deeded, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of the Mortgage or
for filing, registering or recording the Mortgage, or for complying with all
Legal Requirements in all material respects. Borrower, if reasonably requested
by Lender, will execute and deliver, and hereby authorizes Lender, following ten
(10) days’ notice to Borrower and Borrower’s failure to comply within such ten
(10) day period, to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively the security interest of Lender in the
Property. Upon the occurrence and during the continuance of an Event of Default,
Borrower grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Lender at law and in equity, including, without
limitation, such rights and remedies available to Lender pursuant to this
Section 4.17.

 

Section 4.18     Estoppel Statement.

 

(a)     After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Note, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, which are within Borrower’s knowledge as of the date of such statement
and (v) that this Agreement and the other Loan Documents have not been modified
or if modified, giving particulars of such modification. Except during the
continuance of an Event of Default or prior to the full Securitization of the
Loan, Borrower shall not be required to provide such statement more than twice
in any twelve (12)-month period.

 

(b)     Borrower shall use commercially reasonable efforts to obtain and deliver
to Lender, upon request, an estoppel certificate from each Tenant under any
non-residential Lease (provided that Borrower shall only be required to use
commercially reasonable efforts to obtain an estoppel certificate from any
Tenant not required to provide an estoppel certificate under its Lease) in form
and substance reasonably satisfactory to Lender; provided, that Borrower shall
not be required to deliver such certificates more frequently than three
(3) times in any calendar year.

 

Section 4.19     Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Event of Default of which Borrower has knowledge.

 

56

--------------------------------------------------------------------------------

 

 

Section 4.20     Cooperate in Legal Proceedings. Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

 

Section 4.21     Indebtedness. Borrower shall not directly or indirectly create,
incur or assume any Indebtedness other than (i) the Debt and (ii) unsecured
trade payables incurred in the ordinary course of business relating to the
ownership and operation of the Property and (iii) Permitted Equipment Financing
(hereinafter defined), which in the case of such unsecured trade payables and
Permitted Equipment Financing (A) are not evidenced by a note, (B) do not
exceed, at any time, a maximum aggregate amount of three percent (3%) of the
Outstanding Principal Balance and (C) are paid within sixty (60) days of the
date incurred (collectively, “Permitted Indebtedness”). As used herein,
“Permitted Equipment Financing” means equipment financing that is (i) entered
into in the ordinary course of Borrower’s business, (ii) for equipment related
to the ownership and operation of the Property whose removal would not
materially damage or impair the value of the Property, and (iii) which is
secured only by the financed equipment.

 

Section 4.22     Business and Operations. Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of each jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.

 

Section 4.23     Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(iv)  cause, permit or suffer Borrower to (A) dissolve, wind up or liquidate or
take any action, or omit to take any action, as a result of which Borrower would
be dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the certificate of formation or operating agreement of
Borrower, in each case without obtaining the prior consent of Lender.

 

Section 4.24     Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than the termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

Section 4.25     Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business and on terms which are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

 

Section 4.26     No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

57

--------------------------------------------------------------------------------

 

 

Section 4.27     Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.

 

Section 4.28     Change of Name, Identity or Structure. Borrower shall not
change Borrower’s name, identity (including its trade name or names) or convert
from a limited liability company structure without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and without first obtaining the prior written consent of Lender;
provided, however, that Borrower shall at all times be a single member Delaware
limited liability company. Borrower shall deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein and in the other Loan Documents. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property.

 

Section 4.29     Costs and Expenses.

 

(a)     Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
(and for purposes of this Section 4.29, Lender shall include the initial lender,
its Affiliates, successors and assigns, and their respective officers and
directors) upon receipt of notice from Lender, for all out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Lender in connection with (i) Lender’s ongoing performance of and compliance
with all agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except to the extent expressly set forth in Section 10.21(a) hereof); (ii) the
negotiation, preparation, execution and delivery of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (iii) filing and
recording of any Loan Documents; (iv) title insurance, surveys, inspections and
appraisals (in the case of appraisals that either (A) Lender is authorized or
that are contemplated pursuant to the terms of the Loan Documents or (B) are
obtained after the occurrence of an Event of Default); (v) the creation,
perfection or protection of Lender’s Liens in the Property and the Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports and Lender’s Consultant, surveys and engineering reports); (vi)
enforcing or preserving any rights in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (vii) fees charged by
Servicer (except to the extent expressly set forth in Section 10.21) or, if a
Securitization has occurred, the Rating Agencies in connection with the Loan or
any modification thereof; and (viii) enforcing any Obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (including
fees and expenses for title and lien searches, intangible taxes, personal
property taxes, mortgage recording taxes, due diligence expenses, travel
expenses, accounting firm fees, costs of appraisals, environmental reports and
Lender’s Consultant, surveys and engineering reports); provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the active gross negligence, illegal
acts, fraud or willful misconduct of Lender. All amounts payable to Lender or
Servicer in exercising its rights under this Section 4.29 (including, but not
limited to, disbursements, advances and reasonable legal expenses incurred in
connection therewith), shall be payable upon demand, secured by this Agreement
and interest thereon shall accrue at the Default Rate from the date incurred.

 

58

--------------------------------------------------------------------------------

 

 

(b)     In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the actual costs
and expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.

 

(c)     Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Deposit Account, with notice thereof to Borrower. The obligations
and liabilities of Borrower under this Section 4.29 shall (i) become part of the
Obligations, (ii) be secured by the Loan Documents and (iii) survive the Term
and the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.

 

Section 4.30     Indemnity. Borrower shall indemnify, defend and hold harmless
Lender (and for purposes of this Section 4.30, Lender shall include the initial
lender, its Affiliates, successors and assigns, and their respective officers
and directors) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; (ii) the use or intended use of the proceeds of the Loan; (iii) any
information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Mortgage, the Property
or any interest therein, or receipt of any Rents (including due to any Increased
Costs, Special Taxes or Other Taxes but excluding due to compliance with bank
regulatory requirements or similar Lender bank regulatory compliance); (v) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) any failure of the Property to
comply with any Legal Requirement (it being understood that with respect to
environmental legal requirements, the Environmental Indemnity shall govern);
(ix) any claim by brokers, finders or similar persons claiming to be entitled to
a commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto; and (x) the claims of any lessee of any portion of the Property
or any Person acting through or under any lessee or otherwise arising under or
as a consequence of any Lease (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Lender
hereunder to the extent that such Indemnified Liabilities arise from the active
gross negligence, illegal acts, fraud or willful misconduct of Lender. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

 

59

--------------------------------------------------------------------------------

 

 

Section 4.31     ERISA.

 

(a)     Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Agent,
any Lender or any assignee of any of its rights under the Note, this Agreement
or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or Section 4975 of
the Code.

 

(b)     Borrower shall not permit the assets of Borrower to become “plan
assets,” within the meaning of 29 C.F.R. 2510.3-101, as modified in application
by Section 3(42) of ERISA.

 

(c)     Borrower shall deliver to Agent such certifications or other evidence
from time to time throughout the Term, as reasonably requested by Agent, that
(A) Borrower and Guarantor are not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) Borrower and Guarantor
are not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower
and Guarantor do not constitute “plan assets” within the meaning of 29 C.F.R
§2510.3-101 as modified in application by Section 3(42) of ERISA of any “benefit
plan investor” as defined in Section 3(42) of ERISA.

 

(d)     Borrower and Guarantor shall not (i) sponsor or contribute to, or permit
any ERISA Affiliate to sponsor or contribute to, any Plan; (ii) engage, or
permit any ERISA Affiliate to engage, in any non-exempt prohibited transaction
described in Section 406 of ERISA or 4975 of the Code; (iii) fail to make any
contribution or payment to any Multiemployer Plan which it or any ERISA
Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto; (iv) incur, or permit any
ERISA Affiliate to incur, any liability whether under ERISA or by contract or
agreement or otherwise in connection with a complete or partial withdrawal, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA, from any
Multiemployer Plan or (v) permit any ERISA Event to occur other than any such
events or conditions that existed and were disclosed to Agent as of the date
hereof.

 

60

--------------------------------------------------------------------------------

 

 

(e)     With respect to each Multiemployer Plan for which Borrower or any ERISA
Affiliate has an obligation to make contributions or other liability, within the
meaning of Section 101(l) of ERISA (a “Contributing Employer”), upon request by
Lender in writing, and no more frequently than once in a twelve (12) month
period, Borrower shall request, or cause to be requested, in accordance with
Section 101(1)(1) of ERISA, that the plan sponsor or administrator of the
applicable Multiemployer Plan provide an estimate of the amount of the
Contributing Employer’s withdrawal liability under Title IV of ERISA if the
Contributing Employer were to have completely withdrawn from the applicable
Multiemployer Plan on the last day of the plan year preceding the date of the
request, and shall provide such information to Agent within 10 days after the
receipt from the plan sponsor or administrator of the applicable Multiemployer
Plan.

 

Section 4.32     Patriot Act Compliance.

 

(a)     Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower’s compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Mortgage and the other
Loan Documents and shall be immediately due and payable.

 

(b)     Neither Borrower nor any owner of a direct or indirect interest in
Borrower (i) is or will be listed on any Government Lists, (ii) is or will be a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (iii) has been previously or will be indicted for or convicted
of any felony involving a crime or crimes of moral turpitude or for any Patriot
Act Offense, or (iv) is currently or will be under investigation by any
Governmental Authority for alleged criminal activity. For purposes hereof, the
term “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under any Anti-Money Laundering
Laws. “Patriot Act Offense” also includes the crimes of conspiracy to commit, or
aiding and abetting another to commit, a Patriot Act Offense. For purposes
hereof, the term “Government Lists” means (1) the Specially Designated Nationals
and Blocked Persons Lists maintained by the Office of Foreign Assets Control
(“OFAC”), (2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Lender notified Borrower in writing is now included in “Government Lists”, or
(3) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other Governmental Authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in “Government Lists”.

 

61

--------------------------------------------------------------------------------

 

 

(c)     At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of Borrower, or Guarantor, shall constitute property
of, or shall be beneficially owned, directly or indirectly, by any Person
subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in Borrower, or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (b) no Embargoed Person shall
have any interest of any nature whatsoever in Borrower, or Guarantor, as
applicable, with the result that the investment in Borrower, or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law, and (c) none of the funds of Borrower, or
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the investment in Borrower, or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.

 

Section 4.33     Anti-Corruption Obligations. Borrower represents and warrants
that, in connection with this Agreement, Borrower and, to Borrower’s knowledge,
each Person that has an economic interest in Borrower, has complied with and
will continue to comply with all applicable anti-bribery and corruption laws and
regulations, including the U.S. Foreign Corrupt Practices Act of 1977 and the
U.K. Bribery Act 2010 (the “Anti-Corruption Obligation”). Borrower shall, at all
times throughout the Term, maintain and enforce appropriate policies, procedures
and controls to ensure compliance with the Anti-Corruption Obligation.

 

Section 4.34     Residential Tax Benefits.

 

(a)     If a court of competent jurisdiction or administrative agency issues a
binding determination to the effect that the Rent Regulations Laws apply to any
of the housing accommodations in the Property and Borrower shall have exhausted
and/or waived any right to further appeal of such determination (provided that,
the time period in which Borrower may appeal such determination shall not exceed
eighteen (18) months from the date of such binding determination), including,
but not limited to, any Petition for Administrative Review and/or any proceeding
brought pursuant to Civil Practice Law and Rules Article 78, thereby rendering
such determination final and non-appealable (the “Final Order”), then (i)
Borrower shall comply with such Final Order’s directions as to RPTL Tax Benefit
Law compliance, and any further direction in such Final Order that such Rents be
registered with the New York State Division of Housing and Community Renewal
(“HCR”), and/or make any rent refund and/or reduction as required by such Final
Order, and (ii) Borrower shall promptly respond to, and defend against, any
notice of revocation of the 421-g Tax Benefits, and/or demand for repayment of
421-g Tax Benefits received from any Governmental Authority, and promptly after
the receipt of any such notice, Borrower shall send a copy of the same to
Lender. Borrower shall not apply for or accept, for any housing accommodation or
residential portion of the Property, any Tax Benefit, in each case, without the
prior written consent of Lender.

 

(b)     Borrower shall at all times maintain as business records (i) copies of
any and all contracts, invoices and canceled checks (front and back) which
establish the scope of any apartment improvements, and which substantiate any
resulting rent increases based on the installation of apartment improvements and
(ii) proof of service and filing of any residential apartment HCR rent
registrations made by or on behalf of Borrower.

 

62

--------------------------------------------------------------------------------

 

 

Article 5

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1     Insurance.

 

5.1.1     Insurance Policies.

 

(a)     Borrower, at its sole cost and expense, shall obtain and maintain during
the entire Term, or cause to be maintained, insurance policies for Borrower and
the Property providing at least the following coverages:

 

(i)     Property insurance against loss or damage by fire, any type of wind
(including named storms), lightning and such other perils as are included in a
standard “special form” or “all-risk” policy, and against loss or damage by all
other risks and hazards covered by a standard extended coverage insurance
policy, with no exclusion for damage or destruction caused by acts of terrorism
(or, subject to Section 5.1.1(i) below, standalone coverage with respect
thereto) riot and civil commotion, vandalism, malicious mischief, burglary and
theft (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of such Property, which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B) to be
written on a no coinsurance form or containing an agreed amount endorsement with
respect to the Improvements and personal property at the Property waiving all
co-insurance provisions; and (C) containing “Ordinance or Law Coverage” if any
of the Improvements or the use of the Property shall at any time constitute
legal non-conforming structures or uses, and compensating for loss to the
undamaged portion of the building (with a limit equal to replacement cost), the
cost of demolition and the increased costs of construction, each in amounts as
required by Lender. In addition, Borrower shall obtain: (y) if any portion of
the Improvements or Personal Property is currently or at any time in the future
located in a federally designated special flood hazard area (“SFHA”), flood
hazard insurance for all such Improvements and/or Personal Property located in
the SFHA in an amount equal to the (1)  the maximum amount of building and, if
applicable, contents insurance available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended plus (2) such additional
coverage as Lender shall require; and (z) earthquake insurance in amounts and in
form and substance satisfactory to Lender (provided that Lender shall not
require earthquake insurance unless such Property is located in an area with a
high degree of seismic activity and a Probable Maximum Loss (“PML”) or Scenario
Expected Loss (“SEL”) of greater than 20%), provided that the insurance pursuant
to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

(ii)     commercial general liability insurance, including coverages against
claims for personal injury, bodily injury, death or property damage occurring
upon, in or about the Property, such insurance (A) to be on the so-called
“occurrence” form and containing minimum limits per occurrence of One Million
and No/100 Dollars ($1,000,000.00), with a combined limit per policy year,
excluding umbrella coverage, of not less than Two Million and No/100 Dollars
($2,000,000.00); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; and (4) contractual liability for all
insured contracts to the extent the same is available;

 

63

--------------------------------------------------------------------------------

 

 

(iii)     rental loss and/or business income interruption insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above, subsection (vi) below and
Section 5.1.1(h) below; (C) covering a period of restoration of twenty-four (24)
months and containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an amount equal to
one hundred percent (100%) of the projected Gross Revenue from the Property
(less non-continuing expenses) for a period of thirty-six (36) months.
Notwithstanding the foregoing, Lender shall accept the existing rental
loss/business interruption insurance in place as of the date of Closing,
provided that, upon renewing the existing all-risk policy, such coverage shall
be increased as required herein. The amount of such business income insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Borrower’s reasonable estimate of the Gross Revenue from the
Property (less non-continuing expenses) for the succeeding thirty-six (36) month
period. All proceeds payable pursuant to this subsection shall be paid to and
held by Lender and shall be applied to the Obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its Obligations to pay the Debt on the respective dates of payment
provided for in the Note and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;

 

(iv)     at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if such
property or liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella liability insurance covering claims related to
the construction, repairs, or alterations being made which are not covered by or
under the terms or provisions of the commercial general liability and umbrella
liability insurance policy required herein in this Section 5.1.1(a), (B)
Borrower shall cause its construction manager (CM) or General Contractor (GC)
and shall have the CM/GC cause its contractors and sub-contractors (TRADES) to
maintain similar coverage to that which is provided in Sections 5.1.1(ii) and
5.1.1(vii), and such policies shall maintain limits of liability as follows: (a)
$50,000,000 commercial liability and automobile liability for CM/GC and
$5,000,000 for Trades (b) $500,000 employers liability and (B) the insurance
provided for in subsection (i) above shall be expanded to include such insurance
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy such Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

 

(v)     workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with limits
which are required from time to time by Lender in respect of any work or
operations on or about the Property, or in connection with the Property or its
operation (if applicable);

 

64

--------------------------------------------------------------------------------

 

 

(vi)     comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;

 

(vii)     umbrella liability insurance in addition to primary coverage in an
amount not less than One Hundred Millions and No/100 Dollars ($100,000,000.00)
per occurrence on terms consistent with the commercial general liability
insurance policy required under subsection (ii) above and subsection (viii)
below;

 

(viii)     motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, with limits which are reasonably
required from time to time by Lender (if applicable);

 

(ix)     insurance against employee dishonesty with respect to any employees of
Borrower in an amount not less than one (1) month of Gross Revenue from the
Property and with a deductible not greater than Twenty Five Thousand and No/100
Dollars ($25,000.00); and

 

(x)     upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property located in or around the region
in which the Property is located.

 

(b)     All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be subject to the approval of Lender as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon the written request of Lender, copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower to
Lender.

 

(c)     Any blanket insurance Policy shall be subject to Lender approval and
shall otherwise provide the same protection as would a separate Policy insuring
only the Property in compliance with the provisions of Section 5.1.1(a) (any
such blanket policy, an “Acceptable Blanket Policy”). To the extent that the
Policies are maintained pursuant to an Acceptable Blanket Policy that covers
more than one location within a one thousand foot radius of the Property (the
“Radius”), the limits of such Acceptable Blanket Policy must be sufficient to
maintain coverage as set forth in Section 5.1.1(a) for the Property and any and
all other locations combined within the Radius that are covered by such blanket
policy calculated on a total insured value basis.

 

(d)     All Policies of insurance provided for or contemplated by
Section 5.1.1(a) shall name Borrower as a named insured and, with respect to
Policies of liability insurance, except for the Policies referenced in
Section 5.1.1(a)(v) and (viii), shall name Lender and its successors and/or
assigns as additional insured, as its interests may appear, and in the case of
Policies of property insurance, including but not limited to special
form/all-risk, boiler and machinery, terrorism, windstorm, flood, rental loss
and/or business interruption and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2 below.
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance policies
shall also contain a standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.

 

65

--------------------------------------------------------------------------------

 

 

(e)     All Policies of insurance provided for in Section 5.1.1(a) shall:

 

(i)     with respect to the Policies of property insurance, contain clauses or
endorsements to the effect that, (1) no act or negligence of Borrower, or anyone
acting for Borrower, or of any Tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, or foreclosure or similar action, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned, (2) the Policies shall not be cancelled without at least 30 days’
written notice to Lender, except ten (10) days’ notice for non-payment of
premium and (3) the issuer(s) of the Policies shall give written notice to
Lender if the issuers elect not to renew the Policies prior to its expiration;

 

(ii)     with respect to all Policies of liability insurance, if obtainable by
Borrower using commercially reasonable efforts, contain clauses or endorsements
to the effect that, (1) the Policy shall not be canceled without at least thirty
(30) days’ written notice to Lender and any other party named therein as an
additional insured (other than in the case of non-payment in which case only ten
days prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice and (2) the issuers thereof shall give notice to Lender if the
issuers elect not to renew such Policies prior to its expiration. If the issuers
cannot or will not provide notice, the Borrower shall be obligated to provide
such notice; and

 

(iii)     not contain any clause or provision that would make Lender liable for
any Insurance Premiums thereon or subject to any assessments thereunder.

 

(f)     If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Mortgage and shall bear interest
at the Default Rate (provided, however, that the Default Rate shall not be
charged in the event that the amounts required to pay any applicable premiums
have been deposited into and are then held in the Insurance Account pursuant to
Section 6.4 hereof).

 

(g)     In the event of foreclosure of the Mortgage or other transfer of title
to the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

66

--------------------------------------------------------------------------------

 

 

(h)     The property insurance, commercial general liability, umbrella liability
insurance and rental loss and/or business interruption insurance required under
Sections 5.1.1(a)(i), (ii), (iii) and (vii) above shall cover perils of
terrorism and acts of terrorism (or at least not specifically exclude same) and
Borrower shall maintain property insurance, commercial general liability,
umbrella liability insurance and rental loss and/or business interruption
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 5.1.1(a)(i),
(ii), (iii) and (vii) above (or at least not specifically excluding same) at all
times during the term of the Loan. For so long as TRIPRA is in effect and
continues to cover both foreign and domestic acts, Lender shall accept terrorism
insurance with coverage against acts which are “certified” within the meaning of
TRIPRA.

 

(i)     Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, Borrower shall be required to obtain and maintain coverage in its
property insurance Policy (or by a separate Policy) against loss or damage by
terrorist acts in an amount equal to 100% of the “Full Replacement Cost” of the
Property plus the rental loss and/or business interruption coverage under
subsection (a)(iii) above; provided that such coverage is available. In the
event that such coverage with respect to terrorist acts is not included as part
of the “all risk” property policy required by subsection (a)(i) above, Borrower
shall, nevertheless be required to obtain coverage for terrorism (as standalone
coverage) in an amount equal to 100% of the “Full Replacement Cost” of such
Property plus the rental loss and/or business interruption coverage under
subsection (a)(iii) above; provided that such coverage is available. Borrower
shall obtain the coverage required under this clause (i) from a carrier which
otherwise satisfies the rating criteria specified in Section 5.1.2 below (a
“Qualified Carrier”) or in the event that such coverage is not available from a
Qualified Carrier, Borrower shall obtain such coverage from the highest rated
insurance company providing such coverage. Notwithstanding the foregoing, in the
event TRIPRA is no longer in effect, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required herein this
clause (i).

 

5.1.2     Insurance Company. All Policies required pursuant to Section 5.1.1:
(i) shall be issued by companies authorized or licensed to do business in the
state where the Property is located, with: (1) a financial strength and claims
paying ability rating of (x) “A” or better by S&P and (y) “A2” or better by
Moody’s, to the extent Moody’s rates the Securities and the applicable insurance
company (provided, however for multi-layered policies, (A) if four (4) or fewer
insurance companies issue the Policies, then at least 75% of the insurance
coverage represented by the Policies must be provided by insurance companies
with a rating of “A” or better by S&P and “A2” or better by Moody’s, to the
extent Moody’s rates the Securities and the applicable insurance company, with
no carrier below “BBB” by S&P and “Baa2” or better by Moody’s, to the extent
Moody’s rates the Securities and the applicable insurance company, or (B) if
five (5) or more insurance companies issue the Policies, then at least sixty
percent (60%) of the insurance coverage represented by the Policies must be
provided by insurance companies with a rating of “A” or better by S&P and “A2”
or better by Moody’s, to the extent Moody’s rates the Securities and the
applicable insurance company, with no carrier below “BBB” by S&P and “Baa2” or
better by Moody’s, to the extent Moody’s rates the Securities and the applicable
insurance company, and (2) a rating of A:X or better in the current Best’s
Insurance Reports; (ii)  shall, with respect to all property insurance policies
and rental loss and/or business interruption insurance policies, contain a
Standard Mortgagee Clause/Lender’s Loss Payable Endorsement, or their
equivalents, naming Lender as the person to whom all payments made by such
insurance company shall be paid; (iii) shall contain a waiver of subrogation
against Lender; (iv) shall contain such provisions as Lender deems reasonably
necessary or desirable to protect its interest including endorsements providing
(A) that neither Borrower, Lender nor any other party shall be a co-insurer
under said Policies and (B)  for a deductible per loss of an amount not more
than that which is customarily maintained by prudent owners of properties with a
standard of operation and maintenance comparable to and in the general vicinity
of the Property, but in no event in excess of an amount reasonably acceptable to
Lender; and (v) shall be reasonably satisfactory in form and substance to Lender
and shall be approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds. In addition to the insurance coverages described in
Section 5.1.1 above, Borrower shall obtain such other insurance as may from time
to time be reasonably required by Lender in order to protect its interests and
which covers risks that are commonly insured for properties similar to the
Property located in and around the region in which the Property is located.
Certified copies of the Policies shall be delivered to Lender at the address
below (or to such other address or Person as Lender shall designate from time to
time by notice to Borrower) on the date hereof with respect to the current
Policies and within thirty (30) days after the effective date thereof with
respect to all renewal Policies:

 

Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor

New York, New York 10005

Attn: Karen Bernsohn

 

67

--------------------------------------------------------------------------------

 

 

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices.

 

Section 5.2     Casualty. If an Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice thereof to Lender. Following the occurrence of
a Casualty, Borrower, regardless of whether insurance proceeds are available,
shall promptly proceed to restore, repair, replace or rebuild the affected
Individual Property in accordance with Legal Requirements to be of at least
equal value and of substantially the same character as prior to such damage or
destruction. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve any final
settlement) (i) if an Event of Default is continuing or (ii) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than, with respect to the affected Individual Property,
three percent (3%) of the Allocated Loan Amount for the affected Individual
Property, and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation. Except as set forth in the foregoing
sentence, any Insurance Proceeds in connection with any Casualty (whether or not
Lender elects to settle and adjust the claim or Borrower settles such claim)
shall be due and payable solely to Lender and held by Lender in accordance with
the terms of this Agreement. In the event Borrower or any party other than
Lender is a payee on any check representing Insurance Proceeds with respect to
any Casualty, Borrower shall immediately endorse, and cause all such third
parties to endorse, such check payable to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender. Borrower hereby
releases Lender from any and all liability with respect to the settlement and
adjustment by Lender of any claims in respect of any Casualty, except to the
extent such liability arises as a result of the gross negligence or willful
misconduct of Lender.

 

68

--------------------------------------------------------------------------------

 

 

Section 5.3     Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened in writing commencement of any proceeding for the
Condemnation of all or any portion of an Individual Property and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any Individual Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the affected Individual
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the affected
Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 5.4     Restoration. The following provisions shall apply in connection
with the Restoration:

 

(a)     If the Net Proceeds shall be less than five percent (5%) of the
Allocated Loan Amount for the affected Individual Property, and provided no
Event of Default is continuing, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in
Section 5.4(b)(i) are met and Borrower delivers to Lender a written undertaking
to expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

 

(b)     If the Net Proceeds are equal to or greater than five percent (5%) of
the Allocated Loan Amount for the affected Individual Property, the Net Proceeds
will be held by Lender and Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 5.4. The term “Net
Proceeds” shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i), (iii), (iv) and (vi) and
Section 5.1.1(h) as a result of such damage or destruction, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the Award, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

 

69

--------------------------------------------------------------------------------

 

 

(i)     The Net Proceeds shall be made available to Borrower for Restoration
upon the determination of Lender, in its reasonable discretion, that the
following conditions are met:

 

(A)     no Event of Default shall have occurred and be continuing;

 

(B)     (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the affected
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the affected Individual
Property is taken, and such land is located along the perimeter or periphery of
the affected Individual Property , and no portion of the Improvements is located
on such land;

 

(C)     Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the affected
Individual Property which has been demised under executed and delivered Leases
in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration without abatement of rent beyond the
time required for Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and will make all necessary
repairs and restorations thereto that are not being made by Borrower as part of
the Restoration at their sole cost and expense;

 

(D)     Borrower shall commence (which, for the purposes hereof, includes
commencing construction and/or commencing the permitting process for building
permits) the Restoration as soon as reasonably practicable (but in no event
later than ninety (90) days after such Casualty or Condemnation, whichever the
case may be, occurs) and shall diligently pursue the same to satisfactory
completion;

 

(E)     Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F)     Lender shall be reasonably satisfied that (x) the Restoration will be
completed on or before the earliest to occur of (1) the date three (3) months
prior to the Stated Maturity Date, (2) the earliest date required for such
completion under the terms of any Major Lease, (3) such time as may be required
under applicable Legal Requirements or (4) two (2) months prior to the
expiration of the insurance coverage referred to in Section 5.1.1(a)(iii) and
(y) the affected Individual Property can be restored to the affected Individual
Property’s pre-existing condition and utility as existed immediately prior to
such Casualty or Condemnation, and to an economic unit not less valuable and not
less useful than the same was immediately prior to the Casualty or Condemnation;

 

70

--------------------------------------------------------------------------------

 

 

(G)     the affected Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all applicable Legal
Requirements in all material respects;

 

(H)     the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(I)     such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to the affected Individual Property or the related
Improvements;

 

(J)     after giving effect to the Restoration, the Restoration DSCR shall be
equal to or greater than 1.62:1.00 and the Restoration Combined DSCR shall be
equal to or greater than 1.15:1.00;

 

(K)     after giving effect to the Restoration, the Loan to Value Ratio shall be
equal to or less than 44.3% and the Combined Loan to Value Ratio shall be equal
to or less than 62.1%;

 

(L)     Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect, engineer or costs
consultant stating the entire cost of completing the Restoration, which budget
shall be reasonably acceptable to Lender; and

 

(M)     the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

 

(ii)     The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(b), shall constitute additional security for the Debt and the
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the affected Individual Property which have not either been fully
bonded to the reasonable satisfaction of Lender and discharged of record or in
the alternative fully insured to the reasonable satisfaction of Lender by the
title company issuing the Title Insurance Policy.

 

71

--------------------------------------------------------------------------------

 

 

(iii)     All plans and specifications required in connection with the
Restoration shall be subject to the prior reasonable approval of Lender and an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to the reasonable approval of Lender and the Casualty Consultant. All
out-of-pocket costs and expenses incurred by Lender and any Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s reasonable fees and disbursements, shall be paid by
Borrower.

 

(iv)     In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the affected Individual Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(ii) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (iii) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)     Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

 

72

--------------------------------------------------------------------------------

 

 

(vi)     If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
reasonably estimated by the Casualty Consultant to be incurred in connection
with the completion of the Restoration, Borrower shall deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender (for deposit into the Casualty and
Condemnation Account) before any further disbursement of the Net Proceeds shall
be made. The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(b) shall constitute additional security
for the Obligations.

 

(vii)     The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be applied by
Lender on the next Monthly Payment Date in accordance with Section 6.9.1,
provided no Event of Default shall have occurred and shall be continuing and no
Mezzanine Loan Default shall have occurred and shall be continuing.

 

(c)     Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Mortgage following a Casualty or Condemnation (but taking into account any
proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property or going concern value, if any), the
Outstanding Principal Balance must be paid down by an amount equal to the least
of the following amounts: (i) the net Award (after payment of Lender’s costs and
expenses and any other fees and expenses that have been approved by Lender) or
the net Insurance Proceeds (after payment of Lender’s costs and expenses and any
other fees and expenses that have been approved by Lender), as the case may be,
or (ii) a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of the Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.4.

 

(d)     All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.4 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event of
Default is continuing, then Borrower shall pay to Lender, with respect to any
payment of the Debt pursuant to this Section 5.4(d), an additional amount equal
to the Prepayment Fee and any applicable Liquidated Damages Amount; provided,
however, that if an Event of Default is not continuing, then no Prepayment Fee
or Liquidated Damages Amount shall be payable.

 

73

--------------------------------------------------------------------------------

 

 

(e)     In the event of foreclosure of the Mortgage, or other transfer of title
to the Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

(f)     Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty, any insurance company makes a payment under a
property or business or rental interruption insurance Policy that Borrower
proposes be treated as business or rental interruption insurance, then,
notwithstanding any designation (or lack of designation) by the insurance
company as to the purpose of such payment, as between Lender and Borrower, such
payment shall not be treated as business or rental interruption Insurance
Proceeds unless Borrower (i) has demonstrated to Lender’s satisfaction that the
remaining Net Proceeds that have been received from the property insurance
companies are sufficient to pay 100% of the cost of the Restoration or, if such
Net Proceeds are to be applied to repay the Obligations in accordance with the
terms hereof, that such remaining Net Proceeds will be sufficient to satisfy the
Obligations in full or (ii) to the extent Borrower is not able to satisfy Lender
as to the sufficiency of the remaining funds to pay 100% of the Restoration or
to satisfy the Obligations in full prior to distribution of Net Proceeds,
Borrower has agreed to fund any shortfall from funds other than from Gross
Revenues or borrowed funds and has provided such security as Lender may require
to insure payment of such shortfalls. To the extent any payment under a property
or business or rental interruption insurance Policy is treated as business or
rental interruption insurance in accordance with this paragraph (f), such funds
shall be deposited into the Casualty and Condemnation Account. Provided that no
Event of Default then exists, Insurance Proceeds treated as business or rental
interruption insurance in accordance with this paragraph (f) (to the extent of
available funds) shall be (A) first applied by Lender, on each Monthly Payment
Date, to pay for Debt Service, deposits of Reserve Funds and payments of the
Monthly Operating Expense Budgeted Amount and any Approved Extraordinary
Operating Expenses, in each case as approved by Lender, actually incurred
(collectively, the “Approved Monthly BI Expenses”) for such month pursuant to,
and in the priorities set forth in, Section 6.9.1, and (B) second, to the extent
that Lender determines that the amount of business or rental interruption
Insurance Proceeds then remaining in the Casualty and Condemnation Account is
sufficient to pay for all future Approved Monthly BI Expenses through the
completion of the subject Restoration and stabilization of the affected
Individual Property, disbursed by Lender to Borrower in an aggregate amount
under this clause (B) not to exceed the Approved Monthly BI Expenses actually
incurred and paid for by Borrower from the date of the applicable Casualty to
the date of the first installment of business or rental interruption Insurance
Proceeds advanced by the applicable insurance company (as evidenced by
supporting documentation by Borrower that is acceptable to Lender). Provided no
Trigger Period then exists, all remaining business or rental interruption
insurance proceeds shall be disbursed to Borrower upon the final completion of
the subject Restoration and stabilization of the affected Individual Property
and the recommencement of full unabated rent being paid by the Tenants under the
Leases required to remain in place pursuant to Section 5.4(b)(i)(C).

 

74

--------------------------------------------------------------------------------

 

 

Article 6

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1     Cash Management Arrangements. From and after the commencement of
a Trigger Period and while any Trigger Period is continuing, Borrower shall
cause all Rents (other than security deposits of Tenants, which shall be held in
accordance with Section 4.11.4) to be transmitted directly by non-residential
Tenants of the Property into a trust account (the “Clearing Account”)
established and maintained by Borrower at an Eligible Institution selected by
Borrower and reasonably approved by Lender (the “Clearing Bank”) as to be more
fully described in the Clearing Account Agreement. Within ten (10) Business Days
after the occurrence of the first Trigger Period, Borrower shall enter into and
deliver to Lender, and shall cause Manager and the Clearing Bank to enter into
and deliver to Lender, the Clearing Account Agreement, which shall remain in
full force and effect at all times thereafter during the Term. In addition, and
without in any way limiting the foregoing, with respect to all Gross Revenues
received by Borrower or Manager, including all Rents from residential Tenants of
the Property, (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower or Manager, and (iii) Borrower or Manager shall deposit
such amounts in the Clearing Account within two (2) Business Days of receipt
(other than security deposits of Tenants, which shall be held in accordance with
Section 4.11.4). Funds deposited in the Clearing Account shall be swept on a
daily basis into the Deposit Account and applied and disbursed in accordance
with this Agreement and the Cash Management Agreement. Funds in the Deposit
Account that are invested shall be invested in Permitted Investments, as more
particularly set forth in the Cash Management Agreement. Lender may also
establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Accounts”). The Deposit
Account and all other Accounts will be under the sole control and dominion of
Lender, and Borrower shall have no right of withdrawal therefrom. Borrower shall
pay for all expenses of opening and maintaining all of the above accounts.

 

Section 6.2     Required Repairs. Borrower shall perform the repairs and other
work at the Property as set forth on Schedule II (such repairs and other work
hereinafter referred to as “Required Repairs”) and shall complete each of the
Required Repairs within ninety (90) days of the date hereof.

 

Section 6.3     Tax Funds.

 

6.3.1     Deposits of Tax Funds. Upon the occurrence of a Trigger Period,
Borrower shall deposit with Lender (a) an amount equal to one-twelfth of the
Real Estate Taxes that Lender estimates will be payable for all Real Estate
Taxes on their next respective due dates multiplied by the amount of Monthly
Payment Dates that have occurred since the last applicable payment of all such
Real Estate Taxes and (b) thereafter, during the continuance of the applicable
Trigger Period, on each Monthly Payment Date, an amount equal to one-twelfth of
the Real Estate Taxes that Lender estimates will be payable during the ensuing
period in order to accumulate sufficient funds to pay all such Real Estate Taxes
at least thirty (30) days prior to their respective due dates, which amounts
shall be transferred into an Account (the “Tax Account”). Amounts deposited from
time to time into the Tax Account pursuant to this Section 6.3.1 are referred to
herein as the “Tax Funds”. If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Real Estate Taxes, Lender shall
notify Borrower of such determination and the monthly deposits for Real Estate
Taxes shall be increased by the amount that Lender estimates is sufficient to
make up the deficiency at least ten (10) days prior to the respective due dates
for the Real Estate Taxes; provided, that if Borrower receives notice of any
deficiency after the date that is ten (10) days prior to the date that Real
Estate Taxes are due, Borrower will deposit with or on behalf of Lender such
amount within one (1) Business Day after its receipt of such notice.

 

75

--------------------------------------------------------------------------------

 

 

6.3.2     Release of Tax Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall direct Servicer to apply Tax Funds in the Tax
Account to payments of Real Estate Taxes. In making any payment relating to Real
Estate Taxes, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Real Estate Taxes)
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax Funds shall exceed the amounts due for
Real Estate Taxes and provided that no Trigger Period exists, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Account after the Obligations have been paid in full shall be returned to
Borrower.

 

Section 6.4     Insurance Funds.

 

6.4.1     Deposits of Insurance Funds. Upon the occurrence of a Trigger Period,
Borrower shall deposit with Lender, an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies multiplied by the amount of Monthly Payment
Dates that have occurred since the last payment of the Insurance Premiums and
(b) thereafter, during the continuance of the applicable Trigger Period, on each
Monthly Payment Date, an amount equal to one-twelfth of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established at Deposit Bank to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to expiration of the Policies.

 

6.4.2     Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums, provided Borrower
shall furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least fifteen (15) Business Days
prior to the date on which such charges first become payable. In making any
payment relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums and provided
that no Trigger Period exists, Lender shall, in its sole discretion, return any
excess to Borrower or credit such excess against future payments to be made to
the Insurance Funds. Any Insurance Funds remaining in the Insurance Account
after the Obligations have been paid in full shall be returned to Borrower.

 

76

--------------------------------------------------------------------------------

 

 

6.4.3     Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.4.1 above shall be suspended to the extent that Insurance Premiums relate to
such Acceptable Blanket Policy. 

 

Section 6.5     Capital Expenditure Funds.

 

6.5.1     Deposits of Capital Expenditure Funds. Upon the occurrence and during
the continuance of a Trigger Period, Borrower shall deposit with or on behalf of
Lender on each Monthly Payment Date, the amount of $13,459, for annual Capital
Expenditures, which amounts shall be transferred into an Account (the “Capital
Expenditure Account”). Amounts deposited from time to time into the Capital
Expenditure Account pursuant to this Section 6.5.1 are referred to herein as the
“Capital Expenditure Funds”.

 

6.5.2     Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse or cause to be disbursed Capital Expenditure
Funds to Borrower out of the Capital Expenditure Account for payment for, or for
reimbursement of Borrower for its advance of, Capital Expenditures, within ten
(10) days after the delivery by Borrower to Lender of a request therefor (but
not more often than once per month), in increments of at least $10,000 (or a
lesser amount if the total amount in the Capital Expenditure Account is less
than $10,000, in which case only one disbursement of the amount remaining in the
account shall be made) provided that: (i) such disbursement is for an Approved
Capital Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded or
reimbursed by the requested disbursement are Approved Capital Expenditures, and
a description thereof, (2) stating that all Approved Capital Expenditures to be
funded or reimbursed by the requested disbursement have been completed or
completed to the extent of the requested disbursement (other than with respect
to deposits necessary or required as a down-payment to initiate an Approved
Capital Expenditure), in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, (3) stating that the Approved Capital
Expenditures (or the relevant portions thereof) to be funded or reimbursed from
the disbursement in question have not been the subject of a previous
disbursement, (4) stating that all previous disbursements of Capital Expenditure
Funds have been used to pay or reimburse the previously identified Approved
Capital Expenditures, and (5) stating that all outstanding trade payables (other
than those to be paid from the requested disbursement, those constituting
Permitted Indebtedness or other requested disbursements then pending) have been
paid in full, (B) a copy of any license, permit or other approval required by
any Governmental Authority in connection with the Approved Capital Expenditures
to be funded or reimbursed from such disbursement and not previously delivered
to Lender, (C) if the amount of such Approved Capital Expenditures to be funded
exceeds $100,000 in the aggregate, copies of appropriate lien waivers,
conditional lien waivers, or other evidence of payment satisfactory to Lender,
(D) if the cost of such Approved Capital Expenditures to be funded exceeds
$100,000 in the aggregate, at Lender’s option, a title search for the applicable
Property indicating that such Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (E) such other evidence as
Lender shall reasonably request to demonstrate that the Approved Capital
Expenditures to be funded by the requested disbursement have been completed and
are paid for or will be paid upon such disbursement to Borrower (or the portion
thereof as to which such request for disbursement has been submitted has been
completed and is paid for (other than any retention amount which is not a part
of such disbursement request) or will be paid upon such disbursement to
Borrower) and (iii) if such disbursement request is for $50,000 or more, Lender
shall have (if it desires) verified (by an inspection conducted at Borrower’s
expense to the extent of Lender’s out-of-pocket costs and expenses of conducting
such inspection) performance of the work associated with such Approved Capital
Expenditure. Any such inspection shall be conducted in accordance with
Section 4.10.

 

77

--------------------------------------------------------------------------------

 

 

Section 6.6     Rollover Funds.

 

6.6.1     Deposits of Rollover Funds.

 

(a)     Borrower shall deposit with or on behalf of Lender on each Monthly
Payment Date during the continuance of a Trigger Period, the sum of $14,961, for
Approved Leasing Expenses for commercial Leases that may be incurred following
the date hereof, which amounts shall be transferred into an Account (the
“Rollover Account”). Lender may from time to time reassess its estimate of the
required monthly amount necessary for tenant improvements and leasing
commissions, and, upon notice to Borrower, Borrower shall be required to deposit
with or on behalf of Lender each month such reassessed amount, which shall be
transferred into the Rollover Account. Amounts deposited from time to time into
the Rollover Account pursuant to this Section 6.6.1 are referred to herein as
the “Rollover Funds”.

 

(b)     In addition to the required monthly deposits set forth in subsection
(a) above, the following items shall be deposited into the Rollover Account and
held as Rollover Funds and shall be disbursed and released as set forth in
Section 6.6.2 below, and Borrower shall advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Rollover
Account pursuant to the Cash Management Agreement:

 

(i)     All sums paid with respect to (A) a modification of any commercial Lease
or otherwise paid in connection with Borrower taking any action under any
commercial Lease (e.g., granting a consent) or waiving any provision thereof,
(B) any settlement of claims of Borrower against third parties in connection
with any commercial Lease, (C) any rejection, termination, surrender or
cancellation of any commercial Lease (including in any bankruptcy case) or any
lease buy-out or surrender payment from any Tenant under a commercial Lease
(including any payment relating to unamortized tenant improvements and/or
leasing commissions and/or application of any security deposits) (collectively,
“Lease Termination Payments”), and (D) any sum received from any commercial
Tenant to obtain a consent to an assignment or sublet or otherwise, or any
holdover rents or use and occupancy fees from any commercial Tenant or former
commercial Tenant (to the extent not being paid for use and occupancy or
holdover rent); provided, however, Borrower may retain its reasonable
out-of-pocket costs and expenses incurred in connection with items (A) through
(D) above; and

 

(ii)     Any other extraordinary event pursuant to which Borrower receives
payments or income (in whatever form) derived from or generated by the use,
ownership or operation of the Property not otherwise covered by this Agreement
or the Cash Management Agreement.

 

78

--------------------------------------------------------------------------------

 

 

6.6.2     Release of Rollover Funds. Provided no Event of Default is continuing,
Lender shall disburse or cause to be disbursed Rollover Funds to Borrower out of
the Rollover Account for the direct payment of, or for reimbursement of Borrower
for its advance of, amounts to be funded from Rollover Funds, within ten (10)
days after the delivery by Borrower to Lender of a request therefor (but not
more often than once per month), in increments of at least $10,000 provided
that: (i) such disbursement is for an Approved Leasing Expense; (ii) the request
for disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded or reimbursed by the requested
disbursement are Approved Leasing Expenses, and a description thereof,
(2) stating that any tenant improvements at the applicable Property to be funded
by the requested disbursement or the relevant portion thereof as to which such
request for funds relates (other than with respect to deposits necessary or
required as a down-payment to initiate a tenant improvement) have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, (3) stating that the Approved Leasing Expenses (or the relevant
portions thereof) to be funded or reimbursed from the disbursement in question
have not been the subject of a previous disbursement, (4) stating that all
previous disbursements of Rollover Funds have been used to pay or reimburse the
previously identified Approved Leasing Expenses, and (5) stating that all
outstanding trade payables (other than those to be paid from the requested
disbursement, those constituting Permitted Indebtedness or other requested
disbursements then pending) have been paid in full, (B) a copy of any license,
permit or other approval by any Governmental Authority required in connection
with any tenant improvements to be funded or reimbursed from such disbursement
and not previously delivered to Lender, (C) if the amount of such Rollover Funds
to be funded exceeds $100,000 in the aggregate, copies of appropriate lien
waivers, conditional lien waivers or other evidence of payment satisfactory to
Lender, (D) if the amount of such Rollover Funds to be funded exceeds $100,000
in the aggregate, at Lender’s option, a title search for the applicable Property
indicating that such Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (E) if requested by Lender, with
respect to disbursements from the Rollover Account for tenant improvement costs,
a current Tenant estoppel certificate in form and substance reasonably
acceptable to Lender, and (F) such other evidence as Lender shall reasonably
request to demonstrate that the Approved Leasing Expenses to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower (or the portion thereof as to which such request
for disbursement has been submitted has been completed and is paid for (other
than any retention amount which is not a part of such disbursement request) or
will be paid upon such disbursement to Borrower).

 

 

Section 6.7     Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.7 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.

 

79

--------------------------------------------------------------------------------

 

 

Section 6.8     Cash Collateral Funds. If a Trigger Period shall be continuing,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into an Account (the “Cash Collateral Account”) to be held by Lender
as cash collateral for the Debt. Amounts on deposit from time to time in the
Cash Collateral Account pursuant to this Section 6.8 are referred to as the
“Cash Collateral Funds”. Any Cash Collateral Funds on deposit in the Cash
Collateral Account not previously disbursed or applied shall, upon the
termination of such Trigger Period, be disbursed to Borrower. Notwithstanding
the foregoing, Lender shall have the right, but not the obligation, at any time
during the continuance of an Event of Default, in its sole and absolute
discretion to apply any and all Cash Collateral Funds then on deposit in the
Cash Collateral Account to the Debt or Obligations, in such order and in such
manner as Lender shall elect in its sole and absolute discretion, including to
make a prepayment of principal (together with the applicable Prepayment Fee
and/or Liquidated Damages Amount, if any, applicable thereto) or any other
amounts due hereunder.

 

Section 6.9     Property Cash Flow Allocation.

 

6.9.1     Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the continuance of a Trigger Period, except during the continuance
of an Event of Default, all funds deposited into the Deposit Account during the
immediately preceding Interest Period shall be applied on such Monthly Payment
Date in the following order of priority:

 

(i)     First, to the Tax Account, funds sufficient to make the required
payments of Tax Funds as required under Section 6.3;

 

(ii)     Second, to the Insurance Account, funds sufficient to make any required
payments of Insurance Funds as required under Section 6.4;

 

(iii)     Third, to Lender, funds sufficient to pay the Debt Service due on the
Outstanding Principal Balance of the Loan on such Monthly Payment Date;

 

(iv)     Fourth, to the Capital Expenditure Account, funds sufficient to make
the required payments of Capital Expenditure Funds as required under
Section 6.5;

 

(v)     Fifth, to the Rollover Account, funds sufficient to make the required
payments of Rollover Funds as required under Section 6.6;

 

(vi)     Sixth, to Lender, funds sufficient to pay any other amounts then due
and payable under the Loan Documents;

 

(vii)     Seventh, to Borrower, funds in an amount equal to the Monthly
Operating Expense Budgeted Amount;

 

(viii)     Eighth, to Borrower, payments for Approved Extraordinary Operating
Expenses, if any;

 

(ix)     Ninth, provided that no Event of Default then exists, if a New
Mezzanine Loan (or any portion thereof) is outstanding, to the New Mezzanine
Payment Account funds in an amount equal to the New Mezzanine Debt Service
Payment due and owing on such Monthly Payment Date in accordance with the New
Mezzanine Lender Payment Instruction with respect to such Monthly Payment Date;

 

80

--------------------------------------------------------------------------------

 

 

(x)     Tenth, provided that no Event of Default then exists, and provided
further that Lender has not received a New Mezzanine Loan Default Notice that
has not been revoked by a New Mezzanine Loan Default Revocation Notice, if the
First Mezzanine Loan (or any portion thereof) is outstanding, to the First
Mezzanine Payment Account funds in an amount equal to the First Mezzanine Debt
Service Payment due and owing on such Monthly Payment Date in accordance with
the First Mezzanine Lender Payment Instruction with respect to such Monthly
Payment Date;

 

(xi)     Eleventh, provided that no Event of Default then exists, and provided
further that Lender has not received a New Mezzanine Loan Default Notice that
has not been revoked by a New Mezzanine Loan Default Revocation Notice, and
provided further that Lender has not received a First Mezzanine Loan Default
Notice that has not been revoked by a First Mezzanine Loan Default Revocation
Notice, if the Second Mezzanine Loan (or any portion thereof) is outstanding, to
the Second Mezzanine Payment Account funds in an amount equal to the Second
Mezzanine Debt Service Payment due and owing on such Monthly Payment Date in
accordance with the Second Mezzanine Lender Payment Instruction with respect to
such Monthly Payment Date; and

 

(xii)     Lastly, all amounts remaining after payment of the amounts set forth
in clauses (i) through (xi) above (the “Available Cash”), to the Cash Collateral
Account to be held or disbursed in accordance with Section 6.8.

 

6.9.2     Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (vi) of Section 6.9.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, and Borrower is not otherwise in Default hereunder,
the failure by the Deposit Bank to allocate such funds into the appropriate
Accounts shall not constitute an Event of Default.

 

6.9.3     Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may apply any Gross
Revenue then in the possession of Lender, Servicer or Deposit Bank (including
any Reserve Funds on deposit in any Cash Management Account) to the payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole and absolute discretion. Lender’s right to withdraw and apply any of the
foregoing funds shall be in addition to all other rights and remedies provided
to Lender under the Loan Documents.Distributions. Any transfer of Borrower’s
funds from the Deposit Account or other sources to or for the benefit of any
Mezzanine Borrower under a Mezzanine Loan pursuant to this Agreement, any other
Loan Document or otherwise, is intended by the parties to constitute, and shall
constitute, distributions from Borrower to the applicable Mezzanine Borrower
under the applicable Mezzanine Loan and shall be treated as such on the books
and records of each party. All such distributions must comply with the
requirements of Section 18-607 of the Delaware Limited Liability Company Act. No
provision of the Loan Documents is intended to nor shall create a
debtor-creditor relationship between Borrower and any Mezzanine Lender.

 

81

--------------------------------------------------------------------------------

 

 

Section 6.10     Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Clearing Account, the Deposit Account and Accounts created pursuant
to this Agreement (collectively, the “Cash Management Accounts”). Borrower
hereby grants to Lender a continuing security interest in, and agrees to hold in
trust for the benefit of Lender, all Rents in its possession prior to the
(i) payment of such Gross Revenue to Lender or (ii) deposit of such Gross
Revenue into the Deposit Account. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. Provided no Event of Default exists, all interest which accrues on the
funds in any Account (other than the Tax Account and the Insurance Account
which, together with any and all interest accruing on all other Accounts if an
Event of Default exists, shall accrue to the benefit of Lender) shall accrue for
the benefit of Borrower and shall be taxable to Borrower and shall be added to
and disbursed in the same manner and under the same conditions as the principal
sum on which said interest accrued. Upon repayment in full of the Debt, all
remaining funds in the Accounts, if any, shall be promptly (a) deposited into
the New Mezzanine Payment Account (if a New Mezzanine Loan was created), to be
disbursed in accordance with the New Mezzanine Loan Documents, or, if the “Debt”
(as defined in the New Mezzanine Loan Documents) has been repaid in full or is
being simultaneously repaid in full with the Debt, then (b) deposited into the
First Mezzanine Payment Account, to be disbursed in accordance with the First
Mezzanine Loan Documents, or, if the “Debt” (as defined in the First Mezzanine
Loan Documents) has been repaid in full or is being simultaneously repaid in
full with the Debt, then (c) deposited into the Second Mezzanine Payment
Account, to be disbursed in accordance with the Second Mezzanine Loan Documents,
or, if the “Debt” (as defined in the Second Mezzanine Loan Documents) has been
repaid in full or is being simultaneously repaid in full with the Debt, then (d)
disbursed to Borrower.

 

Article 7

PERMITTED TRANSFERS

 

Section 7.1     Permitted Transfer of the Entire Property.

 

(a)     Notwithstanding the provisions of Section 4.2, Borrower shall have,
following the earlier of twelve (12) months after the Closing Date and a
Securitization of the entire Loan, the right to (i) convey the entire Property
to a new borrower (“Transferee Mortgage Borrower”) and have Transferee Mortgage
Borrower assume all of Borrower’s obligations under the Loan Documents, (ii) if
a New Mezzanine Loan has been created, have all of the Persons who own direct
ownership interests in Transferee Mortgage Borrower (“Transferee New Mezzanine
Borrower”) assume all of New Mezzanine Loan Borrower’s obligations under the New
Mezzanine Loan Documents, (iii) have all of the Persons who own direct ownership
interests in Transferee New Mezzanine Borrower (or in Transferee Mortgage
Borrower if no New Mezzanine Loan has been created) (“Transferee First Mezzanine
Borrower”) assume all of First Mezzanine Borrower’s obligations under the First
Mezzanine Loan Documents, (iv) have all of the Persons who own direct ownership
interests in Transferee First Mezzanine Borrower (“Transferee Second Mezzanine
Borrower”; together with Transferee Mortgage Borrower, any Transferee New
Mezzanine Borrower and Transferee First Mezzanine Borrower, “Transferee
Borrowers”) assume all of Second Mezzanine Borrower’s obligations under the
Second Mezzanine Loan Documents, and (v) have replacement guarantors and
indemnitors replace the guarantors and indemnitors with respect to all of the
obligations of the indemnitors and guarantors of the Loan Documents from and
after the date of such transfer (collectively, a “Transfer and Assumption”),
subject to the terms and full satisfaction of all of the conditions precedent
set forth in Section 7.1(b).

 

82

--------------------------------------------------------------------------------

 

 

(b)     Transfer and Assumption shall be subject to the following conditions:

 

(i)     Borrower has provided Lender with not less than sixty (60) days prior
written notice (it being understood that the consummation of the Transfer and
Assumption is subject to Lender’s approval of all of the conditions set forth in
this Section 7.1(b), which notice shall contain sufficient detail to enable
Lender to determine that the Transferee Borrower complies with the requirements
set forth herein;

 

(ii)     no Event of Default has occurred and is continuing;

 

(iii)     Transferee Mortgage Borrower shall be a Special Purpose Bankruptcy
Remote Entity in accordance with Section 4.4 and Schedule V, and each other
Transferee Borrower shall be a “Special Purpose Bankruptcy Remote Entity” in
accordance with the applicable Mezzanine Loan Documents;

 

(iv)     each Transferee Borrower shall be Controlled by a Person who (x) is a
Qualified Transferee with a minimum ownership interest in each Transferee
Borrower reasonably acceptable to Lender and (y) whose identity, experience,
financial condition and creditworthiness, including net worth and liquidity, is
reasonably acceptable to Lender;

 

(v)     the Property shall be managed by a Qualified Manager or by a property
manager reasonably acceptable to Lender;

 

(vi)     Transferee Mortgage Borrower shall have executed and delivered to
Lender an assumption agreement in form and substance acceptable to Lender;

 

(vii)     each replacement guarantor and indemnitor shall be an Approved
Replacement Guarantor;

 

(viii)     each Approved Replacement Guarantor shall deliver to Lender a
guaranty of recourse obligations (in substantially the same form as the guaranty
of recourse obligations delivered to Lender by Guarantor on the date hereof) and
an environmental indemnity agreement (in substantially the same form as the
environmental indemnity agreement delivered to Lender by Guarantor on the date
hereof), pursuant to which, in each case, the Approved Replacement Guarantor(s)
agree(s) to be liable under each such guaranty of recourse obligations from and
after the date of such Transfer and Assumption and under such environmental
indemnity agreement (whereupon the previous guarantor shall be released from any
further liability under the guaranty of recourse obligations and environmental
indemnity agreement for acts that arise from and after the date of such Transfer
and Assumption and such Approved Replacement Guarantor(s) shall be the
“Guarantor” for all purposes set forth in this Agreement).

 

83

--------------------------------------------------------------------------------

 

 

(ix)     Transferee Mortgage Borrower shall submit to Lender true, correct and
complete copies of all documents reasonably requested by Lender concerning the
organization and existence of each Transferee Borrower and each Approved
Replacement Guarantor;

 

(x)     satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) each Approved Replacement Guarantor, (B)
each Transferee Borrower, (C) any Person that Controls any Transferee Borrower
or owns an equity interest in any Transferee Borrower which equals or exceeds
ten percent (10%) and (D) any other Person reasonably required by Lender in
order for Lender to fulfill its then-current Patriot Act compliance guidelines;

 

(xi)     if any portion of the Loan has been or is anticipated to be the subject
of a Securitization, Lender shall have received a Rating Agency Confirmation
from each of the applicable Rating Agencies (if required pursuant to a Pooling
and Servicing Agreement entered into in connection with the Securitization of
any portion of the Loan);

 

(xii)     counsel to Transferee Mortgage Borrower and each Approved Replacement
Guarantor(s) shall deliver to Lender opinions in form and substance reasonably
satisfactory to Lender as to such matters as Lender shall require, which may
include opinions as to substantially the same matters and were required in
connection with the origination of the Loan (including a new substantive
non-consolidation opinion);

 

(xiii)     Borrower or Transferee Mortgage Borrower shall cause to be delivered
to Lender, an endorsement (relating to the change in the identity of the vestee
and execution and delivery of the Transfer and Assumption documents) to the
Title Insurance Policy in form and substance acceptable to Lender, in Lender’s
reasonable discretion;

 

(xiv)     Transferee Mortgage Borrower and/or Borrower, as the case may be,
shall deliver to Lender, upon such conveyance, a transfer fee equal to (A) 0.50%
of the Outstanding Principal Balance for the first Transfer and Assumption and
(B) 1.0% of the Outstanding Principal Balance for each subsequent Transfer and
Assumption;

 

(xv)     if any Mezzanine Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption shall not constitute or cause a
default under such Mezzanine Loan;

 

(xvi)     Borrower or Transferee Mortgage Borrower shall pay all of Lender’s
reasonable out-of-pocket costs and expenses in connection with the Transfer and
Assumption. Lender may, as a condition to evaluating any requested consent to a
transfer, require that Borrower post a cash deposit with Lender in an amount
equal to Lender’s reasonably anticipated costs and expenses in evaluating any
such request for consent; and

 

(xvii)     Borrower shall have otherwise received Lender’s written consent to
such Transfer and Assumption (which consent shall not be unreasonably withheld
and, without limiting the foregoing, shall be conditioned upon satisfaction of
all of the other conditions set forth in this Section 7.1(b) are satisfied,
including receipt of a Rating Agency Confirmation from each of the applicable
Rating Agencies (if required pursuant to a Pooling and Servicing Agreement
entered into in connection with the Securitization of the Loan)).

 

84

--------------------------------------------------------------------------------

 

 

(xviii)     with respect to each Mezzanine Loan, there shall be a simultaneous
“Transfer and Assumption” (as such term is defined in the applicable Mezzanine
Loan Documents) pursuant to and in accordance with terms and provisions set
forth in the applicable Mezzanine Loan Documents;

 

(c)     Notwithstanding anything to the contrary set forth in this Agreement,
upon the closing of a Transfer and Assumption, Lender shall release Borrower
from all obligations under the Loan Documents.

 

(d)     It shall not be a Default or an Event of Default hereunder if a Transfer
and Assumption to which Lender has consented does not close for any reason
whatsoever.

 

Section 7.2     Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder:

 

(a)     a Lease entered into in accordance with the Loan Documents;

 

(b)     a Permitted Encumbrance;

 

(c)     the transfer of publicly traded shares on a nationally or
internationally recognized stock exchange in any indirect equity owner of
Borrower;

 

(d)     provided no Event of Default shall then exist, a Transfer of any direct
or indirect interest in Second Mezzanine Borrower related to or in connection
with the estate planning of such transferor to (1) a Family Member of such
interest holder (or to partnerships or limited liability companies Controlled
solely by one or more of such Family Members) or (2) a trust established for the
benefit of such Family Member, provided that:

 

(i)     Borrower shall provide to Lender twenty (20) days prior written notice
thereof;

 

(ii)     such Transfer shall not otherwise result in a change of Control of
Borrower or any Mezzanine Borrower, or change of the day to day management and
operations of the Property and the Key Principal Ownership/Control Conditions
shall continue to be satisfied;

 

(iii)     Second Mezzanine Borrower shall continue to be the sole member of
First Mezzanine Borrower, First Mezzanine Borrower shall continue to be the sole
member of Borrower (or of New Mezzanine Loan Borrower if a New Mezzanine Loan
was created), and New Mezzanine Loan Borrower (if a New Mezzanine Loan was
created) shall continue to be the sole member of Borrower;

 

(iv)     Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(v)     if such Transfer would cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower to an amount
which equals or exceeds ten percent (10%), such transferee shall be a Qualified
Transferee; and

 

(vi)     if such Transfer shall cause the transferee together with its
Affiliates to acquire or to increase its direct or indirect interest in Borrower
to an amount which equals or exceeds forty-nine percent (49%), Lender consents
to such Transfer in Lender’s sole and absolute discretion, which consent may be
conditioned upon, inter alia, the delivery of a non-consolidation opinion in
form and substance reasonably satisfactory to Lender and satisfactory to the
applicable Rating Agencies;

 

(e)     a Transfer of any direct or indirect interest in Second Mezzanine
Borrower that occurs by devise or bequest or by operation of law upon the death
or legal incapacity of a natural person that was the holder of such interest,
provided that:

 

(i)     Borrower shall give Lender notice of such Transfer together with copies
of all instruments effecting such Transfer not less than thirty (30) days after
the date of such Transfer;

 

(ii)     Second Mezzanine Borrower shall continue to be the sole member of First
Mezzanine Borrower, First Mezzanine Borrower shall continue to be the sole
member of Borrower (or of New Mezzanine Loan Borrower if a New Mezzanine Loan
was created), and New Mezzanine Loan Borrower (if a New Mezzanine Loan was
created) shall continue to be the sole member of Borrower;

 

(iii)     Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(iv)     the Property shall continue to be managed by a Qualified Manager or by
a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

 

85

--------------------------------------------------------------------------------

 

 

(v)      if such Transfer would cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower to an amount
which equals or exceeds ten percent (10%), such transferee shall be a Qualified
Transferee;

 

(vi)     The Key Principal Ownership/ Control Conditions shall continue to be
satisfied; and

 

(vii)     if such Transfer shall cause the transferee together with its
Affiliates to acquire or to increase its direct or indirect interest in Borrower
to an amount which equals or exceeds forty-nine percent (49%), (x) Lender
consents to such Transfer in Lender’s sole and absolute discretion, which
consent may be conditioned upon, inter alia, the delivery of a non-consolidation
opinion in form and substance reasonably satisfactory to Lender and satisfactory
to the applicable Rating Agencies;

 

86

--------------------------------------------------------------------------------

 

 

(f)     provided that no Event of Default shall then exist, one or more
Transfers of any direct or indirect interest in Second Mezzanine Borrower shall
be permitted without Lender’s consent provided that:

 

(i)     no such Transfer shall (x) cause the transferee (other than Key
Principal), together with its Affiliates, to increase its direct or indirect
interest in Borrower or any Mezzanine Borrower to an amount which equals or
exceeds forty-nine percent (49%) or (y) result in a change in Control of
Borrower or any Mezzanine Borrower;

 

(ii)     Second Mezzanine Borrower shall continue to be the sole member of First
Mezzanine Borrower, First Mezzanine Borrower shall continue to be the sole
member of Borrower (or of New Mezzanine Loan Borrower if a New Mezzanine Loan
was created), and New Mezzanine Loan Borrower (if a New Mezzanine Loan was
created) shall continue to be the sole member of Borrower;

 

(iii)     Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(iv)     if such Transfer would cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower to an amount
which equals or exceeds ten percent (10%), (x) such transferee is a Qualified
Transferee and (y) Borrower shall provide to Lender thirty (30) days prior
written notice thereof;

 

(v)     after giving effect to such Transfer, the Key Principal
Ownership/Control conditions shall continue to be satisfied; and

 

(vi)     the Property shall continue to be managed by a Qualified Manager or by
a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

 

(g)     a Condemnation;

 

(h)     a Transfer and Assumption; and/or

 

(i)     upon a foreclosure or assignment-in-lieu thereof under any Mezzanine
Loan Documents, the Transfer of direct and/or indirect interests in Borrower
and/or any Mezzanine Borrower to the applicable Mezzanine Lender in accordance
with the terms and provisions of the Intercreditor Agreement.

 

Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer Controls Borrower and owns
any direct or indirect interest in Borrower (or if there were two or more
Guarantors immediately prior to such Permitted Transfer, no Guarantor any longer
Controls Borrower or any such Guarantor no longer has a direct or indirect
interest in Borrower), it shall also be a condition hereunder that one or more
Approved Replacement Guarantors shall execute and deliver a guaranty of recourse
obligations (in substantially the same form as the guaranty of recourse
obligations delivered to Lender by Guarantor on the date hereof) and an
environmental indemnity agreement (in substantially the same form as the
environmental indemnity agreement delivered to Lender by Guarantor on the date
hereof) on or prior to the date of such Permitted Transfer, pursuant to which,
in each case, the Approved Replacement Guarantor(s) agree(s) to be liable under
each such guaranty of recourse obligations from and after the date of such
Permitted Transfer and under such environmental indemnity agreement (whereupon
the previous guarantor shall be released from any further liability under the
guaranty of recourse obligations and environmental indemnity agreement from acts
that arise from and after the date of such Permitted Transfer and such Approved
Replacement Guarantor(s) shall be the “Guarantor” for all purposes set forth in
this Agreement; provided, however, that the previous guarantors shall have the
burden of proof with respect to any events or acts that such guarantors allege
to have occurred after the date of any such release in accordance with the terms
hereof and the replacement guarantors shall have the burden of proof with
respect to any events or acts that such replacement guarantors allege to have
occurred prior to the date such guarantors became replacement guarantors
hereunder); provided, further, in connection with a Permitted Transfer as set
forth in clause (h) and (i) above, the previous guarantor shall not be released
and shall remain liable with respect to clause (xi) of Section 10.1 hereof and
the Guaranteed Obligations (as defined in the Guaranty) set forth in clause
(iii) of the definition of such term).

 

87

--------------------------------------------------------------------------------

 

 

Section 7.3     Cost and Expenses; Searches; Copies.

 

(a)     Borrower shall pay all out-of-pocket costs and expenses of Lender in
connection with any Transfer, whether or not such Transfer is deemed to be a
Permitted Transfer, including, without limitation, all reasonable fees and
expenses of Lender’s counsel, and the reasonable cost of any required counsel
opinions related to REMIC or other securitization or tax issues and any Rating
Agency fees.

 

(b)     Borrower shall provide Lender with copies of all organizational
documents (if any) relating to any Permitted Transfer.

 

(c)     In connection with any Permitted Transfer, to the extent a transferee
shall own ten percent (10%) or more of the direct or indirect ownership
interests in Borrower immediately following such transfer (provided such
transferee owned less than ten percent (10%) of the direct or indirect ownership
interests in Borrower as of the Closing Date), Borrower shall deliver (and
Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), customary searches reasonably requested by
Lender in writing (including credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
transferee.

 

Article 8

DEFAULTS

 

Section 8.1     Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i)     if (A) the Obligations are not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest, and, if applicable,
principal due under the Note is not paid in full on the applicable Monthly
Payment Date, (C) any prepayment of principal due under this Agreement or the
Note is not paid when due, (D)  the Prepayment Fee is not paid when due, (E) the
Liquidated Damages Amount is not paid when due or (F) any deposit to the Reserve
Funds is not made on the required deposit date therefor;

 

88

--------------------------------------------------------------------------------

 

 

(ii)     if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

 

(iii)     if any of the Taxes or Other Charges are not paid prior to
delinquency, subject to the right of Borrower to contest such Taxes and Other
Charges as provided in Section 4.6 hereof (provided that it shall not be an
Event of Default if such past due Taxes are Real Estate Taxes and there are
sufficient funds in the Tax Account to pay such amounts when due, no other Event
of Default is then continuing and Lender or Servicer fails to make such payment
in violation of this Agreement);

 

(iv)     if the Policies are not (A) delivered to Lender within ten (10) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

 

(v)     a Transfer other than a Permitted Transfer occurs;

 

(vi)     if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made (provided, however, as to (A) any
such false or misleading certification, representation or warranty which was not
known to Borrower to be false or misleading when made or submitted to Lender,
and the condition causing such certification, representation or warranty to be
false or misleading is susceptible of being cured, the same shall not be an
Event of Default hereunder unless Borrower fails within thirty (30) days
following written notice thereof to Borrower to undertake and complete all
action necessary to either cure the same or make such certification,
representation or warranty true and correct in all material respects as and when
made or (B) a Default under this clause (vi) that is due to a breach in a
representation caused by an adverse ruling after the Closing Date with respect
to Rent Regulation Laws, such breach shall be deemed cured if Borrower fully
complies, without limitation of its other obligations to comply with Rent
Regulation Laws, with such adverse ruling);

 

(vii)     if Borrower, any Mezzanine Borrower or Guarantor shall make an
assignment for the benefit of creditors;

 

(viii)     if a receiver, liquidator or trustee shall be appointed for Borrower,
any Mezzanine Borrower or Guarantor or if Borrower, any Mezzanine Borrower or
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by Borrower, any Mezzanine Borrower or Guarantor, or if any
proceeding for the dissolution or liquidation of Borrower, any Mezzanine
Borrower or Guarantor shall be instituted, or if Borrower or any Mezzanine
Borrower is substantively consolidated with any other Person; provided, however,
if such appointment, adjudication, petition, proceeding or consolidation was
involuntary and not consented to by Borrower, any Mezzanine Borrower or
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days following its filing;

 

89

--------------------------------------------------------------------------------

 

 

(ix)     if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

 

(x)     if any of the factual assumptions contained in the Insolvency Opinion,
or in any other non-consolidation opinion delivered to Lender in connection with
the Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect
(provided, however, that such untruth shall not constitute an Event of Default
if within ten (10) days after request by Lender, Borrower shall cause counsel
reasonably acceptable to Lender (provided that the counsel that delivered the
Insolvency Opinion in connection with the closing of the Loan shall be deemed
reasonably acceptable to Lender) to deliver a new non-consolidation opinion to
the effect that the failure of such factual assumption to be true shall not in
any material manner impair, negate or amend the opinions rendered in the
Insolvency Opinion (or such other non-consolidation opinion most recently
delivered to Lender) in any material respect, which opinion shall be acceptable
to Lender in its reasonable discretion and, in connection with or following a
Securitization, acceptable to the Rating Agencies);

 

(xi)     a breach of the covenants set forth in Section 4.31 hereof;

 

(xii)     a breach of the covenants set forth in Sections 4.4, or 4.23 hereof,
provided, however, that such breach shall not constitute an Event of Default if
(A) such breach was inadvertent, immaterial and non-recurring, (B) if such
breach is curable, Borrower shall promptly cure such breach within ten (10) days
of notice from Lender and (C) within ten (10) days after request by Lender,
Borrower shall cause counsel to deliver a new non-consolidation opinion to the
effect that the breach shall not in any material manner impair, negate or amend
the opinions rendered in the Insolvency Opinion (or such other non-consolidation
opinion most recently delivered to Lender) in any material respect, which
opinion shall be acceptable to Lender in its reasonable discretion and, in
connection with or following a Securitization, acceptable to the Rating
Agencies);

 

(xiii)     if Borrower shall be in default beyond any applicable grace or cure
period under any mortgage or security agreement covering any part of the
Property whether it be superior, pari passu or junior in Lien to the Mortgage;

 

(xiv)     subject to Borrower’s right to contest set forth in Section 4.3 of
this Agreement, if the Property becomes subject to any mechanic’s, materialman’s
or other Lien (and such Lien is not removed within five (5) days) except a
Permitted Encumbrance or a Lien for Taxes not then due and payable;

 

(xv)     the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior consent of Lender, other than in
accordance with this Agreement and the Leases at the Property entered into in
accordance with the Loan Documents;

 

90

--------------------------------------------------------------------------------

 

 

(xvi)     if, without Lender’s prior written consent, which consent shall not
have been unreasonably withheld, (i) the Management Agreement is terminated by
Borrower (other than as expressly permitted in this Agreement), (ii) there is a
material change in the Management Agreement, or (iii) if there shall be a
material default by Borrower under the Management Agreement beyond any
applicable notice or grace period, provided that, such material default shall
not constitute an Event of Default if, prior to the termination of the
Management Agreement, Borrower enters into a new Management Agreement with a
Replacement Manager in accordance with Section 4.14 of this Agreement;

 

(xvii)     if Borrower or any Person owning a direct or indirect ownership
interest (other than an indirect interest in Borrower of less than ten percent
(10%) with no ability to Control) in Borrower shall be convicted of a Patriot
Act Offense by a court of competent jurisdiction;

 

(xviii)     a breach of any representation, warranty or covenant contained in
Section 3.1.18 hereof that has a Material Adverse Effect;

 

(xix)     if Borrower breaches any covenant contained in Section 4.9 hereof and
such breach continues for ten (10) days;

 

(xx)     if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower, Guarantor or the Property, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit Lender to
accelerate the maturity of all or any portion of the Obligations;

 

(xxi)     Guarantor breaches any of the Guarantor Financial Covenants; or

 

(xxii)     a breach by any Mezzanine Borrower of the “special purpose entity”
covenants contained the applicable Mezzanine Loan Documents; or

 

(xxiii)     if Borrower or Guarantor(s) shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) through (xxii) above, and such
Default shall continue for ten (10) days after notice to Borrower from Lender,
in the case of any such Default which can be cured by the payment of a sum of
money, or for thirty (30) days after notice to Borrower from Lender in the case
of any other such Default; provided, however, that if such non-monetary Default
is susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower and/or Guarantor shall have commenced to cure
such Default within such 30-day period shall and thereafter diligently and
expeditiously proceed to cure the same, such 30-day period shall be extended for
such time as is reasonably necessary for Borrower and/or Guarantor in the
exercise of due diligence to cure such Default, such additional period not to
exceed ninety (90) days.

 

91

--------------------------------------------------------------------------------

 

 

Section 8.2     Remedies.

 

8.2.1     Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and
Borrower hereby expressly waives any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

8.2.2     Remedies Cumulative. During the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

8.2.3     Severance.

 

(a)     During the continuance of an Event of Default, Lender shall have the
right from time to time to partially foreclose the Mortgage in any manner and
for any amounts secured by the Mortgage then due and payable as determined by
Lender in its sole discretion, including the following circumstances: (i) in the
event Borrower defaults beyond any applicable grace or cure period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Mortgage to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire Outstanding Principal Balance,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Mortgage to secure payment of the sums secured by
the Mortgage and not previously recovered.

 

92

--------------------------------------------------------------------------------

 

 

(b)     During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.

 

(c)     During the continuance of an Event of Default, any amounts recovered
from the Property or any other collateral for the Loan after an Event of Default
may be applied by Lender toward the payment of any interest and/or principal of
the Loan and/or any other amounts due under the Loan Documents, in such order,
priority and proportions as Lender in its sole discretion shall determine.

 

8.2.4     Lender’s Right to Perform. If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
five (5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.

 

Article 9

SALE AND SECURITIZATION OF MORTGAGE

 

Section 9.1     Sale of Mortgage and Securitization. Subject to Section 9.4
hereof:

 

(a)     Lender shall have the right (i) to sell or otherwise transfer the Loan
or any portion thereof as a whole loan, (ii) to sell participation interests in
the Loan, or (iii) to securitize the Loan or any portion thereof in a single
asset securitization or in one or more pooled loan securitizations. (The
transactions referred to in clauses (i), (ii) and (iii) are each hereinafter
referred to as a “Secondary Market Transaction” and the transactions referred to
in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a Secondary
Market Transaction are hereinafter referred to as “Securities”). At Lender’s
election, each note and/or component comprising the Loan may be subject to one
or more Secondary Market Transactions.

 

93

--------------------------------------------------------------------------------

 

 

(b)     If requested by Lender, Borrower shall reasonably cooperate with and
assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:

 

(i)     (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor(s) and the
Manager, including, without limitation, the information set forth on Exhibit B
attached hereto, (B) provide updated budgets and rent rolls (including itemized
percentage of floor area occupied and percentage of aggregate base rent for each
Tenant) relating to the Property, and (C) provide updated appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and the Rating Agencies;

 

(ii)     provide opinions of counsel, which may be relied upon by Lender,
trustee in any Securitization, underwriters, NRSROs and their respective
counsel, agents and representatives, as to non-consolidation, fraudulent
conveyance and true sale or any other opinion customary in Secondary Market
Transactions or required by the Rating Agencies with respect to the Property,
the Loan Documents, and Borrower and its Affiliates, which counsel and opinions
shall be reasonably satisfactory to Lender and satisfactory to the Rating
Agencies;

 

(iii)     provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

 

(iv)     (A) review any Disclosure Document or any interim draft thereof
furnished by Lender to Borrower with respect to information contained therein
that was furnished to Lender by or on behalf of Borrower in connection with the
preparation of such Disclosure Document or in connection with the underwriting
or closing of the Loan, including financial statements of Borrower and
Guarantor, operating statements and rent rolls with respect to the Property, and
(B) within three (3) Business Days following Borrower’s receipt thereof, provide
to Lender in writing any revisions to such Disclosure Document or interim draft
thereof necessary or advisable to insure that such reviewed information does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make statements contained therein not misleading.

 

94

--------------------------------------------------------------------------------

 

 

(c)     If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request the following financial information:

 

(i)     if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

(ii)     if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).

 

(d)     [intentionally omitted].

 

(e)     If Lender reasonably determines that Borrower alone or Borrower and one
or more Affiliates of Borrower collectively, or the Property alone or the
Property and Related Properties collectively, are a Significant Obligor, then
Borrower shall furnish to Lender, on an ongoing basis, selected financial data
or financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.

 

(f)     Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

 

(i)     with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender; and

 

(ii)     with respect to ongoing information required under Section 9.1(d) and
(e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

95

--------------------------------------------------------------------------------

 

 

(g)     If requested by Lender, Borrower shall provide Lender, promptly, and in
any event within three (3) Business Days following Lender’s request therefor,
with any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
the Lender.

 

(h)     If requested by Lender, whether in connection with a Securitization or
at any time thereafter during which the Loan and any Related Loans are included
in a Securitization, but not more than three times within any twelve (12)-month
period, Borrower shall provide, within five (5) days after Lender’s request, a
list of Tenants (including all affiliates of such Tenants) that in the aggregate
(1) occupy 10% or more (but less than 20%) of the total floor area of the
improvements or represent 10% or more (but less than 20%) of aggregate base
rent, and (2) occupy 20% or more of the total floor area of the improvements or
represent 20% or more of aggregate base rent.

 

(i)     All financial statements provided by Borrower pursuant to this Section
9.1(c), (d), (e) or (f) shall be prepared in accordance with an Acceptable
Accounting Method, and shall meet the requirements of Regulation S-K or
Regulation S-X, as applicable, Regulation AB, and other applicable Legal
Requirements. All financial statements relating to a Fiscal Year shall be
audited by Independent Accountants in accordance with generally accepted
auditing standards, Regulation S-X or Regulation S-K, as applicable, Regulation
AB, and all other applicable Legal Requirements, shall be accompanied by the
manually executed report of the Independent Accountants thereon, which report
shall meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and all other applicable Legal Requirements, and shall be further
accompanied by a manually executed written consent of the Independent
Accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such Independent Accountants and the reference to
such Independent Accountants as “experts” in any Disclosure Document and
Exchange Act Filing (or comparable information is required to otherwise be
available to holders of the Securities under Regulation AB or applicable Legal
Requirements), all of which shall be provided at the same time as the related
financial statements are required to be provided. All other financial statements
shall be certified by the chief financial officer or other authorized
representative (whose function is similar to that of a chief financial officer)
of Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

 

(j)     In connection with any Secondary Market Transaction, Lender shall have
the right, and Borrower hereby authorizes Lender, to disclose any and all
information in Lender’s possession regarding Borrower, Guarantor, any Manager,
the Property and/or the Loan in any Disclosure Document, in any promotional or
marketing materials that are prepared by or on behalf of Lender in connection
with such Secondary Market Transaction or in connection with any oral or written
presentation made by or on behalf of Lender, including without limitation, to
any actual or potential investors and any Rating Agencies and other NRSROs.

 

(k)     Lender shall provide Borrower with prior written notice if Regulation
S-K, Regulation S-X or Regulation AB is applicable pursuant to a Securitization.

 

96

--------------------------------------------------------------------------------

 

 

Section 9.2     Securitization Indemnification.

 

(a)     Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives relating to Borrower, Guarantor, Clipper
Manager or any other Manager that is an Affiliate of Borrower or Guarantor,
their respective constituent owners, and the Property (such information, whether
provided pursuant to Section 9.1 above or otherwise in connection with the Loan,
collectively, the “Borrower Provided Information”; which “Borrower Provided
Information” shall be deemed not to include (i) an untrue statement of any
material fact contained in the Borrower Provided Third Party Report, except to
the extent Borrower or Guarantor had actual knowledge at the time Borrower or
Guarantor provided the Borrower Provided Third Party Report that the Borrower
Provided Third Party Report contained such untrue statement of material fact and
Borrower failed to alert Lender to same, or (ii) an omission of a material fact
in the Borrower Provided Third Party Report (which omission shall be deemed
material if such fact should have been included in the Borrower Provided Third
Party Report in order to make the statements, in light of the circumstances
under which they were made, not misleading), except to the extent Borrower or
Guarantor had actual knowledge at the time Borrower or Guarantor provided the
Borrower Provided Third Party Report that the Borrower Provided Third Party
Report reflected such omission and Borrower failed to alert Lender to same) may
be included in preliminary and final disclosure documents in connection with any
Secondary Market Transaction, including a Securitization, including an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, investment banking
firms, NRSROs, accounting firms, law firms and other third-party advisory and
service providers relating to any Secondary Market Transaction, including a
Securitization. Borrower also understands that the findings and conclusions of
any third-party due diligence report obtained by the Lender, the Issuer or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.

 

97

--------------------------------------------------------------------------------

 

 

(b)     Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include the initial agent, initial lenders, their
successors and assigns, and their respective officers and directors) and each
Person who controls the Lender within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), the issuer of the Securities (the “Issuer” and for purposes of this
Section 9.2, Issuer shall include its officers, director and each Person who
controls the Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and any placement agent or underwriter with
respect to the Securitization, each of their respective officers and directors
and each Person who controls the placement agent or underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any actual losses, claims, damages
or liabilities (collectively, the “Liabilities”) to which Lender, the Lender
Group, the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (A) any untrue statement or alleged
untrue statement of any material fact contained in the Borrower Provided
Information, (B) the omission or alleged omission to state therein a material
fact required to be stated in the Borrower Provided Information or necessary in
order to make the statements in the Borrower Provided Information, in light of
the circumstances under which they were made, not misleading, or (C) a breach of
the representations and warranties made by Borrower in Section 3.1.31 of this
Agreement (Full and Accurate Disclosure); except, in each case, that
(I) Borrower’s obligation to indemnify for any Liabilities that arise in
connection with a Disclosure Document that derives in part from information
contained in Borrower Provided Information and in part from information either
prepared by the Lender Group, the Issuer, the Underwriter Group or any other
Person shall be limited to any untrue statement or omission of material fact
contained in Borrower Provided Information known to Borrower that results
directly from the Borrower Provided Information (or omission from the Borrower
Provided Information) and (II) Borrower shall have no responsibility for (w) any
statements contained in any Disclosure Document to which Borrower or its
authorized representative have objected to (or requested changes to) in writing
to Lender or that were derived from Borrower Provided Third Party Reports, (x)
numbers which have been submitted by Borrower and adjusted by any Indemnified
Person from those submitted by Borrower, to the extent of such adjustment, (y)
third party reports, such as environmental and physical condition reports that
do not constitute Borrower Provided Third Party Reports, and (z) any financial
projections. Borrower also agrees to reimburse Lender, the Lender Group, the
Issuer and/or the Underwriter Group for any actual legal or other expenses
reasonably incurred by Lender, the Lender Group, the Issuer and/or the
Underwriter Group in connection with investigating or defending the Liabilities.
Borrower’s liability under this paragraph will be limited to Liability that
arises out of, or is based upon, an untrue statement or omission made in
reliance upon, and in conformity with, information furnished to Lender by or on
behalf of Borrower in connection with the preparation of the Disclosure Document
or in connection with the underwriting or closing of the Loan, including
financial statements of Borrower, operating statements and rent rolls with
respect to the Property. This indemnification provision will be in addition to
any liability which Borrower may otherwise have. Borrower acknowledges and
agrees that any Person that is included in the Lender Group, the Issuer and/or
the Underwriter Group that is not a direct party to this Agreement shall be
deemed to be a third-party beneficiary to this Agreement with respect to this
Section 9.2(b). Within five (5) Business Days after Lender’s written request,
Borrower and Guarantor shall execute and deliver to Lender a separate
indemnification and reimbursement agreement in favor of the Lender Group, the
Issuer and the Underwriter Group in form and substance consistent with the
indemnification and reimbursement obligations of Borrower under this Section
9.2(b).

 

(c)     In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, Borrower
Provided Information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Property, and
(ii) reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and/or the Underwriter Group in connection with defending or
investigating the Liabilities.

 

98

--------------------------------------------------------------------------------

 

 

(d)     Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party pursuant to the immediately preceding sentence of this Section 9.2(d),
such indemnifying party shall not pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to any other
indemnified party. Without the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed), no indemnifying party shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any indemnified party is an actual or
potential party to such claim, action, suit or proceeding) unless the
indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings, and such settlement requires no statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of the Indemnified
Party.

 

(e)     In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 9.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation. In no event shall Borrower be required to indemnify and
indemnified party with respect to any matter to the extent arising from the
gross negligence or willful misconduct of an indemnified party.

 

99

--------------------------------------------------------------------------------

 

 

(f)     The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

Section 9.3     Severance. Subject to Section 9.4 hereof:

 

9.3.1     Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or
Securitization of all or any portion of the Loan), to require Borrower (at no
material cost to Borrower) to (i) execute and deliver “component” notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) and/or one or more additional components of
the Note or Notes (including the implementation of one or more New Mezzanine
Loans (in accordance with Section 9.3.2 below)), reduce the number of components
of the Note or Notes, revise the interest rate for each component, reallocate
the principal balances of the Notes and/or the components, increase or decrease
the monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments)
and/or (ii) in conjunction with, and with the corresponding agreement of, each
applicable Mezzanine Lender, “resize” the Loan and any Mezzanine Loan(s) to
revise the interest rates for the Loan and the Mezzanine Loan(s), reallocate the
principal balances of the Loan and any Mezzanine Loan(s) and/or increase or
decrease the monthly debt service payments for the Loan and any Mezzanine
Loan(s) (such resizing under this clause (ii), a “Resizing”, any of the
foregoing under clauses (i) or (ii) above, a “Bifurcation”); provided that (a)
the Outstanding Principal Balance of all components (together with, in the case
of a Resizing, the outstanding principal balance of the Mezzanine Loans)
immediately after the effective date of such modification equals the Outstanding
Principal Balance (when aggregated, in the case of a Resizing, with the
outstanding principal balance of the Mezzanine Loans) immediately prior to such
modification and the weighted average of the interest rates for all components
(when aggregated, in the case of a Resizing, with the interest rates of the
Mezzanine Loans) immediately after the effective date of such modification
equals the interest rate of the original Note (when aggregated, in the case of a
Resizing, on a weighted average basis with the interest rates of the Mezzanine
Loans) immediately prior to such modification, (b) the obligations of Borrower
shall not be materially increased hereby, and (c) such “component” notes and/or
senior and subordinate notes shall be structured such that permitted prepayments
(other than prepayments made in connection with a Casualty or Condemnation)
shall not, provided no Event of Default is then continuing, result in any “rate
creep”.

 

100

--------------------------------------------------------------------------------

 

 

9.3.2     New Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one or more mezzanine loans (each, a “New Mezzanine
Loan”, and each holder thereof from time to time, a “New Mezzanine Lender”), to
(i) establish different interest rates and to reallocate the Outstanding
Principal Balance and Monthly Debt Service Payment Amount of the Loan to the
Loan and such New Mezzanine Loan(s) and (ii) require the payment of the Loan and
any New Mezzanine Loan(s) in such order of priority as may be designated by
Lender; provided, that (a) the outstanding principal balance of the Loan and
such New Mezzanine Loan(s) immediately after the effective date of the creation
of such New Mezzanine Loan(s) equals the Outstanding Principal Balance
immediately prior to such modification, (b) the weighted average of the interest
rates for the Loan and such New Mezzanine Loan(s) immediately after the
effective date of the creation of such New Mezzanine Loan(s) equals the interest
rate of the original Note immediately prior to such modification (c) and the
Combined Debt Yield (and related thresholds) immediately after the effective
date of the creation of such New Mezzanine Loan(s) equals the Combined Debt
Yield (and related thresholds), respectively, immediately prior to such
modification. Borrower shall cause the formation of one or more special purpose,
bankruptcy remote entities as required by Lender in order to serve as the
borrower under any New Mezzanine Loan (each, a “New Mezzanine Loan Borrower”)
and the applicable organizational documents of Borrower shall be amended and
modified as necessary or required in the formation of any New Mezzanine Loan
Borrower. For the avoidance of doubt, any New Mezzanine Loan shall be prior in
payment and structure to the First Mezzanine Loan and the Second Mezzanine Loan.

 

In connection with any Bifurcation, Resizing or creation of any New Mezzanine
Loan that increases or decreases the Outstanding Principal Balance, this
Agreement shall be amended to adjust the thresholds set forth in the definition
of “Low Debt Yield Period” and in Section 5.4(J) and (K), in each case, to
account for such increase or decrease in the Outstanding Principal Balance.

 

9.3.3     Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with this Section 9.3. If
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be required by Lender and any Rating Agency in connection with any
Bifurcation or creation of a New Mezzanine Loan pursuant to this Section 9.3,
all in form and substance satisfactory to Lender and satisfactory to any
applicable Rating Agency, including, the severance of security documents if
requested and/or, in connection with any Bifurcation or the creation of any New
Mezzanine Loan: (i) execution and delivery of a promissory note and loan
documents necessary to evidence such Bifurcation or New Mezzanine Loan, (ii)
execution and delivery of such amendments to the Loan Documents as are necessary
in connection with such Bifurcation or the creation of such New Mezzanine Loan,
(iii) delivery of opinions of legal counsel with respect to due execution,
authority and enforceability of any modification documents or documents relating
to any Bifurcation or evidencing or securing any New Mezzanine Loan, as
applicable and (iv) with respect to any New Mezzanine Loan, delivery of an
additional Insolvency Opinion for the Loan and a substantive non-consolidation
opinion; each as reasonably acceptable to Lender, prospective investors and/or
the Rating Agencies. In the event Borrower fails to execute and deliver such
documents to Lender within five (5) Business Days following such request by
Lender, Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower hereby ratifying all that such attorney shall do by virtue thereof. It
shall be an Event of Default under this Agreement, the Note, the Mortgage and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.3 after expiration of ten (10)
Business Days after notice thereof.

 

Section 9.4     Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 9, Borrower shall not be required to incur any costs
or expenses in the performance of its obligations under Sections 9.1(a) or (b)
or Section 9.3 above (including the reasonable fees and expenses of Borrower’s
accountants, consultants and counsel) in excess of $50,000).

 

101

--------------------------------------------------------------------------------

 

 

Article 10

MISCELLANEOUS

 

Section 10.1     Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Gross Revenues or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Gross Revenues
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Mortgage and the other Loan Documents, shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section 10.1 shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; (f) impair the enforcement of the
Environmental Indemnity; (g) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage (excluding punitive damages except in the case of punitive damages
paid by Lender to a third party where such damages do not directly arise as a
result of the acts of Lender), cost, expense, liability, claim or other
obligation actually incurred by Lender (including reasonable attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following
(all such liability and obligation of Borrower for any or all of the following
being referred to herein as “Borrower’s Recourse Liabilities”):

 

(i)     fraud, willful misconduct, intentional misrepresentation of a material
fact known to Borrower or Guarantor or failure to disclose a material fact known
to Borrower or Guarantor by or on behalf of Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, including by reason of any claim under the Racketeer
Influenced and Corrupt Organizations Act (RICO);

 

(ii)     the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, subject to the terms and provisions of
the Environmental Indemnity;

 

(iii)     wrongful removal or destruction of any portion of the Property or
damage to the Property caused by willful misconduct or gross negligence of
Borrower, Guarantor or their respective Affiliates;

 

102

--------------------------------------------------------------------------------

 

 

(iv)     any physical waste of any portion of the Property by Borrower,
Guarantor or their respective Affiliates;

 

(v)     the forfeiture by Borrower of the Property, or any portion thereof,
because of the conduct or purported conduct of criminal activity by Borrower or
Guarantor or any of their respective agents or representatives in connection
therewith;

 

(vi)     the misappropriation or conversion by or on behalf of Borrower of
(A) any Insurance Proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, or (C) any Gross Revenues
(including Rents, Insurance Proceeds, security deposits, advance deposits or any
other deposits and Lease Termination Payments) or (D) any other funds due under
the Loan Documents, including, in connection with any of the foregoing, by
reason of failure to comply with Section 6.1 hereof or breach of the Clearing
Account Agreement or the Cash Management Agreement;

 

(vii)     failure to pay charges for labor or materials or other charges (other
than Taxes) that can create Liens on any portion of the Property, other than (i)
charges incurred by or on behalf of Lender or a receiver put in place by Lender,
subject to Permitted Encumbrances or (ii) charges that relate to a period from
and after a foreclosure of the Loan or a conveyance in lieu of foreclosure of
the Loan, unless such charges were incurred by Borrower, Guarantor or an
Affiliate of Borrower or Guarantor;

 

(viii)     the failure to pay Taxes or transfer taxes, other than those Taxes or
transfer taxes that relate to a period from and after a foreclosure of the Loan
or a conveyance in lieu of foreclosure of the Loan; unless (x) Rents received
during the tax period in question are insufficient to pay all of Borrower’s
current and/or past due liabilities (including such Taxes) with respect to the
Property or (y) funds to pay such Taxes were, at the time in question, available
in the Tax Account and Lender failed to pay (or make such Tax Funds available to
pay) such Taxes;

 

(ix)     failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 hereof, other than the failure to obtain or
maintain Policies that relate to a period from and after a foreclosure of the
Loan or a conveyance in lieu of foreclosure of the Loan; unless (x) Rents
received during the period in question are insufficient to pay all of Borrower’s
current and/or past due liabilities (including such Policies) with respect to
the Property or (y) funds to pay such Insurance Premiums were, at the time in
question, available in the Insurance Account and Lender failed to pay (or make
such Insurance Funds available to pay) such Insurance Premiums;

 

(x)     Borrower’s indemnification of Lender set forth in Section 9.2 hereof;

 

(xi)     any (A) actual or alleged violation or breach of any applicable Rent
Regulation Laws (including any actual or alleged overcharges in, or rollback to,
rent payable by any current or former Tenant) and/or (B) any breach of the
covenants set forth in Section 4.34 hereof;

 

103

--------------------------------------------------------------------------------

 

 

(xii)     a breach of the covenants set forth in Section 4.4 hereof (other than
those breaches covered by clause (i) of the Springing Recourse Events below, and
breaches of the covenants set forth in clauses (f) and (j) in the definition of
“Special Purpose Bankruptcy Remote Entity” attached hereto as Schedule V) or a
breach by any Mezzanine Borrower of the “special purpose entity” covenants
contained the applicable Mezzanine Loan Documents;

 

(xiii)     any cost or expense incurred by Lender in connection with the
enforcement of its rights and remedies hereunder or under any other Loan
Document; and/or

 

(xiv)     any losses, damages, costs, expenses, liabilities, claims or other
obligations imposed upon or incurred by or asserted against Agent or any Lender
arising out of or in any way relating to the Equinox Litigation.

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”):

 

(i)     either (x) a breach of the covenant set forth in Section 4.4 hereof or a
breach by any Mezzanine Borrower of the “special purpose entity” covenants
contained in the applicable Mezzanine Loan Documents, in each case, with respect
to clause (d) of the definition of Special Purpose Bankruptcy Remote Entity (or
the equivalent with respect to the applicable Mezzanine Loan Documents), that
results in the substantive consolidation of the assets and liabilities of
Borrower or any Mezzanine Borrower with any other Person as a result of such
breach, or (y) a breach of the covenants set forth in Section 4.4 hereof with
respect to clauses (a), (b), (l) and (n) of the definition of Special Purpose
Bankruptcy Remote Entity (“Specific SPE Covenants”) or a breach by any Mezzanine
Borrower of the “special purpose entity” covenants contained in the applicable
Mezzanine Loan Documents relating to the Specific SPE Covenants;

 

(ii)     Borrower fails to obtain Lender’s prior consent to any subordinate
financing secured by the Property or other voluntary Lien encumbering the
Property (to the extent Lender consent is required pursuant to this Agreement);

 

(iii)     Borrower fails to obtain Lender’s prior consent to any Transfer of the
Property or any interest therein or any Transfer of any direct or indirect
interest in Borrower, in either case as required by the Mortgage or this
Agreement other than a Permitted Transfer;

 

(iv)     Borrower or any Mezzanine Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;

 

(v)     Borrower or any Mezzanine Borrower is substantively consolidated with
any other Person; unless such consolidation was involuntary and not consented to
by Borrower, any Mezzanine Borrower or Guarantor and is discharged, stayed or
dismissed within thirty (30) days following the occurrence of such
consolidation;

 

104

--------------------------------------------------------------------------------

 

 

(vi)     the filing of an involuntary petition against Borrower or any Mezzanine
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by any other Person in which Borrower or any Mezzanine Borrower
colludes with or otherwise assists such Person, and/or Borrower or any Mezzanine
Borrower solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or any Mezzanine Borrower by any Person;

 

(vii)     Borrower or any Mezzanine Borrower files an answer consenting to, or
otherwise acquiescing in, or joining in, any involuntary petition filed against
it by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law;

 

(viii)     Borrower or any Mezzanine Borrower, or any Affiliate, officer,
director or representative which controls Borrower or any Mezzanine Borrower
consents to, or acquiesces in, or joins in (other than at Lender’s express
written request), an application for the appointment of a custodian, receiver,
trustee or examiner for Borrower, any Mezzanine Borrower or any portion of the
Property;

 

(ix)     Borrower or any Mezzanine Borrower makes an assignment for the benefit
of creditors or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due which admission is used as
evidence of Borrower’s or any Mezzanine Borrower’s insolvency in connection with
an involuntary petition filed against Borrower or any Mezzanine Borrower under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law
by a Person other than Lender (provided, that if Borrower admits in writing to
Lender or any servicer of the Loan that (A) Borrower cannot pay expenses of
operating the Property, (B) Borrower cannot pay amounts due under the Loan or
(C) Borrower cannot refinance the Loan on the Maturity Date, and Borrower does
not make any other admission in writing other than those described in clauses
(A) - (C), such admission shall not constitute Borrower’s “admitting in writing
its insolvency or inability to pay its debts as they become due”); or

 

(x)     if Guarantor, Borrower or any Affiliate of Borrower, in connection with
any enforcement action or exercise or assertion of any right or remedy by or on
behalf of Lender under or in connection with the Guaranty, the Note, the
Mortgage or any other Loan Document, seeks a defense, judicial intervention or
injunctive or other equitable relief of any kind, or asserts in a pleading filed
in connection with a judicial proceeding any defense against Lender or any right
in connection with any security for the Loan, except for defenses and
counterclaims raised in good faith.

 

Section 10.2     Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

 

105

--------------------------------------------------------------------------------

 

 

Section 10.3     Lender’s Discretion; Rating Agency Review Waiver.

 

(a)     Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

 

(b)     Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

 

(c)     Prior to a Securitization or in the event that there is a Review Waiver,
if Lender does not have a separate and independent approval right with respect
to the matter in question, then the term Rating Agency Confirmation shall be
deemed instead to require the prior written consent of Lender.

 

Section 10.4     Governing Law.

 

(a)     THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

106

--------------------------------------------------------------------------------

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 

Section 10.5     Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this Agreement
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount. Lender shall have the right to waive or
reduce any time periods that Lender is entitled to under the Loan Documents in
its sole and absolute discretion.

 

Section 10.6     Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

 

If to Lender:

Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, New York 10005
Attention: David Goodman and Nick Manolas
Facsimile No. (212) 797-4489

 

 

and to:

Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, New York 10005
Attention: General Counsel
Facsimile No. (646) 736-5721

 

 

with a copy to:

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq..
Facsimile No. (312) 853-7036

 

 

with a copy to:

Wells Fargo Bank, National Association
Commercial Mortgage Servicing

MAC D1050-084

401 Tryon Street, 8th Floor

Charlotte, North Carolina 28202
Attention: Asset Manager
Facsimile No. (704) 715-0374

 

107

--------------------------------------------------------------------------------

 

 

 

If to Borrower:

c/o Clipper Realty, Inc.
46-11 12th Avenue, Suite 1L
Brooklyn, New York 11219
Attention: David Bistricer
Facsimile No. (718) 435-3848

 

 

with a copy to:

Sukenik, Segal & Graff, P.C.
450 Seventh Avenue, 42nd Floor
New York, New York 10123
Attention: Josh Graff, Esq.
Facsimile No. (212) 779-8095

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

Section 10.7     Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

Section 10.8     Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.9     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

108

--------------------------------------------------------------------------------

 

 

Section 10.10     Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11     Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

Section 10.12     Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages and Borrower’s sole remedy shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. Any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13     Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.14     No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)     Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b)     The Loan Documents are solely for the benefit of Lender and Borrower
(and the Lender Group, the Issuer and the Underwriter Group with respect to
Section 9.2(b)) and nothing contained in any Loan Document shall be deemed to
confer upon anyone other than the Lender and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
therein.

 

109

--------------------------------------------------------------------------------

 

 

Section 10.15     Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, the Affiliate of Lender that acts as the issuer with
respect to a Securitization or any of their other Affiliates (x) shall be
prohibited prior to the final Securitization of the Loan and (y) after the final
Securitization of the Loan, shall be subject to the prior written approval of
Lender, in each case except as provided in the following sentence.
Notwithstanding the foregoing, to the extent necessary or appropriate under the
applicable Legal Requirements, Guarantor may file a Form 8-K, Form 10-K or Form
10-Q (each a “Required Filing”) or issue a press release which discloses the
financing obtained pursuant to the Loan Documents and, in the case of a Required
Filing (but not a press release) attaches the Loan Agreement and one or more
other Loan Documents as an exhibit thereto; provided, (i) that such Required
Filing and press release shall not disclose, mention or refer to any Securities
or Securitization or to any prospective securitization or securities related to
the Loan, or to any Affiliate of Lender that acts as depositor, initial
purchaser or underwriter with respect to a Securitization of all or any portion
of the Loan, (ii) until the date occurring ninety (90) days after a
Securitization, any such press release shall be subject to the prior
consultation between Borrower and Lender and Lender’s prior review and
reasonable consent as to the content thereof, and shall not mention or refer to
the Lender or any of its Affiliates, and (iii) such Required Filing shall not
(except as contained in the Loan Agreement or other Loan Documents attached as
exhibits thereto) mention or refer to Lender or its Affiliates.   Lender shall
have the right to issue any of the foregoing without Borrower’s approval and
Borrower authorizes Lender to issue press releases, advertisements and other
promotional materials in connection with Lender’s own promotional and marketing
activities, including in connection with a Secondary Market Transaction, and
such materials may describe the Loan in general terms or in detail and Lender’s
participation therein in the Loan.  

 

Section 10.16     Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Property, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Property in
preference to every other claimant whatsoever.

 

Section 10.17     Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages. 

 

110

--------------------------------------------------------------------------------

 

 

Section 10.18     Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.19     Brokers and Financial Advisors. Borrower hereby represents
that, except for Iron Hound Management Company (“Broker”), it has dealt with no
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement. Borrower
will pay Broker a commission pursuant to a separate agreement. Borrower shall
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person (including Broker) that such Person acted on behalf of Borrower or
Lender in connection with the transactions contemplated herein. The provisions
of this Section 10.19 shall survive the expiration and termination of this
Agreement and the payment of the Obligations.

 

Section 10.20     Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

 

Section 10.21     Servicer.

 

(a)     At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the
monthly master servicing fee due to the Servicer under the Servicing Agreement.

 

(b)     Other than as set forth in Section 10.21(a) above, Borrower shall pay
all of the fees and expenses of the Servicer and any reasonable third-party fees
and expenses in connection with the Loan, including any prepayments, releases of
the Property, approvals under the Loan Documents requested by Borrower, other
requests under the Loan, defeasance, assumption of Borrower’s obligations or
modification of the Loan, as well as any fees and expenses in connection with
the special servicing or work-out of the Loan or enforcement of the Loan
Documents, including, special servicing fees, operating or trust advisor fees
(if the Loan is a specially serviced loan or in connection with a workout),
work-out fees, liquidation fees, attorneys’ fees and expenses and other fees and
expenses in connection with the modification or restructuring of the Loan. All
amounts payable to Lender or Servicer in exercising its rights under this
Section 10.21(b) (including, but not limited to, disbursements, advances and
reasonable legal expenses incurred in connection therewith), shall be payable
upon demand, secured by this Agreement and interest thereon shall accrue at the
Default Rate from the date incurred.

 

111

--------------------------------------------------------------------------------

 

 

Section 10.22     [Reserved]

 

Section 10.23     Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage or any of the
other Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under this Agreement, the Note, the Mortgage and
any other Loan Document (including the advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

Section 10.24     Regulatory Change; Taxes.

 

10.24.1     Increased Costs. If as a result of any Regulatory Change or
compliance of Lender therewith, the basis of taxation of payments to Lender or
any company Controlling Lender of the principal of or interest on the Loan is
changed or Lender or the company Controlling Lender shall be subject to (i) any
tax, duty, charge or withholding of any kind with respect to this Agreement
(excluding federal taxation of the overall net income of Lender or the company
Controlling Lender); or (ii) any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities, of Lender or any company Controlling Lender
is imposed, modified or deemed applicable; or (iii) any other condition
affecting loans to borrowers subject to LIBOR-based interest rates is imposed on
Lender or any company Controlling Lender and Lender determines that, by reason
thereof, the cost to Lender or any company Controlling Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company Controlling Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called “Increased Costs”), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company Controlling Lender for such Increased Costs to
the extent Lender determines that such Increased Costs are allocable to the
Loan. If Lender requests compensation under this Section 10.24.1, Lender shall,
if requested by notice by Borrower to Lender, furnish to Borrower a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.

 

10.24.2     Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes. If Borrower shall be required
by law to deduct any Special Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to Lender, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
10.24.2) Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

112

--------------------------------------------------------------------------------

 

 

10.24.3     Other Taxes. In addition, Borrower agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
“Other Taxes”).

 

Section 10.25     Assignments and Participations. In addition to any other
rights of Lender hereunder, the Loan, the Note, the Loan Documents and/or
Lender’s rights, title, obligations and interests therein may be sold, assigned,
participated or otherwise transferred by Lender and any of its successors and
assigns to any Person at any time in its sole and absolute discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise without notice to or consent from Borrower or any
other Person. Upon such assignment, all references to Lender in this Agreement
and in any Loan Document shall be deemed to refer to such assignee or successor
in interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects. Except as expressly permitted herein,
Borrower may not assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents.

 

Section 10.26     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

(a)     Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(A)     a reduction in full or in part or cancellation of any such liability;

 

(B)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

113

--------------------------------------------------------------------------------

 

 

(b)     As used in this Section 10.26 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway or any other member state of the European Economic
Area; (v) “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

Section 10.27     Appraisals. Lender may, at its option, commission one or more
new and/or updated appraisals from time to time after the Closing Date;
provided, however, that Borrower shall only be required to reimburse Lender for
such new and/or updated appraisal if (A) an Event of Default is continuing or
(B) such appraisal is required by applicable law or regulatory requirements.

 

Section 10.28     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 10.29     Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

114

--------------------------------------------------------------------------------

 

 

Section 10.30     Intercreditor Agreement. Borrower hereby acknowledges and
agrees that (i) the Intercreditor Agreement is intended solely for the benefit
of the parties thereto and (ii) neither Borrower nor any Mezzanine Borrower is
(or will be) any intended third-party beneficiary of any of the provisions
therein and shall not be entitled to rely on any of the provisions contained
therein. Neither Lender nor any Mezzanine Lender shall have any obligation to
disclose to Borrower or any Mezzanine Borrower the contents of any Intercreditor
Agreement. Borrower’s obligations hereunder are independent of any such
Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

 

[No Further Text On This Page]

 

115

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

LENDER:

 

DEUTSCHE BANK AG, NEW YORK

BRANCH

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:
Title:

 

 

 

 

 

          By:         Name:
Title:  

 

 

[signatures continue on following page]

 

 

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

 

BORROWER:

 

50 MURRAY STREET ACQUISITION

LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: David Bistricer
Title: Authorized Signatory

 

 

 

 [signatures continue on following page]

 

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

RENT ROLL

 

(Attached)

 

Sch. I-1

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

REQUIRED REPAIRS

 

[see attached]

 

Sch. II-1

--------------------------------------------------------------------------------

 

 

SCHEDULE III

 

ORGANIZATIONAL CHART

 

(Attached)

 

Sch. III-1

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

None. 

 

Sch. IV-1

--------------------------------------------------------------------------------

 

 

SCHEDULE V

 

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:

 

(a)     Borrower (i) has been, is, and will be organized solely for the purpose
of acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into this Agreement
with the Lender, refinancing the Property in connection with a permitted
repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, (ii) has not owned, does
not own, and will not own any asset or property other than (A) the Property, and
(B) incidental personal property necessary for the ownership or operation of the
Property and (iii) has been, is, and will be organized for the purpose of
investing the equity capital that was contributed to Borrower by the Sole Member
of Borrower in compliance with the provisions of this Schedule V. No equity
capital was raised by Borrower. For the avoidance of doubt, there has been no
direct or indirect commercial activity by Borrower or a person or entity acting
on its behalf to procure the transfer or commitment of capital by the Sole
Member of Borrower for the purpose of investing it in accordance with the
provisions of this Schedule V.

 

(b)     Borrower has not engaged and will not engage in any business other than
the ownership, management and operation of the Property and Borrower will
conduct and operate its business as presently conducted and operated.

 

(c)     Borrower has not and will not enter into any contract or agreement with
any Affiliate of Borrower, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
would be available on an arms-length basis with third parties other than any
such party.

 

(d)     Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness.

 

(e)     Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates.

 

(f)     Borrower has been, is, and intends to remain solvent and has paid and
intends to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

 

(g)     Borrower has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
Borrower has not, will not (i) terminate or fail to comply with the provisions
of its organizational documents, or (ii) unless (A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation, amend, modify or otherwise change its
operating agreement or other organizational documents.

 

Sch. V-1

--------------------------------------------------------------------------------

 

 

(h)     (1) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person; (2) Borrower’s assets will not be listed as assets on the
financial statement of any other Person; it being understood that Borrower’s
assets may be included in a consolidated financial statement of its Affiliates
provided that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person, and (ii) such assets shall be listed on Borrower’s own separate balance
sheet; and (3) Borrower will file its own tax returns (to the extent Borrower is
required to file any tax returns) and will not file a consolidated federal
income tax return with any other Person. Borrower has maintained and shall
maintain its books, records, resolutions and agreements in accordance with this
Agreement.

 

(i)     Borrower has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of Borrower
(recognizing that Borrower may be treated as a “disregarded entity” for tax
purposes and is not required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall, to the extent reasonably necessary for the operation of its business,
maintain and utilize separate stationery, invoices and checks bearing its own
name.

 

(j)     Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

 

(k)     Neither Borrower nor any constituent party of Borrower has sought or
will seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.

 

(l)     Other than in the Clearing Account, the Deposit Account and the other
Accounts, Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

(m)     Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.

 

(n)     Borrower has not and will not assume or guarantee or become obligated
for the debts of any other Person and does not and will not hold itself out to
be responsible for or have its credit available to satisfy the debts or
obligations of any other Person.

 

Sch. V-2

--------------------------------------------------------------------------------

 

 

(o)     The organizational documents of Borrower shall provide that the business
and affairs of Borrower shall be (A) managed by or under the direction of a
board of one or more directors designated by Borrower’s sole member (the “Sole
Member”) or (B) a committee of managers designated by Sole Member (a
“Committee”) or (C) by Sole Member, and at all times there shall be at least two
(2) duly appointed Independent Directors or Independent Managers. In addition,
the organizational documents of Borrower shall provide that no Independent
Director or Independent Manager (as applicable) of Borrower may be removed or
replaced without Cause and unless Borrower provides Lender with not less than
three (3) Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager, as applicable,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director or
Independent Manager (as applicable).

 

(p)     The organizational documents of Borrower shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

 

(q)     The organizational documents of Borrower shall provide that the board of
directors, the Committee or Sole Member (as applicable) of Borrower shall not
take any action which, under the terms of any certificate of formation, limited
liability company operating agreement or any voting trust agreement, requires an
unanimous vote of the board of directors (or the Committee as applicable) of
Borrower unless at the time of such action there shall be (A) at least two
(2) members of the board of directors (or the Committee as applicable) who are
Independent Directors or Independent Managers, as applicable (and such
Independent Directors or Independent Managers, as applicable, have participated
in such vote) or (B) if there is no board of directors or Committee, then such
Independent Managers shall have participated in such vote. The organizational
documents of Borrower shall provide that Borrower will not and Borrower agrees
that it will not, without the unanimous written consent of its board of
directors, its Committee or its Sole Member (as applicable), including, or
together with, the Independent Directors or Independent Managers (as applicable)
(i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seek or consent to the appointment
of a receiver, liquidator or any similar official of Borrower or a substantial
part of its business, (iii) take any action that might cause such entity to
become insolvent, (iv) make an assignment for the benefit of creditors,
(v) admit in writing its inability to pay debts generally as they become due,
(vi) declare or effectuate a moratorium on the payment of any obligations, or
(vii) take any action in furtherance of the foregoing. Borrower shall not take
any of the foregoing actions without the unanimous written consent of its board
of directors, its Committee or its Sole Member, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
In addition, the organizational documents of Borrower shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (q), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. Without limiting the generality of the foregoing, such documents
shall expressly provide that, to the greatest extent permitted by law, except
for duties to Borrower (including duties to the members of Borrower solely to
the extent of their respective economic interest in Borrower and to Borrower’s
creditors as set forth in the immediately preceding sentence), such Independent
Directors or Independent Managers (as applicable) shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
for which their approval is required, the interests of (i) the members of
Borrower, (ii) other Affiliates of Borrower, or (iii) any group of Affiliates of
which Borrower is a part); provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing.

 

Sch. V-3

--------------------------------------------------------------------------------

 

 

(r)     The organizational documents of Borrower shall provide that, as long as
any portion of the Obligations remains outstanding, upon the occurrence of any
event that causes Sole Member to cease to be a member of Borrower (other than
(i) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower and the Loan Documents, or (ii) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower shall, without any action of any
Person and simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as members of Borrower (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of Borrower without dissolution. The organizational
documents of Borrower shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to Borrower as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

 

(s)     The organizational documents of Borrower shall provide that, as long as
any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to Borrower.

 

(t)     The organizational documents of Borrower shall provide that, as long as
any portion of the Obligations remains outstanding: (i)  Borrower shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (I) to continue the existence of Borrower, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution; (iv) in the event of the dissolution of
Borrower, Borrower shall conduct only such activities as are necessary to wind
up its affairs (including the sale of the assets of Borrower in an orderly
manner), and the assets of Borrower shall be applied in the manner, and in the
order of priority, set forth in Section 18-804 of the Act; and (v) to the
fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause
Borrower or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Borrower, to compel any sale of
all or any portion of the assets of Borrower pursuant to any applicable law or
to file a complaint or to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of Borrower.

 

Sch. V-4

--------------------------------------------------------------------------------

 

 

(u)     Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants on
this Schedule V, and (iii) all of the organizational documents of Borrower.

 

(v)     Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

 

(w)     Borrower has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

(x)     Borrower has compensated and shall compensate each of its consultants
and agents from its funds for services provided to it and pay from its own
assets all obligations of any kind incurred; provided that the foregoing shall
not require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

 

(y)     Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.

 

(z)     Except in connection with the Loan, Borrower has not pledged and will
not pledge its assets for the benefit of any other Person.

 

(aa)     Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

 

Sch. V-5

--------------------------------------------------------------------------------

 

 

(bb)     Borrower has not, does not, and will not have any of its obligations
guaranteed by an Affiliate (other than from the Guarantor with respect to the
Loan).

 

As used herein:

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not have been
at any time during the preceding five (5) years, any of the following:

 

 

(i)

a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

 

 

(ii)

a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;

 

 

(iii)

a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

 

 

(iv)

a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

 

Sch. V-6

--------------------------------------------------------------------------------

 

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual's annual income for that year.

 

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC or such other nationally recognized company that
provides independent director, independent manager or independent member
services and that is reasonably satisfactory to Lender, in each case that is not
an Affiliate of Borrower and that provides professional independent directors
and other corporate services in the ordinary course of its business.

 

Sch. V-7

--------------------------------------------------------------------------------

 

 

SCHEDULE VI

 

INTELLECTUAL PROPERTY/WEBSITES

 

http://50murray.com

http://www.tribecahouseny.com/

 

Sch. VI-1

--------------------------------------------------------------------------------

 

 

SCHEDULE VII

 

LOCATION OF PROPERTIES AND ALLOCATED LOAN AMOUNTS 

 

 

Location of Property

Allocated Loan Amount

50 Murray aka 110 Church Property

$208,258,621

53 Park Place Property

$48,741,379

 

Sch. VII-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Ex. A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Secondary Market Transaction Information

 

(A)

Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

 

(B)

Management of the Property.

 

(C)

Occupancy rate expressed as a percentage for each of the last five years, but
with respect to 2014 and prior years, only to the extent available.

 

(D)

Number of Tenants occupying 10% or more of the total rentable square footage of
the Property and principal nature of business of such Tenant, and the principal
provisions of the leases with those Tenants including, but not limited to:
rental per annum, expiration date, and renewal options.

 

(E)

The average annual rental per unit for each of the last three years prior to the
date of filing.

 

(F)

Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

 

 

(1)

The number of Tenants whose leases will expire.

 

 

(2)

The annual rental represented by such leases.

 

 

(3)

The percentage of gross annual rental represented by such leases.

 

Ex. B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Clearing Account Agreement

 

Ex. C-1